Exhibit 10.16

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of November 18,
2009 (the “Signing Date”), is entered into by and among Spartan Motors, Inc., a
Michigan corporation (“Purchaser”); SMI Sub, Inc., a Delaware corporation
(“Acquisition Sub”); Utilimaster Holdings, Inc., a Delaware corporation
(“Holdings”); Utilimaster Corporation, a Delaware corporation (the “Company”);
and John Hancock Life Insurance Company, a Massachusetts life insurance company
(“Hancock”).  Except as otherwise indicated in this Agreement, capitalized terms
used in this Agreement are defined in Article 1 below.

RECITALS

A.        Hancock owns a majority of the issued and outstanding capital stock of
Holdings.  Holdings owns all of the issued and outstanding capital stock of the
Company.  The Company is engaged in the business of designing, manufacturing,
and selling walk-in vans and commercial truck bodies.

            B.        Purchaser owns all of the issued and outstanding capital
stock of Acquisition Sub, which is a corporation formed specifically for the
purposes of the Merger described in this Agreement.

C.        The respective Boards of Directors of Holdings and Acquisition Sub
have determined that the merger of Acquisition Sub with and into Holdings (the
“Merger”), in accordance with and subject to the terms and conditions of this
Agreement, is in the best interests of the respective corporations and their
respective shareholders.  Hancock, as the holder of a majority of the issued and
outstanding voting stock of Holdings, and Purchaser, as the sole shareholder of
Acquisition Sub, have also approved the Merger.

D.        The Parties are entering into this Agreement in order to agree upon
the terms and conditions of the Merger.

AGREEMENT

For good and valuable consideration, including the mutual representations,
warranties, covenants, and agreements contained in this Agreement, the Parties
agree as follows:


ARTICLE 1
DEFINITIONS

When used in this Agreement, the following terms shall have the following
meanings:

“8-K Filings” is defined in Section 7.2.

“Accounting Firm” is defined in Section 2.7.

--------------------------------------------------------------------------------



“Acquisition Sub” is defined in the opening paragraph of this Agreement.

“Adjustment Notice” is defined in Section 2.7.

“Affiliate” of any particular Person means any other Person controlling,
controlled by, or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract, or otherwise.

“Aggregate Bonus Amount” means One Million Seven Hundred Forty-Eight Thousand
Nine Hundred Ninety-Five Dollars ($1,748,995).

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any similar combined, consolidated, or unitary group defined under
state, local, or foreign income tax law).

“Agreement” means this Agreement and Plan of Merger, including all of its
exhibits and schedules.

“Annual Earn Out Amount” means 4.0% of the Net Sales (i) in excess of $115
million for calendar year 2010, (ii) in excess of $138 million for calendar year
2011, (iii) in excess of $165 million for calendar year 2012, and (iv) in excess
of $173 million for calendar years 2013 and 2014; provided that the calculation
of each Annual Earn Out Amount shall be subject to the provisions of
Section 2.10 below.

“Annual Earn Out Dispute Notice” is defined in Section 2.10.

“Annual Earn Out Notice” is defined in Section 2.10.

“Annual Earn Out Period” is defined in Section 2.10.

“Base Purchase Price” means an amount equal to (i) Fifty Million Dollars
($50,000,000), less (ii) an amount necessary to pay off as of the Closing Date
the Long-Term Debt, less (iii) an amount necessary to pay off as of the Closing
Date any Indebtedness other than the Long-Term Debt, capital lease obligations,
and any other Indebtedness included in the calculation of Estimated Net Working
Capital, less (or plus if a negative number) (iv) the amount by which the Target
Net Working Capital exceeds the Estimated Net Working Capital less (v) the
Aggregate Bonus Amount.

“Closing” is defined in Section 2.11.

“Closing Cash Payment” means an amount equal to the sum of (i) the Base Purchase
Price, less (ii) the Indemnity Escrow Deposit, less (iii) the Company NWC
Deposit, less (iv) the State Tax Escrow Deposit.

“Closing Per Share Merger Consideration” is the amount per Share of the Closing
Cash Payment as determined pursuant to Schedule 2.4.

-2-

--------------------------------------------------------------------------------



“Closing Date” is defined in Section 2.11.

“Closing Net Working Capital” means the UC Parties’ (i) consolidated current
assets, including cash, cash equivalents, marketable securities, third party
accounts receivable, inventories, deposits made in the ordinary course of
business, and prepaid expenses paid in the ordinary course of business, but
excluding any current deferred income tax assets, less (ii) consolidated current
liabilities including third party accounts payable, accrued wages and salary
liabilities, customer deposits, accrued product liability and warranty,  and
other short-term liabilities, but excluding Long-Term Debt, other Indebtedness
taken into account in calculating the Base Purchase Price, and any current
income tax liabilities, less (iii) (but without duplication) the full amount
accrued (including the current and long term portions) for all capital leases. 
Closing Net Working Capital shall be calculated as of the close of business on
the Closing Date in accordance with GAAP applied on a consistent basis with the
UC Parties’ past practices except as otherwise set forth on Schedule 2.7  The
Closing Net Working Capital shall be determined in accordance with Section 2.7
below.

“Closing NWC Payment” means an amount equal to the Estimated Net Working Capital
less the Company NWC Deposit.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” is defined in the opening paragraph of this Agreement.

“Company NWC Deposit” means an amount equal to fifteen percent (15%) of the
difference between the Target Net Working Capital and the Estimated Net Working
Capital.

“Competitor” means any of Supreme Corporation, Morgan Truck Body, LLC, and
Morgan Olson, LLC. 

“Contract” means, with respect to any Person, any contract, license, agreement,
note, bond, mortgage, indenture, lease, or other property agreement, partnership
or joint venture agreement, or other legally binding agreement, whether oral or
written, applicable to any such Person or its properties or assets.

“Controlling Interest” means the possession or control of Equity Interests in a
Person (a) having the right to elect a majority of the board of directors or
other governing body of such Person or to otherwise direct the management and
policies of such Person, or (b) that constitute more than thirty percent
(30%) of the issued and outstanding Equity Interests of any class of voting
Equity Securities of such Person.

“CV23 Payment” means a payment, if any, required to be made by Purchaser
pursuant to Section 2.9(a) or 2.9(b) below.

“CV23 Unit” means the next generation walk-in vehicle currently under
development by the Company.

“DGCL” is defined in Section 2.1.

-3-

--------------------------------------------------------------------------------



“Direct Claim” is defined in Section 9.5.

“Dispute Notice” is defined in Section 2.7.

“Dissenting Shares” is defined in Section 2.14(a).

“Effective Time” is defined in Section 2.2.

“Employment Agreements” means the existing employment and severance agreements
between the Company and the Company’s employees listed on Schedule 5.12.

“Environmental and Safety Requirements” means all applicable federal, state,
local, and foreign statutes, regulations, ordinances, and other provisions
having the force or effect of law, all judicial and administrative orders and
determinations specifically directed at or otherwise enforceable against the
Company, all contractual obligations and all common law, in each case concerning
public health and safety, worker health and safety, pollution or protection of
the environment (including all those relating to the presence, use, production,
generation, handling, transport, treatment, storage, disposal, distribution,
labeling, testing, processing, discharge, release, threatened release, control,
or cleanup of any hazardous or otherwise regulated materials, substances, or
wastes, chemical substances or mixtures, pesticides, pollutants, contaminants,
toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, odors, or radiation), as enacted or in effect on or prior to
the Closing Date.

“Environmental Loss” is defined in Section 9.3(j).

“Equity Equivalents” means, in respect of any Person, (i) any securities,
instruments, or rights that are convertible into or exercisable or exchangeable
for any Equity Interests of such Person, (ii) any phantom equity, equity
appreciation, or similar rights that permit the holder thereof to participate in
the residual equity value of, or appreciation in, such Person, (iii) any
securities, instruments, or rights that permit the holder thereof, under any
circumstances, to vote for the election of members of such Person’s board of
directors or other governing body, and (iv) any securities, instruments, or
rights that are, directly or indirectly, convertible into or exercisable or
exchangeable for any of the securities, instruments, or rights described in
clauses (i), (ii), or (iii) above.

“Equity Interests” means capital stock (including common stock and preferred
stock), limited liability company interests, and any other indicia of equity
ownership (including any profits interest).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any reference to any particular section of ERISA shall be interpreted to
include any revision of or successor to that section regardless of how numbered
or classified.

“Escrow Agent” means such third Person as the Parties mutually agree to engage
as Escrow Agent pursuant to this Agreement.

“Escrow Agreement” means an Escrow Agreement mutually agreeable to the Parties,
but substantially in the form attached as Exhibit A.

-4-

--------------------------------------------------------------------------------



“Estimated Net Working Capital” means an amount mutually agreed to by the
Parties in writing on the Closing Date as a good faith estimate of the Closing
Net Working Capital. 

“Excess Payment” is defined in Section 2.8(c).

“FAR” means the Federal Acquisition Regulation and any applicable agency
supplement thereto.

“Fundamental Representation” means a representation or warranty set forth in
Section 5.1(a) or Section 5.3(a).

“GAAP” means United States generally accepted accounting principles.

“Hancock” is defined in the opening paragraph of this Agreement.

“Hazardous Material” means any substance, material, or waste that is regulated
by any federal, state, or local government authority or under any Environmental
and Safety Requirements because of toxic, flammable, explosive, corrosive,
radioactive, or other properties that may be hazardous to human health or the
environment, and any other special toxic, or hazardous substances, materials, or
wastes of any kind, including without limitation those now or hereafter defined,
determined, or identified to be “hazardous substances,” “hazardous materials,”
“toxic substances,” or “hazardous wastes.” 

“Holdings” is defined in the opening paragraph of this Agreement.

“Indebtedness” means (i) any indebtedness for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money (including
interest and prepayment penalties or obligations), (ii) any indebtedness
evidenced by any note, bond, debenture, or other debt security, (iii) any
indebtedness for the deferred purchase price of property or services with
respect to which a Person is liable, contingently or otherwise, as obligor or
otherwise, (iv) any commitment by which a Person assures a creditor against loss
(including contingent reimbursement Liability with respect to letters of
credit), (v) any indebtedness guaranteed in any manner by a Person (including
guarantees in the form of an agreement to repurchase or reimburse), (vi) any
Liabilities under capitalized leases with respect to which a Person is liable,
contingently or otherwise, as obligor, guarantor, or otherwise, or with respect
to which Liabilities a Person assures a creditor against loss, (vii) any
indebtedness secured by a Lien on a Person’s assets, (viii) any unsatisfied
obligation for “withdrawal liability” to a “multiemployer plan” as such terms
are defined under ERISA, (ix) any amounts owed to any Person under any
noncompetition or consulting arrangements, and (x) any off-balance sheet
financing of any Person, including synthetic leases and project financing.

“Indemnity Escrow” is defined in Section 2.6(d).

“Indemnity Escrow Deposit” means One Million Two Hundred Fifty Thousand Dollars
($1,250,000).

“Insiders” is defined in Section 5.22.

-5-

--------------------------------------------------------------------------------



“Intellectual Property Rights” means all (i) domestic and foreign patents,
patent applications, patent disclosures, and inventions (whether or not
patentable and whether or not reduced to practice) and any reissue,
continuation, continuation-in-part, division, revision, extension, or
reexamination thereof (and any foreign equivalents thereof); (ii) domestic and
foreign trademarks, service marks, industrial designs, trade dress, internet
domain names and web sites, logos, topographies, trade names, and corporate
names, together with all goodwill associated therewith; (iii) registered and
unregistered copyrights, copyrightable works, and mask works; (iv) all
registrations, applications, and renewals for any of the foregoing; (v) trade
secrets and confidential information (including ideas, formulae, compositions,
know-how, manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, financial, business and marketing plans, and customer and
supplier lists and related information); (vi) computer software (whether in
object code or source code), algorithms, and software systems (including data,
databases, and related documentation); (vii) other proprietary intellectual
property rights; (viii) licenses or other agreements to or from third parties
regarding any of the foregoing; and (ix) all copies and tangible embodiments of
the foregoing (in whatever form or medium).

“Investment” as applied to any Person means (i) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
stock, securities, or Equity Interest (including partnership interests and joint
venture interests) of any other Person and (ii) any capital contribution by such
Person to any other Person.

“Key Employee” is any of Michael A. Kitson, Hugh J. Ogren, John E. Knudtson,
John E. Boulton, John M. Marshall, and John A. Forbes.

“Knowledge” of a fact by a Person means that such Person (and, with respect to
any Person that is not a natural person, any executive officer of such
Person) is either (i) actually aware of the fact, or (ii) should reasonably be
aware of the fact upon reasonable inquiry.  For purposes of the preceding
sentence, executive officers of the Company shall solely consist of the Key
Employees.

“Latest Balance Sheet” is defined in Section 5.4.

“Lease” is defined in Section 5.10.

“Leased Real Property” is defined in Section 5.10.

“Letter of Transmittal” means a Letter of Transmittal mutually agreeable to the
Parties, but substantially in the form attached as Exhibit D.

“Liability” means any liability, debt, obligation, deficiency, Tax, penalty,
fine, claim, cause of action, or other loss, cost, or expense of any kind or
nature whatsoever, whether asserted or unasserted, absolute or contingent, known
or unknown, accrued or unaccrued, liquidated or unliquidated, and whether due or
to become due and regardless of when asserted.

-6-

--------------------------------------------------------------------------------



“Lien” means any mortgage, pledge, security interest, encumbrance, lien, or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against the seller (or any of its Affiliates), any filing or agreement to file a
financing statement as debtor under the Uniform Commercial Code or any similar
statute (other than to reflect ownership by a third party of property leased
under a lease which is not in the nature of a conditional sale or title
retention agreement), or any subordination arrangement in favor of another
Person.  In addition, when “Lien” is used in this Agreement with reference to
shares of capital stock or any other Equity Interest, “Lien” shall include any
agreement, voting trust, proxy, or other arrangement or restriction of any kind
with respect to such stock or Equity Interest.

“Long-Term Debt” means all Indebtedness owed by the UC Parties to Bank of
America, N.A. as successor to LaSalle Business Credit, LLC.  Long-Term Debt
shall not, however, include any reimbursement obligation of a UC Party under, or
the amount necessary to cash collateralize, any outstanding letter of credit
issued by Bank of America, N.A. or any contingent obligations owed to Bank of
America, N.A. pursuant to any such outstanding letter of credit.

“Loss” is defined in Section 9.2.

“Major Customer” is defined in Section 5.23.

“Major Supplier” is defined in Section 5.23.

“Material Adverse Effect” means a material and adverse effect or development
upon the business, operations, assets, liabilities, financial condition, value,
prospects, operating results, cash flow, or net worth, of the UC Parties taken
as a whole on a consolidated basis; provided, however, that none of the
following shall be deemed to constitute, and none of the following shall be
taken into account in determining whether there has been, a Material Adverse
Effect:  (i) any adverse change, event, development or effect arising from or
relating to (a) general business or economic conditions, as long as those
conditions do not disproportionately affect the business of the UC Parties,
(b) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, provided that none of such conditions
disproportionately affects the business of the UC Parties, (c) changes in GAAP,
(d) changes in law, rules, regulations, orders, or other binding directives
issued by any governmental entity after the Signing Date, (e) changes resulting
from the announcement of the execution of the Agreement or the transactions
contemplated by this Agreement or (f) any “act of God,” including, but not
limited to, weather, natural disasters and earthquakes; or (ii) any adverse
change in effect on, or development with respect to, the business of the UC
Parties which is cured prior to the Closing Date.

“Material Contract” is any Contract set forth on, or required (pursuant to the
terms of Section 5.12) to be set forth on, Schedule 5.12.

“Merger” is defined in paragraph C of the Recitals of this Agreement.

-7-

--------------------------------------------------------------------------------



“Merger Certificate” is defined in Section 2.2 below.

“Net Sales” means for any period, the aggregate amount of sales generated by the
Utilimaster product and services lines (including for the sale of walk-in cargo
vans, truck bodies, parts, delivery, field service projects, and repair
projects) in such period after the deduction of returns, allowances, discounts,
and similar adjustments made in such period, but without deduction for
expenses.  Net Sales shall be calculated in accordance with GAAP and
consistently applied in accordance with past periods.

“Noncompetition Agreements” means the existing noncompetition agreements between
the Company and its employees or former employees listed on Schedule 5.12.

“Notice of Environmental Loss” is defined in Section 9.3(k).

“NWC Release Notice” is defined in Section 2.8(a).

“Old Mortgage” is defined in Schedule 5.10.

“Owned Real Property” is defined in Section 5.10.

“Party” means each of Purchaser, Acquisition Sub, Hancock, Holdings, and the
Company.

“Paying Agent” means such third Person as the Parties mutually agree to engage
as Paying Agent pursuant to this Agreement.

“Paying Agent Account” is defined in Section 2.6(b).

“Paying Agent Agreement” means a Paying Agent Agreement mutually agreeable to
the Parties, but substantially in the form attached as Exhibit B.

 “Permitted Liens” means (i) statutory liens for current Taxes or other
governmental charges not yet due and payable; (ii) zoning, entitlement,
building, and other land use regulations imposed by governmental agencies having
jurisdiction over any of the Real Property which are not violated by the current
use and operation of such Real Property; (iii) covenants, conditions,
restrictions, easements, and other non-monetary matters affecting title to such
Real Property which (a) are disclosed on Schedule 5.10 (including on Schedule B
to the title policy of the Company with respect to the Real Property attached
thereto) or (b) do not materially impair the occupancy or use of the Real
Property for the purposes for which it is currently used or proposed to be used
in connection with the Company’s business; (iv) mechanics’, workmen’s,
repairmen’s, warehousemen’s, carriers’, and other like Liens incurred in the
ordinary course of business, but only to the extent the full amount of any such
lien has been accrued for by the appropriate UC Party and is reflected in the
Closing Net Working Capital; (v) Liens securing the Long-Term Debt and Liens
securing any other Indebtedness deducted in the computation of Base Purchase
Price.

“Per Share Merger Consideration” is defined on Schedule 2.4.

-8-

--------------------------------------------------------------------------------



“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, and a governmental entity or any department,
agency, or political subdivision thereof.

“Post-Closing Environmental Investigations” is defined in Section 9.3(j).

“Pre-Closing Environmental Condition” means the presence of underground storage
tanks or Hazardous Material existing on the Owned Real Property as of the
Closing Date.

“Pre-Closing Tax Period” means any Tax period that begins before the Closing
Date and ends on or before the Closing Date.

“Pre-Closing Tax Return” means any Tax Return relating to Pre-Closing Taxes.

“Pre-Closing Taxes” shall mean (i) all Taxes attributable to or payable with
respect to a Pre-Closing Tax Period and (ii) in the case of any taxable period
that includes (but does not end on) the Closing Date, (x) the amount of any
income or other Taxes measured on the basis of actual economic activity (such as
sales Taxes) that are attributable or payable with respect to such period
determined on a closing of the books as of the close of business on the Closing
Date, and for such purpose, the taxable period of any partnership or other
pass-through entity in which the Company holds a beneficial interest shall be
deemed to terminate at such time, and (y) the amount of any other Taxes (if not
described in the preceding clause (x), such as ad valorem Taxes) that are
attributable or payable with respect to the period determined on a pro rata
basis with reference to the number of days in such period prior to and including
the Closing Date relative to the number of days remaining in such period after
the Closing Date.

“Preferred Stock” means Holdings’ Series A Preferred Stock, par value of $0.001
per share, Series B Preferred Stock, par value of $0.001 per share, and Series C
Preferred Stock, par value of $0.001 per share.

“Preliminary Annual Earn Out Calculation” is defined in Section 2.10.

“Purchase Price” is defined in Section 2.5.

“Purchaser” is defined in the opening paragraph of this Agreement.

“Purchaser Parties” is defined in Section 9.2.

“Purchaser NWC Deposit” means an amount equal to fifteen percent (15%) of the
difference between the Target Net Working Capital and the Estimated Net Working
Capital.

“Purchaser’s Calculation” is defined in Section 2.7.

“Real Property” is defined in Section 5.10.

“Releasor” is defined in Section 9.6.

-9-

--------------------------------------------------------------------------------



“Remedial Action” means all actions required to (i) clean up, remove, treat or
in any other way address Hazardous Materials in the soils and groundwater and/or
within any buildings or structures; (ii) prevent the release or threat of
release and/or minimize the further release or migration of Hazardous Materials
so they do not endanger or threaten to endanger public health or welfare or the
environment; or (iii) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

“Securities Act” means the Securities Act of 1933, as amended, and any reference
to any particular section of the Securities Act shall be interpreted to include
any revision of or successor to that section regardless of how numbered or
classified.

“Seller Parties” means Holdings, the Company, Hancock, and the Shareholder
Representative.

“Shareholder” means each of Hancock and each other Person listed as a
shareholder of Holdings on Schedule 5.3.

“Shareholder Representative” is defined in Section 10.5.

“Shareholders Agreement” means that certain Stockholders Agreement, dated
October 25, 2004 as amended by a First Amendment dated as of November 12, 2009,
by and among Holdings, the Company, Hancock, and certain other parties thereto.

“Shares” means all of the issued and outstanding shares of capital stock of
Holdings, as set forth on Schedule 5.3.

“Shortfall” is defined in Section 2.8(b).

“Signing Date” is defined in the opening paragraph of this Agreement.

“State Tax Escrow” is defined in Section 2.6(d).

“State Tax Escrow Deposit” means Ninety Thousand Dollars ($90,000).

“State Tax Liability” is defined in Section 8.6(c).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association, or other business entity, a
majority of the partnership or other similar Equity Interests thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For these purposes, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association, or other business

-10-

--------------------------------------------------------------------------------



entity gains or losses or shall be or control any managing director or general
partner of such limited liability company, partnership, association, or other
business entity.

“Surviving Corporation” means Holdings, after the Effective Time and the
consummation of the Merger.

“Target Net Working Capital” means Fourteen Million One Hundred Thousand Dollars
($14,100,000).

“Tax” means any federal, state, local, or foreign income, gross receipts,
capital gains, franchise, alternative or add-on minimum, estimated, sales, use,
goods and services, transfer, premiums, excess and surplus lines, registration,
single business, value added, excise, natural resources, severance, stamp,
occupation, premium, windfall profit, environmental, customs, duties, real
property, personal property, capital stock, social security, unemployment,
employment, disability, payroll, license, employee or other withholding,
contributions or other tax, of any kind whatsoever, including any interest,
penalties, or additions to tax or additional amounts in respect of the
foregoing.

“Tax Returns” means returns, declarations, reports, claims for refund,
information returns, or other documents (including any related or supporting
schedules, statements, or information) filed or required to be filed in
connection with the determination, assessment, or collection of Taxes of any
Person or the administration of any laws, regulations, or administrative
requirements relating to any Taxes.

“Termination Date” is defined in Section 10.1(b).

“Threshold Unit” is defined in Section 2.9(b).

“UC Party” means each of Holdings, the Company, any Subsidiary of Holdings or
the Company, and any Subsidiary of any of the foregoing.

“UC Releasee” is defined in Section 9.6.

“Working Capital Escrow” is defined in Section 2.6(d).


ARTICLE 2
MERGER


2.1              MERGER.  ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS, AND AGREEMENTS SET FORTH IN THIS AGREEMENT, AND SUBJECT TO THE
SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH IN ARTICLES 3 AND 4 BELOW, AT
THE EFFECTIVE TIME, ACQUISITION SUB SHALL BE MERGED WITH AND INTO HOLDINGS IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF DELAWARE GENERAL CORPORATION LAW
(“DGCL”), AND THE SEPARATE CORPORATE EXISTENCE OF ACQUISITION SUB SHALL CEASE. 
HOLDINGS SHALL BE THE SURVIVING CORPORATION OF THE MERGER AND SHALL CONTINUE ITS
CORPORATE EXISTENCE UNDER THE LAWS OF THE STATE OF DELAWARE.  THE NAME OF THE
SURVIVING CORPORATION SHALL BE “UTILIMASTER HOLDINGS, INC.”  THE CERTIFICATE OF
INCORPORATION AND THE BYLAWS OF ACQUISITION SUB AS IN EFFECT IMMEDIATELY PRIOR
TO THE EFFECTIVE TIME SHALL BE THE CERTIFICATE OF INCORPORATION AND BYLAWS OF
THE SURVIVING CORPORATION, PROVIDED THAT SUCH CERTIFICATE OF INCORPORATION AND
BYLAWS SHALL BE

-11-

--------------------------------------------------------------------------------



amended as of the Effective Time to reflect that the name of the Surviving
Corporation is “Utilimaster Holdings, Inc.”  The directors of Acquisition Sub
immediately prior to the Effective Time shall be the directors of the Surviving
Corporation.

 


2.2              FILING OF MERGER CERTIFICATE; EFFECTIVE TIME.  ON THE CLOSING
DATE, HOLDINGS AND ACQUISITION SUB SHALL DULY EXECUTE A CERTIFICATE OF MERGER IN
ACCORDANCE WITH THE DGCL IN THE FORM ATTACHED AS EXHIBIT C (THE “MERGER
CERTIFICATE”) WHICH SHALL BE FILED WITH THE DELAWARE SECRETARY OF STATE TO
EFFECT THE MERGER.  THE MERGER CERTIFICATE SHALL BE FILED AS SOON AS PRACTICABLE
AFTER COMPLETION OF ALL OTHER ACTIONS TO BE TAKEN BY THE PARTIES PURSUANT TO
THIS AGREEMENT ON THE CLOSING DATE.  THE MERGER SHALL BE EFFECTIVE (THE
“EFFECTIVE TIME”) AS OF THE CLOSE OF BUSINESS ON THE LATER OF (I) THE CLOSING
DATE OR SUCH OTHER DATE MUTUALLY AGREEABLE TO THE PARTIES (WHICH DATE SHALL BE
SPECIFIED IN THE MERGER CERTIFICATE) OR (II) THE DATE ON WHICH THE MERGER
CERTIFICATE HAS BEEN DULY FILED BY THE DELAWARE SECRETARY OF STATE.


2.3              EFFECTS OF MERGER.  THE PARTIES INTEND FOR THE MERGER TO HAVE
THE EFFECTS SET FORTH IN THIS AGREEMENT AND THE DGCL.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AND SUBJECT TO THE FOREGOING, AT THE EFFECTIVE
TIME, ALL OF THE RIGHTS, PRIVILEGES, IMMUNITIES, POWERS, AND FRANCHISES OF EACH
OF HOLDINGS AND THE ACQUISITION SUB; ALL PROPERTY (REAL, PERSONAL, AND MIXED) OF
EACH OF HOLDINGS AND THE ACQUISITION SUB; ALL DEBTS DUE TO EITHER HOLDINGS OR
THE ACQUISITION SUB ON ANY ACCOUNT; AND ALL CHOSES IN ACTION AND EVERY OTHER
INTEREST OF OR BELONGING TO OR DUE TO EITHER HOLDINGS OR THE ACQUISITION SUB,
WILL VEST IN THE SURVIVING CORPORATION.  THE TITLE TO ANY REAL ESTATE OR ANY
INTEREST IN ANY SUCH REAL ESTATE VESTED, BY DEED OR OTHERWISE, IN EITHER
HOLDINGS OR ACQUISITION SUB SHALL NOT REVERT OR IN ANY WAY BECOME IMPAIRED BY
REASON OF THE MERGER.


2.4              TREATMENT OF CAPITAL STOCK.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, AT THE EFFECTIVE TIME, AUTOMATICALLY BY VIRTUE OF
THE MERGER AND WITHOUT ANY ACTION ON THE PART OF ANY PARTY OR ANY OTHER PERSON:

(a)        Each share of capital stock of Acquisition Sub issued and outstanding
immediately prior to the Effective Time shall be converted into the right to
receive one share of common stock of the Surviving Corporation;

 

(b)        Each Share of Holdings held in treasury of Holdings or owned by any
UC Party shall be canceled without any conversion thereof, and no payment or
distribution shall be made with respect thereto; and

 

(c)        Each Share of Holdings issued and outstanding immediately prior to
the Effective Time (other than (i) Shares canceled in accordance with
Section 2.4(b) above and (ii) Dissenting Shares) shall be converted into the
right to receive their Per Share Merger Consideration determined in accordance
with Schedule 2.4.  At the Effective Time, each Share of Holdings shall no
longer be outstanding and shall automatically be canceled and retired, and the
holders of Shares shall cease to be, and shall have no rights as, shareholders
of Holdings (other than to receive the Per Share Merger Consideration as
provided in this Agreement and the Paying Agent Agreement in full satisfaction
of all rights pertaining to such Shares).  As of the Closing Date, there shall
be no transfers on the stock transfer books of Holdings or the Surviving
Corporation of any Shares and if

-12-

--------------------------------------------------------------------------------



certificates are presented to either Holdings or the Surviving Corporation for
transfer on or after the Closing Date, they shall be delivered to Purchaser.

 


2.5              PURCHASE PRICE.  IN CONSIDERATION FOR THE SHARES AND THE OTHER
COVENANTS MADE BY THE SELLER PARTIES PURSUANT TO THIS AGREEMENT, PURCHASER
AGREES TO PAY TO THE SHAREHOLDERS THE AGGREGATE AMOUNT (THE “PURCHASE
PRICE”) EQUAL TO (I) THE BASE PURCHASE PRICE, PLUS (II) THE CV23 PAYMENTS, IF
ANY, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION 2.9 BELOW, PLUS
(III) THE ANNUAL EARN OUT AMOUNTS, IF ANY, IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF SECTION 2.10 BELOW, PLUS (MINUS) (IV) THE AMOUNT BY WHICH CLOSING
NET WORKING CAPITAL EXCEEDS (OR IS LESS THAN) ESTIMATED NET WORKING CAPITAL. 


2.6              EXCHANGE PROCEDURES; PAYMENT OF BASE PURCHASE PRICE. 


(A)                TO THE EXTENT ON OR BEFORE THE CLOSING DATE A SHAREHOLDER HAS
DELIVERED TO PURCHASER ALL STOCK CERTIFICATES REPRESENTING THE SHARES OWNED BY
IT AS OF THE CLOSING DATE ACCOMPANIED BY A LETTER OF TRANSMITTAL PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH SHAREHOLDER, PURCHASER SHALL PAY TO SUCH
SHAREHOLDER AT THE CLOSING THE AMOUNT OF THE CLOSING PER SHARE MERGER
CONSIDERATION PAYABLE TO SUCH SHAREHOLDER BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS.


(B)               TO THE EXTENT ANY SHAREHOLDER HAS NOT DELIVERED TO PURCHASER
ALL STOCK CERTIFICATES REPRESENTING THE SHARES OWNED BY IT AS OF THE CLOSING
ACCOMPANIED BY A LETTER OF TRANSMITTAL PROPERLY COMPLETED AND DULY EXECUTED BY
SUCH SHAREHOLDER, PURCHASER SHALL AT THE CLOSING DELIVER TO THE PAYING AGENT FOR
DEPOSIT INTO THE PAYING AGENT ACCOUNT UNDER THE PAYING AGENT AGREEMENT (THE
“PAYING AGENT ACCOUNT”) THE CLOSING PER SHARE MERGER CONSIDERATION PAYABLE TO
SUCH SHAREHOLDER.  ALL AMOUNTS IN THE PAYING AGENT ACCOUNT FROM TIME TO TIME
SHALL BE DISTRIBUTED TO THE SHAREHOLDERS AS PROVIDED IN THIS AGREEMENT AND THE
PAYING AGENT AGREEMENT.


(C)                AT ANY TIME PRIOR TO THE CLOSING DATE, BUT NOT LATER THAN
FIVE (5) BUSINESS DAYS AFTER THE CLOSING DATE, HOLDINGS SHALL SEND TO EACH
SHAREHOLDER WHO HAS NOT THERETOFORE DELIVERED ALL CERTIFICATES REPRESENTING THE
SHARES OWNED BY IT AS OF THE CLOSING DATE ACCOMPANIED BY A LETTER OF TRANSMITTAL
PROPERLY COMPLETED AND DULY EXECUTED BY SUCH SHAREHOLDER (I) A COPY OF THE
LETTER OF TRANSMITTAL, AND (II) INSTRUCTIONS AS TO HOW TO TENDER THEIR SHARES
FOR THEIR CLOSING PER SHARE MERGER CONSIDERATION.


(D)               AT THE CLOSING, PURCHASER SHALL DELIVER TO THE ESCROW AGENT
(I) THE INDEMNITY ESCROW DEPOSIT FOR DEPOSIT INTO THE INDEMNITY ESCROW UNDER THE
ESCROW AGREEMENT (THE “INDEMNITY ESCROW”); (II) THE COMPANY NWC DEPOSIT AND THE
PURCHASER NWC DEPOSIT FOR DEPOSIT INTO THE WORKING CAPITAL ESCROW UNDER THE
ESCROW AGREEMENT (THE “WORKING CAPITAL ESCROW”); AND (III) THE STATE TAX ESCROW
DEPOSIT FOR DEPOSIT INTO THE STATE TAX ESCROW UNDER THE ESCROW AGREEMENT (THE
“STATE TAX ESCROW”).  ALL AMOUNTS DEPOSITED INTO THE INDEMNITY ESCROW, THE
WORKING CAPITAL ESCROW, AND THE STATE TAX ESCROW SHALL BE DISTRIBUTED AS
PROVIDED IN THIS AGREEMENT AND THE ESCROW AGREEMENT.

-13-

--------------------------------------------------------------------------------



 


(E)                AT THE CLOSING, PURCHASER SHALL DELIVER THE AGGREGATE BONUS
AMOUNT TO THE COMPANY AND THE COMPANY SHALL, IMMEDIATELY AFTER THE EFFECTIVE
TIME, PAY BONUSES TO THE PERSONS AND IN THE AMOUNTS SET FORTH ON
SCHEDULE 2.6(E) AND FUND THE 401(K) MATCH AMOUNT SET FORTH ON SCHEDULE 2.6(E). 


(F)                AT THE CLOSING, PURCHASER SHALL PAY AN AMOUNT EQUAL TO ALL
INDEBTEDNESS OWED AS OF THE CLOSING DATE BY THE UC PARTIES TO BANK OF AMERICA,
N.A. AS SUCCESSOR TO LASALLE BUSINESS CREDIT, LLC.


(G)               AT THE CLOSING, PURCHASER SHALL PAY, IN EACH CASE UP TO THE
AMOUNT ACCRUED IN THE ESTIMATED NET WORKING CAPITAL, (I) THE PREMIUM FOR A TAIL
POLICY FOR DIRECTORS AND OFFICERS OF THE UC PARTIES, AND (II) TO HANCOCK, THE
ACCRUED MANAGEMENT FEES OWED TO IT.


2.7              CLOSING NET WORKING CAPITAL ADJUSTMENT.  AS SOON AS PRACTICABLE
AFTER THE CLOSING, BUT IN ANY EVENT WITHIN SIXTY (60) DAYS FOLLOWING THE CLOSING
DATE, PURCHASER SHALL PREPARE AT ITS EXPENSE, IN ACCORDANCE WITH GAAP AND ON A
BASIS CONSISTENT WITH THE UC PARTIES’ PAST PRACTICE, A CONSOLIDATED BALANCE
SHEET FOR THE UC PARTIES AS OF THE CLOSING DATE AND ITS DETERMINATION OF THE
CLOSING NET WORKING CAPITAL (“PURCHASER’S CALCULATION”) AND SHALL DELIVER IN
WRITING SUCH CLOSING DATE BALANCE SHEET AND PURCHASER’S CALCULATION TO THE
SHAREHOLDER REPRESENTATIVE (THE “ADJUSTMENT NOTICE”).  THE ADJUSTMENT NOTICE
SHALL INCLUDE ALL SUPPORTING SCHEDULES, ANALYSES, WORKING PAPERS, AND OTHER
REASONABLY NECESSARY SUPPORTING DOCUMENTATION.  PURCHASER SHALL GIVE THE
SHAREHOLDER REPRESENTATIVE SUCH ASSISTANCE AND ACCESS TO THE FINANCIAL BOOKS AND
RECORDS, EMPLOYEES AND ADVISORS OF PURCHASER AND THE UC PARTIES AS THE
SHAREHOLDER REPRESENTATIVE MAY REASONABLY REQUEST IN ITS REVIEW OF THE
ADJUSTMENT NOTICE.  THE SHAREHOLDER REPRESENTATIVE SHALL HAVE THIRTY (30) DAYS
FROM RECEIPT OF THE ADJUSTMENT NOTICE TO NOTIFY PURCHASER IF THE SHAREHOLDER
REPRESENTATIVE DISPUTES THE PURCHASER’S CALCULATION (THE “DISPUTE NOTICE”).  IF
THE SHAREHOLDER REPRESENTATIVE DOES NOT SEND A TIMELY DISPUTE NOTICE, THE
SHAREHOLDER REPRESENTATIVE WILL BE DEEMED TO HAVE ACCEPTED PURCHASER’S
CALCULATION AS THE CLOSING NET WORKING CAPITAL AND THE PURCHASER’S CALCULATION
SHALL BE FINAL AND BINDING ON ALL PARTIES.  IF THE SHAREHOLDER REPRESENTATIVE
SENDS A DISPUTE NOTICE, THE DISPUTE NOTICE SHALL SPECIFY THE SHAREHOLDER
REPRESENTATIVE’S DETERMINATION OF THE CLOSING NET WORKING CAPITAL, SHALL SPECIFY
IN REASONABLE DETAIL THE NATURE OF ANY DISAGREEMENT WITH THE PURCHASER’S
CALCULATION, AND SHALL INCLUDE ALL SUPPORTING SCHEDULES, ANALYSES, WORKING
PAPERS, AND OTHER REASONABLY NECESSARY SUPPORTING DOCUMENTATION.  UPON RECEIPT
OF A TIMELY DISPUTE NOTICE, PURCHASER AND THE SHAREHOLDER REPRESENTATIVE SHALL
IN GOOD FAITH AND WITH REASONABLE EFFORTS ATTEMPT TO AGREE ON THE CLOSING NET
WORKING CAPITAL.  IF PURCHASER AND THE SHAREHOLDER REPRESENTATIVE CANNOT AGREE
UPON THE CLOSING NET WORKING CAPITAL WITHIN TEN (10) DAYS AFTER THE DISPUTE
NOTICE WAS PROVIDED, THEN PURCHASER AND THE SHAREHOLDER REPRESENTATIVE SHALL
RETAIN DELOITTE & TOUCHE LLP, AND IF SUCH FIRM REFUSES TO ACCEPT SUCH
ENGAGEMENT, THEN SUCH OTHER INDEPENDENTLY, NATIONALLY RECOGNIZED ACCOUNTING FIRM
AS CHOSEN BY MUTUAL AGREEMENT OF PURCHASER AND THE SHAREHOLDER REPRESENTATIVE,
TO DETERMINE THE CLOSING NET WORKING CAPITAL (EITHER SUCH FIRM, THE “ACCOUNTING
FIRM”) WHO SHALL BE INSTRUCTED TO MAKE SUCH DETERMINATION WITHIN THIRTY
(30) CALENDAR DAYS OF ITS ENGAGEMENT.  THE ACCOUNTING FIRM’S DETERMINATION OF
CLOSING NET WORKING CAPITAL SHALL BE FINAL AND BINDING ON THE PARTIES.  SUCH
DETERMINATION SHALL BE REFLECTED IN A WRITTEN REPORT, WHICH WILL BE PROMPTLY
DELIVERED TO PURCHASER AND THE SHAREHOLDER REPRESENTATIVE. THE COST OF THE
ACCOUNTING FIRM SHALL BE BORNE BY THE PARTY (EITHER

-14-

--------------------------------------------------------------------------------



 


PURCHASER OR THE SHAREHOLDER REPRESENTATIVE) WHOSE DETERMINATION OF THE CLOSING
NET WORKING CAPITAL WAS FURTHEST FROM THE DETERMINATION OF THE ACCOUNTING FIRM,
PROVIDED IF PURCHASER’S AND THE SHAREHOLDER REPRESENTATIVE’S DETERMINATION OF
CLOSING NET WORKING CAPITAL WERE EACH WITHIN PLUS OR MINUS 10% OF THE ACCOUNTING
FIRM’S DETERMINATION, THE COST SHALL BE BORNE EQUALLY BY PURCHASER AND THE
SHAREHOLDER REPRESENTATIVE. 


2.8              DISBURSEMENT OF NWC ESCROW DEPOSIT. 


(A)                AFTER THE CLOSING NET WORKING CAPITAL HAS BEEN FINALLY
DETERMINED PURSUANT TO SECTION 2.7, PURCHASER AND THE SHAREHOLDER REPRESENTATIVE
SHALL PROVIDE WRITTEN INSTRUCTIONS (THE “NWC RELEASE NOTICE”) TO THE ESCROW
AGENT FOR DISBURSEMENT OF THE WORKING CAPITAL ESCROW BY THE ESCROW AGENT
PURSUANT TO THE TERMS OF THIS AGREEMENT AND THE ESCROW AGREEMENT. 


(B)               IF THE CLOSING NET WORKING CAPITAL EXCEEDS THE ESTIMATED NET
WORKING CAPITAL (THE AMOUNT OF SUCH DIFFERENCE, A “SHORTFALL”), THEN THE NWC
RELEASE NOTICE SHALL INSTRUCT THE ESCROW AGENT TO (I) DISBURSE AN AMOUNT EQUAL
TO THE COMPANY NWC DEPOSIT, PLUS ANY INTEREST ACCRUED THEREON, TO THE PAYING
AGENT ACCOUNT; (II) DISBURSE (TO THE EXTENT OF ANY FUNDS REMAINING IN THE
WORKING CAPITAL ESCROW) AN AMOUNT EQUAL TO THE SHORTFALL, PLUS ANY INTEREST
ACCRUED THEREON, TO THE PAYING AGENT ACCOUNT; AND (III) DISBURSE THE BALANCE OF
THE WORKING CAPITAL ESCROW (IF ANY) TO PURCHASER.  IF THE AMOUNT DISBURSED BY
ESCROW AGENT TO THE PAYING AGENT ACCOUNT PURSUANT TO CLAUSE (II) ABOVE
(EXCLUDING ANY INTEREST) IS LESS THAN THE SHORTFALL, THEN PURCHASER SHALL WITHIN
TWO (2) BUSINESS DAYS OF THE DELIVERY OF THE NWC RELEASE NOTICE ALSO DELIVER TO
THE PAYING AGENT FOR DEPOSIT INTO THE PAYING AGENT ACCOUNT AN AMOUNT EQUAL TO
THE AMOUNT BY WHICH THE AMOUNT DISBURSED TO THE PAYING AGENT ACCOUNT PURSUANT TO
CLAUSE (II) ABOVE (EXCLUDING ANY INTEREST) WAS LESS THAN THE SHORTFALL.


(C)                IF THE ESTIMATED NET WORKING CAPITAL EXCEEDS THE CLOSING NET
WORKING CAPITAL (THE AMOUNT OF SUCH DIFFERENCE, AN “EXCESS PAYMENT”), THEN THE
NWC RELEASE NOTICE SHALL INSTRUCT THE ESCROW AGENT TO (I) DISBURSE AN AMOUNT
EQUAL TO THE PURCHASER NWC DEPOSIT, PLUS ANY INTEREST ACCRUED THEREON, TO
PURCHASER; (II) DISBURSE (TO THE EXTENT OF ANY FUNDS REMAINING IN THE WORKING
CAPITAL ESCROW) AN AMOUNT EQUAL TO THE EXCESS PAYMENT, PLUS ANY INTEREST ACCRUED
THEREON, TO PURCHASER; AND (III) DISBURSE THE BALANCE OF THE WORKING CAPITAL
ESCROW (IF ANY) TO THE PAYING AGENT ACCOUNT.  IF THE AMOUNT DISBURSED BY ESCROW
AGENT TO PURCHASER PURSUANT TO CLAUSE (II) ABOVE (EXCLUDING ANY INTEREST) IS
LESS THAN THE EXCESS PAYMENT, THEN THE SHAREHOLDER REPRESENTATIVE SHALL WITHIN
TWO (2) BUSINESS DAYS OF THE DELIVERY OF THE NWC RELEASE NOTICE PAY TO PURCHASER
AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE AMOUNT DISBURSED TO PURCHASER
PURSUANT TO CLAUSE (II) ABOVE (EXCLUDING ANY INTEREST) WAS LESS THAN THE EXCESS
PAYMENT.


(D)               IF THE ESTIMATED NET WORKING CAPITAL IS EQUAL TO THE CLOSING
NET WORKING CAPITAL, THEN THE NWC RELEASE NOTICE SHALL INSTRUCT THE ESCROW AGENT
TO (I) DISBURSE AN AMOUNT EQUAL TO THE PURCHASER NWC DEPOSIT, PLUS ANY INTEREST
ACCRUED THEREON, TO PURCHASER, AND (II) DISBURSE AN AMOUNT EQUAL TO THE COMPANY
NWC DEPOSIT, PLUS ANY INTEREST ACCRUED THEREON, TO THE PAYING AGENT ACCOUNT. 

-15-

--------------------------------------------------------------------------------



 


2.9              CV23 PAYMENTS.  AS PART OF THE PURCHASE PRICE, PURCHASER SHALL
PAY THE CV23 PAYMENTS, IF ANY, THAT MAY BE PAYABLE IN ACCORDANCE WITH THIS
SECTION.  FOR PURPOSES OF THIS SECTION, A CV23 UNIT SHALL BE DEEMED “SOLD AND
DELIVERED” IF THE COMPANY HAS DELIVERED THE CV23 UNIT TO THE BUYER OF SUCH CV23
UNIT AND SUCH BUYER HAS (I) PAID THE COMPANY IN FULL FOR SUCH CV23 UNIT, AND
(II) NOT RETURNED, REJECTED, OR REFUSED ACCEPTANCE OF THE CV23 UNIT WITHIN 35
DAYS OF DELIVERY THEREOF.


(A)                IF THE COMPANY (OR ANY OTHER PERSON SUCCEEDING TO THE
OPERATIONS OF THE COMPANY AFTER THE EFFECTIVE TIME) HAS SOLD AND DELIVERED AT
LEAST ONE (1) CV23 UNIT TO A MAJOR CUSTOMER, THEN PURCHASER SHALL DELIVER TO THE
PAYING AGENT FOR DEPOSIT INTO THE PAYING AGENT ACCOUNT THE AGGREGATE AMOUNT OF
ONE MILLION DOLLARS ($1,000,000) NO LATER THAN FORTY-FIVE (45) DAYS AFTER SUCH
SALE; PROVIDED, HOWEVER, THAT SUCH SALE AND DELIVERY MUST TAKE PLACE PRIOR TO
DECEMBER 31, 2012.


(B)               IF THE COMPANY (TOGETHER WITH ANY OTHER PERSONS SUCCEEDING TO
THE OPERATIONS OF THE COMPANY AFTER THE EFFECTIVE TIME) HAS SOLD AND DELIVERED
AT LEAST ONE THOUSAND (1,000) CV23 UNITS (EXCLUDING ANY SALES OF CV23 UNITS TO
ANY PERSON THAT IS AN AFFILIATE OF ANY UC PARTY) (THE “THRESHOLD UNIT”), THEN
PURCHASER SHALL DELIVER TO THE PAYING AGENT FOR DEPOSIT INTO THE PAYING AGENT
ACCOUNT THE AGGREGATE AMOUNT OF ONE MILLION DOLLARS ($1,000,000)  NO LATER THAN
FORTY-FIVE (45) DAYS AFTER THE SALE OF THE THRESHOLD UNIT; PROVIDED, HOWEVER,
THAT THE SALE OF THE THRESHOLD UNIT MUST TAKE PLACE PRIOR TO DECEMBER 31, 2013.


2.10          ANNUAL EARN OUT AMOUNTS.  AS PART OF THE PURCHASE PRICE, PURCHASER
SHALL PAY THE ANNUAL EARN OUT AMOUNTS, IF ANY, THAT MAY BE PAYABLE IN ACCORDANCE
WITH THIS SECTION.  EACH CALENDAR YEAR 2010, 2011, 2012, 2013, AND 2014 IS
REFERRED TO AS AN “ANNUAL EARN OUT PERIOD.”  WITHIN THIRTY (30) DAYS FOLLOWING
THE END OF EACH ANNUAL EARN OUT PERIOD, PURCHASER SHALL DETERMINE THE ANNUAL
EARN OUT AMOUNT, IF ANY, IN ACCORDANCE WITH GAAP ON A BASIS CONSISTENT WITH UC
PARTIES’ PAST PRACTICES FOR SUCH CONCLUDED ANNUAL EARN OUT PERIOD BASED ON THE
BOOKS AND RECORDS OF THE UC PARTIES AND SHALL DELIVER IN WRITING ITS
DETERMINATION (EACH, A “PRELIMINARY ANNUAL EARN OUT CALCULATION”) TO THE
SHAREHOLDER REPRESENTATIVE (THE “ANNUAL EARN OUT NOTICE”).  THE ANNUAL EARN OUT
NOTICE SHALL INCLUDE ALL SUPPORTING SCHEDULES, ANALYSES, WORKING PAPERS, AND
OTHER SUPPORTING DOCUMENTATION.  PURCHASER SHALL GIVE THE SHAREHOLDER
REPRESENTATIVE SUCH ASSISTANCE AND ACCESS TO THE FINANCIAL BOOKS AND RECORDS,
EMPLOYEES AND ADVISORS OF PURCHASER AND THE UC PARTIES AS THE SHAREHOLDER
REPRESENTATIVE MAY REASONABLY REQUEST IN ITS REVIEW OF THE ANNUAL EARN OUT
NOTICE.  THE SHAREHOLDER REPRESENTATIVE SHALL HAVE THIRTY (30) DAYS FROM RECEIPT
OF EACH ANNUAL EARN OUT NOTICE TO NOTIFY PURCHASER IF THE SHAREHOLDER
REPRESENTATIVE DISPUTES SUCH PRELIMINARY ANNUAL EARN OUT CALCULATION (THE
“ANNUAL EARN OUT DISPUTE NOTICE”).  IF THE SHAREHOLDER REPRESENTATIVE DOES NOT
SEND A TIMELY ANNUAL EARN OUT DISPUTE NOTICE, THE SHAREHOLDERS WILL BE DEEMED TO
HAVE ACCEPTED PURCHASER’S CALCULATION OF THE ANNUAL EARN OUT AMOUNT FOR SUCH
ANNUAL EARN OUT PERIOD AND THE PURCHASER’S CALCULATION SHALL BE FINAL AND
BINDING ON ALL PARTIES.  IF THE SHAREHOLDER REPRESENTATIVE SENDS AN ANNUAL EARN
OUT DISPUTE NOTICE, THE ANNUAL EARN OUT DISPUTE NOTICE SHALL SPECIFY THE
SHAREHOLDER REPRESENTATIVE’S DETERMINATION OF THE ANNUAL EARN OUT AMOUNT FOR
SUCH ANNUAL EARN OUT PERIOD, SHALL SPECIFY IN REASONABLE DETAIL THE NATURE OF
ANY DISAGREEMENT WITH THE PRELIMINARY ANNUAL EARN OUT CALCULATION, AND SHALL
INCLUDE ALL SUPPORTING SCHEDULES,




-16-

--------------------------------------------------------------------------------




ANALYSES, WORKING PAPERS, AND OTHER REASONABLY NECESSARY SUPPORTING
DOCUMENTATION.  UPON RECEIPT OF A TIMELY ANNUAL EARN OUT DISPUTE NOTICE,
PURCHASER AND THE SHAREHOLDER REPRESENTATIVE SHALL IN GOOD FAITH AND WITH
REASONABLE EFFORTS ATTEMPT TO AGREE ON THE ANNUAL EARN OUT FOR SUCH ANNUAL EARN
OUT PERIOD.  IF PURCHASER AND THE SHAREHOLDER REPRESENTATIVE CANNOT AGREE UPON
THE ANNUAL EARN OUT AMOUNT FOR SUCH ANNUAL EARN OUT PERIOD WITHIN TEN (10) DAYS
AFTER THE ANNUAL EARN OUT DISPUTE NOTICE WAS PROVIDED, THEN PURCHASER AND THE
SHAREHOLDER REPRESENTATIVE SHALL RETAIN THE ACCOUNTING FIRM TO DETERMINE THE
ANNUAL EARN OUT AMOUNT FOR SUCH ANNUAL EARN OUT PERIOD AND WHO SHALL MAKE SUCH
DETERMINATION WITHIN THIRTY (30) DAYS OF SUCH ENGAGEMENT.  THE ACCOUNTING FIRM’S
DETERMINATION OF THE ANNUAL EARN OUT AMOUNT FOR SUCH ANNUAL EARN OUT PERIOD
SHALL BE FINAL AND BINDING ON THE PARTIES.  THE DETERMINATION OF THE ACCOUNTING
FIRM SHALL BE REFLECTED IN A WRITTEN REPORT, WHICH WILL BE PROMPTLY DELIVERED TO
PURCHASER AND THE SHAREHOLDER REPRESENTATIVE.  THE COST OF THE ACCOUNTING FIRM
SHALL BE BORNE BY THE PARTY (EITHER PURCHASER OR THE SHAREHOLDER
REPRESENTATIVE) WHOSE DETERMINATION OF THE ANNUAL EARN OUT AMOUNT WAS FURTHEST
FROM THE DETERMINATION OF THE ACCOUNTING FIRM, PROVIDED IF PURCHASER’S AND THE
SHAREHOLDER REPRESENTATIVE’S DETERMINATION OF ANNUAL EARNOUT AMOUNT WERE EACH
WITHIN PLUS OR MINUS 10% OF THE ACCOUNTING FIRM’S DETERMINATION, THE COST SHALL
BE BORNE EQUALLY BY PURCHASER AND THE SHAREHOLDER REPRESENTATIVE.  ONCE THE
ANNUAL EARN OUT AMOUNT FOR AN ANNUAL EARN OUT PERIOD HAS BEEN FINALLY DETERMINED
PURSUANT TO THIS SECTION, SUCH ANNUAL EARN OUT AMOUNT, IF ANY, SHALL BE
DELIVERED BY PURCHASER TO THE PAYING AGENT FOR DEPOSIT INTO THE PAYING AGENT
ACCOUNT WITHIN FIVE (5) DAYS AFTER SUCH FINAL DETERMINATION. NOTWITHSTANDING THE
FOREGOING OR ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE MAXIMUM AGGREGATE
ANNUAL EARN OUT AMOUNTS THAT PURCHASER MAY BE OBLIGATED TO PAY THE SHAREHOLDERS
PURSUANT TO THIS AGREEMENT SHALL BE FIVE MILLION DOLLARS ($5,000,000).  ANY
ANNUAL EARN OUT AMOUNT THAT, BUT FOR THE APPLICATION OF THE PRECEDING SENTENCE,
WOULD CAUSE THE AGGREGATE AMOUNT OF ANNUAL EARN OUT AMOUNTS PAYABLE BY PURCHASER
PURSUANT TO THIS AGREEMENT TO EXCEED SUCH MAXIMUM SHALL BE REDUCED AS NECESSARY
SO THAT SUCH MAXIMUM IS NOT EXCEEDED.  THE SHAREHOLDER REPRESENTATIVE
ACKNOWLEDGES AND AGREES THAT (I) ALL INFORMATION DISCLOSED ON THE ANNUAL EARN
OUT NOTICE OR OTHERWISE LEARNED BY IT IN CONNECTION WITH THE PROCEDURES SET
FORTH IN THIS SECTION IS AND SHALL BE DEEMED CONFIDENTIAL, NON-PUBLIC
INFORMATION PROTECTED BY THE PROVISIONS OF SECTION 10.17 BELOW, AND (II) THE
SOLE PURPOSE OF THE DISCLOSURE OF ANY SUCH INFORMATION PURSUANT TO THIS
SECTION IS IN CONNECTION WITH THE CALCULATION OF THE ANNUAL EARN OUT AMOUNT, IF
ANY, AND SUCH INFORMATION SHALL NOT BE DISCLOSED TO ANY THIRD PERSON OR
OTHERWISE USED FOR ANY PURPOSE, INCLUDING AS A BASIS FOR PURCHASING OR SELLING
ANY SECURITIES OF PURCHASER.


2.11          CLOSING.  ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
THE CLOSING OF THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT (THE
“CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF VARNUM LLP, 333 BRIDGE ST., NW,
SUITE 1700, GRAND RAPIDS, MICHIGAN  49504, OR AT SUCH OTHER PLACE AS MAY BE
MUTUALLY AGREEABLE TO EACH OF THE PARTIES, AS SOON AS PRACTICABLE, BUT IN ANY
EVENT WITHIN TEN (10) BUSINESS DAYS, AFTER ALL CONDITIONS SET FORTH IN ARTICLES
3 AND 4 BELOW HAVE BEEN EITHER SATISFIED OR WAIVED, OTHER THAN CONDITIONS WITH
RESPECT TO ACTIONS THE RESPECTIVE PARTIES WILL TAKE AT THE CLOSING.  THE DATE
AND TIME OF THE CLOSING ARE REFERRED TO IN THIS AGREEMENT AS THE “CLOSING DATE.”


2.12          CLOSING DELIVERIES OF SELLER PARTIES.  AT THE CLOSING, THE SELLER
PARTIES SHALL DO, AND EXECUTE AND DELIVER TO PURCHASER, ALL THINGS REQUIRED TO
BE PERFORMED OR DELIVERED BY THEM AT THE CLOSING UNDER THIS AGREEMENT, INCLUDING
THE FOLLOWING:

-17-

--------------------------------------------------------------------------------



 


(A)                HANCOCK SHALL DELIVER ALL OF ITS STOCK CERTIFICATES AND A
LETTER OF TRANSMITTAL REQUIRED BY SECTION 2.6 ABOVE;


(B)               HANCOCK SHALL DELIVER TO PURCHASER A CERTIFICATE, IN A FORM
ACCEPTABLE TO PURCHASER, SIGNED BY A DULY AUTHORIZED OFFICER OF HANCOCK, AND
DATED AS OF THE CLOSING DATE, CERTIFYING (I) THAT HANCOCK HAS BEEN DULY
AUTHORIZED TO ENTER INTO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
(II) THAT ALL REPRESENTATIONS AND WARRANTIES MADE BY HANCOCK IN THIS AGREEMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING (EXCEPT FOR
THOSE REPRESENTATIONS WHICH REFER TO FACTS EXISTING AT A SPECIFIC DATE, WHICH
SHALL BE TRUE AND CORRECT AS OF SUCH DATE), AND (III) THAT ALL COVENANTS,
OBLIGATIONS, AND AGREEMENTS TO HAVE BEEN PERFORMED BY HANCOCK PRIOR TO CLOSING
HAVE BEEN FULLY PERFORMED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT;


(C)                HOLDINGS SHALL DELIVER TO PURCHASER A CERTIFICATE, IN A FORM
ACCEPTABLE TO PURCHASER, SIGNED BY THE SECRETARY OR ANOTHER OFFICER OF HOLDINGS,
AND DATED AS OF THE CLOSING DATE, CERTIFYING (I) THAT TRUE, CORRECT, AND
COMPLETE COPIES OF HOLDING’S CERTIFICATE OF INCORPORATION (CERTIFIED BY THE
DELAWARE SECRETARY OF STATE AS OF A DATE WITHIN TEN (10) DAYS PRIOR TO THE
CLOSING DATE) AND BYLAWS ARE ATTACHED TO SUCH CERTIFICATE, (II) THAT THE BOARD
OF DIRECTORS AND SHAREHOLDERS OF HOLDINGS ADOPTED THE RESOLUTIONS ATTACHED TO
SUCH CERTIFICATE TO AUTHORIZE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(III) A SPECIMEN SIGNATURE OF EACH OFFICER OF HOLDINGS DULY AUTHORIZED TO
EXECUTE THIS AGREEMENT AND ANY OTHER AGREEMENTS, INSTRUMENTS, OR DOCUMENTS
RELATED TO THIS AGREEMENT THAT ARE TO BE EXECUTED OR DELIVERED BY HOLDINGS; AND
(IV) THAT ALL REPRESENTATIONS AND WARRANTIES MADE BY HOLDINGS IN THIS AGREEMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING (EXCEPT FOR
THOSE REPRESENTATIONS WHICH REFER TO FACTS EXISTING AT A SPECIFIC DATE, WHICH
SHALL BE TRUE AND CORRECT AS OF SUCH DATE) AND THAT ALL COVENANTS, OBLIGATIONS,
AND AGREEMENTS TO HAVE BEEN PERFORMED BY HOLDINGS PRIOR TO CLOSING HAVE BEEN
FULLY PERFORMED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT;


(D)               THE COMPANY SHALL DELIVER TO PURCHASER A CERTIFICATE, IN A
FORM ACCEPTABLE TO PURCHASER, SIGNED BY THE SECRETARY OR ANOTHER OFFICER OF THE
COMPANY, AND DATED AS OF THE CLOSING DATE, CERTIFYING (I) THAT TRUE, CORRECT,
AND COMPLETE COPIES OF THE COMPANY’S CERTIFICATE OF INCORPORATION (CERTIFIED BY
THE DELAWARE SECRETARY OF STATE AS OF A DATE WITHIN TEN (10) DAYS PRIOR TO THE
CLOSING DATE) AND BYLAWS, ARE ATTACHED TO SUCH CERTIFICATE, (II) THAT THE BOARD
OF DIRECTORS AND SHAREHOLDER OF THE COMPANY ADOPTED THE RESOLUTIONS ATTACHED TO
SUCH CERTIFICATE TO AUTHORIZE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(III) A SPECIMEN SIGNATURE OF EACH OFFICER OF THE COMPANY DULY AUTHORIZED TO
EXECUTE THIS AGREEMENT AND ANY OTHER AGREEMENTS, INSTRUMENTS, OR DOCUMENTS
RELATED TO THIS AGREEMENT THAT ARE TO BE EXECUTED OR DELIVERED BY THE COMPANY,
AND (IV) THAT ALL REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN THIS
AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING
(EXCEPT FOR THOSE REPRESENTATIONS WHICH REFER TO FACTS EXISTING AT A SPECIFIC
DATE, WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE) AND THAT ALL COVENANTS,
OBLIGATIONS, AND AGREEMENTS TO HAVE BEEN PERFORMED BY THE COMPANY PRIOR TO
CLOSING HAVE BEEN FULLY PERFORMED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT;

-18-

--------------------------------------------------------------------------------



 


(E)                HOLDINGS SHALL DELIVER THE MERGER CERTIFICATE, SIGNED BY AN
AUTHORIZED OFFICER OF HOLDINGS;


(F)                HANCOCK SHALL DELIVER THE ESCROW AGREEMENT AND THE PAYING
AGENT AGREEMENT, EACH SIGNED BY AN AUTHORIZED OFFICER OF HANCOCK;


(G)               EACH OF HOLDINGS AND THE COMPANY SHALL DELIVER RESIGNATIONS,
IN EACH CASE ON A FORM REASONABLY ACCEPTABLE TO PURCHASER, OF SUCH OF ITS
OFFICERS AS ARE IDENTIFIED BY PURCHASER TO THE SELLER PARTIES NOT LATER THAN
FIVE (5) DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT SUCH
RESIGNATIONS SHALL AT ALL TIMES BE SUBJECT TO THE TERMS AND CONDITIONS OF ANY
EMPLOYMENT AGREEMENT IN PLACE WITH SUCH OFFICER, AND SHALL PROVIDE THE BASIS FOR
SEVERANCE PAYMENTS, IF ANY, TO THE EXTENT PROVIDED IN SUCH EMPLOYMENT AGREEMENT;


(H)               COPIES OF ALL THIRD PARTY AND GOVERNMENTAL CONSENTS,
APPROVALS, AND FILINGS REFERRED TO IN SECTION 3.8 BELOW; AND


(I)                 SUCH OTHER INSTRUMENTS, CERTIFICATES AND DOCUMENTS NECESSARY
TO EFFECT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS PURCHASER MAY
REASONABLY REQUEST.


2.13          CLOSING DELIVERIES OF PURCHASER.  AT THE CLOSING, PURCHASER SHALL
DO, AND EXECUTE AND DELIVER TO HANCOCK, ALL THINGS REQUIRED TO BE PERFORMED OR
DELIVERED BY IT UNDER THIS AGREEMENT AT THE CLOSING, INCLUDING THE FOLLOWING:


(A)                PURCHASER SHALL MAKE THE PAYMENTS AND DELIVERIES REQUIRED OF
IT PURSUANT TO SECTION 2.6;


(B)               PURCHASER SHALL CAUSE ACQUISITION SUB TO DELIVER THE MERGER
CERTIFICATE, SIGNED BY AN AUTHORIZED OFFICER OF ACQUISITION SUB;


(C)                PURCHASER SHALL DELIVER THE ESCROW AGREEMENT AND THE PAYING
AGENT AGREEMENT, EACH SIGNED BY AN AUTHORIZED OFFICER OF PURCHASER;


(D)               PURCHASER SHALL DELIVER TO HANCOCK A CERTIFICATE, IN A FORM
ACCEPTABLE TO HANCOCK, SIGNED BY THE SECRETARY OR ANOTHER OFFICER OF PURCHASER,
AND DATED AS OF THE CLOSING DATE, CERTIFYING (I) THAT TRUE, CORRECT, AND
COMPLETE COPIES OF PURCHASER’S CERTIFICATE OF INCORPORATION (CERTIFIED BY THE
MICHIGAN SECRETARY OF STATE AS OF A DATE WITHIN TEN (10) DAYS PRIOR TO THE
CLOSING DATE) AND BYLAWS, ARE ATTACHED TO SUCH CERTIFICATE, (II) THAT THE BOARD
OF DIRECTORS AND SHAREHOLDERS OF PURCHASER ADOPTED THE RESOLUTIONS ATTACHED TO
SUCH CERTIFICATE TO AUTHORIZE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(III) A SPECIMEN SIGNATURE OF EACH OFFICER OF PURCHASER DULY AUTHORIZED TO
EXECUTE THIS AGREEMENT AND ANY OTHER AGREEMENTS, INSTRUMENTS, OR DOCUMENTS
RELATED TO THIS AGREEMENT THAT ARE TO BE EXECUTED OR DELIVERED BY PURCHASER, AND
(IV) THAT ALL REPRESENTATIONS AND WARRANTIES MADE BY PURCHASER IN THIS AGREEMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING (EXCEPT FOR
THOSE REPRESENTATIONS WHICH REFER TO FACTS EXISTING AT A SPECIFIC DATE, WHICH
SHALL BE TRUE AND CORRECT AS OF SUCH DATE) AND THAT ALL COVENANTS, OBLIGATIONS,
AND AGREEMENTS TO HAVE BEEN PERFORMED BY PURCHASER PRIOR TO




-19-

--------------------------------------------------------------------------------




CLOSING HAVE BEEN FULLY PERFORMED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT; AND


(E)                SUCH OTHER INSTRUMENTS, CERTIFICATES AND DOCUMENTS NECESSARY
TO EFFECT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS THE SELLER PARTIES
MAY REASONABLY REQUEST.

2.14     Dissenting Shares.

 

(a)        Notwithstanding any provision of this Agreement to the contrary,
Shares that are outstanding immediately prior to the Effective Time and which
are held by Shareholders who shall not have voted in favor of the Merger or
consented thereto in writing or otherwise waived such rights and who shall have
demanded properly in writing appraisal for such Shares in accordance with
Section 262 of the DGCL (collectively, the “Dissenting Shares”) shall not be
converted into or represent the right to receive the Per Share Merger
Consideration. Holders of Dissenting Shares shall be entitled to receive such
consideration as is determined to be due with respect to such Dissenting Shares
in accordance with the provisions of Section 262 of the DGCL, except that all
Dissenting Shares held by Shareholders who shall have failed to perfect or who
effectively shall have withdrawn or lost their rights to appraisal of such
Shares under Section 262 of the DGCL shall thereupon be deemed to have been
converted into and to have become exchangeable for, as of the Effective Time,
the right to receive their Per Share Merger Consideration, without any interest
thereon, upon full compliance with Section 2.6 above.

 

(b)        On or before the Signing Date, Hancock shall give its written consent
in lieu of a meeting for purposes of approving this Agreement in accordance with
the applicable provisions of the DGCL and thereafter, Holdings shall deliver
notice of the taking of such action by written consent to any Shareholder who
shall not have consented thereto in writing in accordance with Section 228(e) of
the DGCL.  Such notice to Shareholders shall also comply with Section 262(d) of
the DGCL, including, without limitation and to the extent applicable, notice
that appraisal rights are available for any or all Shares held by them pursuant
to the transactions contemplated by this Agreement.  Holdings shall promptly
provide Purchaser with copies of any notices sent pursuant to this subsection. 
Within ten (10) days after the Effective Time, Purchaser shall cause the
Surviving Corporation to send a second notice to such Shareholders in accordance
with Section 262(d) of the DGCL.

 

(c)        Prior to and after Closing, Holdings shall give the Shareholder
Representative (i) prompt written notice of any demands for appraisal received
by Holdings, withdrawals of such demands, and any other instruments served
pursuant to the DGCL and received by Holdings, and (ii) the opportunity to
direct all negotiations and proceedings with respect to demands for appraisal
under the DGCL. Holdings shall not, except with the prior written consent of the
Shareholder Representative, make any payment with respect to any demands for
appraisal or offer to settle or settle any such demands.

-20-

--------------------------------------------------------------------------------



 


ARTICLE 3
CONDITIONS TO OBLIGATIONS OF PURCHASER

Purchaser’s obligation to complete the Closing pursuant to this Agreement shall
be subject to the fulfillment prior to the Closing of each of the conditions set
forth below, except to the extent any such condition is waived by Purchaser. 
Any such waiver shall be in writing and signed by Purchaser, except that any
condition set forth in this Article 3 shall be deemed waived by Purchaser if any
Seller Party provides written notice of such unsatisfied condition to Purchaser
at the Closing and Purchaser proceeds with and consummates the Closing.


3.1              REPRESENTATIONS AND WARRANTIES; COVENANTS.  EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY HANCOCK, HOLDINGS, OR THE COMPANY IN THIS
AGREEMENT, INCLUDING THOSE SET FORTH IN ARTICLE 5 BELOW, SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING (EXCEPT FOR THOSE
REPRESENTATIONS WHICH REFER TO FACTS EXISTING AT A SPECIFIC DATE, WHICH SHALL BE
TRUE AND CORRECT AS OF SUCH DATE), AND EACH OF HANCOCK, HOLDINGS, AND THE
COMPANY SHALL HAVE PERFORMED, COMPLIED WITH, OR FULFILLED IN ALL MATERIAL
RESPECTS ALL OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED BY IT
PURSUANT TO THIS AGREEMENT PRIOR TO OR AT THE CLOSING.


3.2              EMPLOYMENT AGREEMENTS; CONTINUATION OF SALARY REDUCTIONS.  EACH
OF THE EMPLOYMENT AGREEMENTS SHALL BE IN FULL FORCE AND EFFECT AS OF THE
CLOSING, EXCEPT TO THE EXTENT, IF ANY, A RESIGNATION REQUESTED BY PURCHASER
PURSUANT TO SECTION 2.12(G) RESULTS IN THE TERMINATION OF SUCH EMPLOYMENT
AGREEMENT.  THE COMPANY AND EACH OF THE KEY EMPLOYEES (OTHER THAN JOHN
FORBES) SHALL HAVE ENTERED INTO AN AMENDMENT TO THE EMPLOYMENT AGREEMENT
ACKNOWLEDGEMENT OR SEVERANCE AGREEMENT ACKNOWLEDGEMENT, AS THE CASE MAY BE,
BETWEEN THE COMPANY AND SUCH KEY EMPLOYEE PURSUANT TO AN AMENDMENT SUBSTANTIALLY
IN THE FORM ATTACHED AS EXHIBIT E.  EXCEPT FOR MODIFICATIONS EFFECTED PURSUANT
TO SUCH AMENDMENTS, THE PARTIES ACKNOWLEDGE AND AGREE THAT NOTHING SET FORTH IN
THIS AGREEMENT (INCLUDING ANYTHING IN THIS SECTION 3.2 OR IN SECTION 2.12(G)
ABOVE) IS INTENDED TO, OR SHALL BE INTERPRETED AS, MODIFYING ANY RIGHTS OR
OBLIGATIONS OF THE RESPECTIVE PARTIES PURSUANT TO ANY EMPLOYMENT AGREEMENT.


3.3              NONCOMPETITION AGREEMENTS.  EACH OF THE NONCOMPETITION
AGREEMENTS SHALL BE IN FULL FORCE AND EFFECT AS OF THE CLOSING.


3.4              OPINION OF LEGAL COUNSEL.  PURCHASER SHALL HAVE RECEIVED FROM
TAFT STETTINIUS & HOLLISTER LLP, COUNSEL FOR THE UC PARTIES, AN OPINION WITH
RESPECT TO THE MATTERS SET FORTH ON THE ATTACHED EXHIBIT F, WHICH  OPINION SHALL
BE ADDRESSED TO PURCHASER, DATED AS OF THE CLOSING DATE, AND IN FORM AND
SUBSTANCE SATISFACTORY TO PURCHASER.


3.5              PAYOFF LETTERS; DISCHARGE OF OLD MORTGAGE.  THE SELLER PARTIES
SHALL HAVE (I) DELIVERED TO PURCHASER A PAYOFF LETTER (IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO PURCHASER) FROM THE BANK OF AMERICA, N.A. WITH
RESPECT TO THE LONG-TERM DEBT AND EVIDENCE SATISFACTORY TO PURCHASER THAT UPON
PAYMENT OF THE AMOUNT SET FORTH IN SUCH PAYOFF LETTER AS OF THE CLOSING DATE,
ALL LIENS ON ASSETS OF THE UC PARTIES SECURING THE LONG-TERM DEBT WILL BE
RELEASED, (II) DELIVERED TO PURCHASER A PAYOFF LETTER (IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO PURCHASER) FROM THE HOLDER OF ANY INDEBTEDNESS (OTHER
THAN THE LONG-TERM DEBT, CAPITAL LEASE OBLIGATIONS, AND ANY OTHER INDEBTEDNESS
INCLUDED IN THE CALCULATION OF ESTIMATED NET WORKING




-21-

--------------------------------------------------------------------------------




CAPITAL) AND EVIDENCE SATISFACTORY TO PURCHASER THAT UPON PAYMENT OF THE AMOUNT
SET FORTH IN SUCH PAYOFF LETTERS AS OF THE CLOSING DATE, ALL LIENS (IF ANY) ON
ASSETS OF THE UC PARTIES SECURING SUCH INDEBTEDNESS WILL BE RELEASED, AND
(III) CAUSED THE OLD MORTGAGE TO BE DISCHARGED AND RELEASED.


3.6              NO LITIGATION.  NO SUIT, ACTION, OR OTHER PROCEEDING SHALL BE
PENDING OR THREATENED BEFORE ANY COURT OR GOVERNMENTAL OR REGULATORY OFFICIAL,
BODY, OR AUTHORITY IN WHICH IT IS SOUGHT TO RESTRAIN OR PROHIBIT ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THAT, IF ADVERSELY DETERMINED TO
THE UC PARTIES, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
AND NO INJUNCTION, JUDGMENT, ORDER, DECREE OR RULING WITH RESPECT TO ANY SUCH
PROCEEDING SHALL BE IN EFFECT.


3.7              NO MATERIAL ADVERSE EFFECT.  SINCE THE SIGNING DATE, THERE
SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT.


3.8              CONSENTS AND APPROVALS.  THE CONSENTS AND APPROVALS SET FORTH
ON SCHEDULE 3.8 SHALL HAVE BEEN OBTAINED ON TERMS REASONABLY SATISFACTORY TO
PURCHASER.


3.9              CLOSING DELIVERIES.  ALL CLOSING DELIVERIES REQUIRED BY
SECTION 2.12 ABOVE SHALL HAVE BEEN DELIVERED.


ARTICLE 4
CONDITIONS TO OBLIGATIONS OF THE SELLER PARTIES

The obligation of the Seller Parties to complete the Closing pursuant this
Agreement shall be subject to the fulfillment prior to the Closing of each of
the conditions set forth below, except to the extent any such condition is
waived by Hancock.  Any such waiver shall be in writing and signed by Hancock,
except that any condition set forth in this Article 4 shall be deemed waived by
each Seller Party if Purchaser provides written notice of such unsatisfied
condition to the Seller Parties at the Closing and the Seller Parties proceed
with and consummate the Closing.


4.1              REPRESENTATIONS AND WARRANTIES; COVENANTS.  EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY PURCHASER IN THIS AGREEMENT, INCLUDING
THOSE SET FORTH IN SECTION 6 BELOW, SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AT AND AS OF THE CLOSING (EXCEPT FOR THOSE REPRESENTATIONS WHICH REFER
TO FACTS EXISTING AT A SPECIFIC DATE, WHICH SHALL BE TRUE AND CORRECT AS OF SUCH
DATE), AND PURCHASER SHALL HAVE PERFORMED, COMPLIED WITH, OR FULFILLED IN ALL
MATERIAL RESPECTS ALL OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED
BY IT PURSUANT TO THIS AGREEMENT PRIOR TO OR AT THE CLOSING.


4.2              NO LITIGATION.  NO SUIT, ACTION, OR OTHER PROCEEDING SHALL BE
PENDING OR THREATENED BEFORE ANY COURT OR GOVERNMENTAL OR REGULATORY OFFICIAL,
BODY, OR AUTHORITY IN WHICH IT IS SOUGHT TO RESTRAIN OR PROHIBIT ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND NO INJUNCTION, JUDGMENT, ORDER,
DECREE OR RULING WITH RESPECT TO ANY SUCH PROCEEDING SHALL BE IN EFFECT.


4.3              CLOSING DELIVERIES.  ALL CLOSING DELIVERIES REQUIRED BY
SECTION 2.13 ABOVE SHALL HAVE BEEN DELIVERED.


4.4              LETTER OF CREDIT.  PURCHASER SHALL HAVE EITHER (A) DELIVERED TO
GMAC A LETTER OF CREDIT ACCEPTABLE TO GMAC IN SUBSTITUTION FOR THE LETTER OF
CREDIT ISSUED ON BEHALF OF THE UC




-22-

--------------------------------------------------------------------------------




PARTIES BY BANK OF AMERICA, N.A., OR (B) CAUSED TO BE DELIVERED TO BANK OF
AMERICA, N.A. CASH, CASH EQUIVALENTS, OR MARKETABLE SECURITIES OR A BACK-TO-BACK
LETTER OF CREDIT, IN EACH CASE ACCEPTABLE TO BANK OF AMERICA, N.A. SUCH THAT IT
WILL ALLOW THE LETTER OF CREDIT IT ISSUED ON BEHALF OF THE UC PARTIES TO REMAIN
IN PLACE WITHOUT THE BENEFIT OF ANY LIEN ON ANY ASSETS OF ANY UC PARTY. 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND THE COMPANY

Holdings and the Company jointly and severally represent and warrant to
Purchaser, as a material inducement for Purchaser to enter into and perform the
transactions described in this Agreement, the following as of the Signing Date
and as of the Closing Date.  These representations and warranties shall survive
any investigation by Purchaser and shall survive the Closing to the extent set
forth in Section 9.1 below.


5.1              AUTHORIZATION; NO CONFLICTS. 


(A)                EACH UC PARTY HAS THE RIGHT, POWER, AND AUTHORITY TO EXECUTE,
DELIVER, AND PERFORM THIS AGREEMENT (TO THE EXTENT A PARTY TO THIS
AGREEMENT) AND EACH OTHER AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT
CONTEMPLATED BY THIS AGREEMENT TO BE EXECUTED OR DELIVERED BY SUCH UC PARTY. 
THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND OF EACH OTHER
AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS AGREEMENT
HAS BEEN DULY AUTHORIZED AND APPROVED BY ALL NECESSARY ACTION ON BEHALF OF EACH
UC PARTY, TO THE EXTENT A PARTY HERETO OR THERETO. THIS AGREEMENT AND EACH OTHER
AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS AGREEMENT
TO BE EXECUTED OR DELIVERED BY A UC PARTY CONSTITUTES A VALID AND BINDING
OBLIGATION OF EACH SUCH UC PARTY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS. 


(B)               THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
EACH OTHER AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS
AGREEMENT DOES NOT AND WILL NOT:  (I) CONFLICT WITH OR RESULT IN A BREACH OF THE
TERMS, CONDITIONS, OR PROVISIONS OF, (II) CONSTITUTE A DEFAULT UNDER (WHETHER
WITH OR WITHOUT THE PASSAGE OF TIME, THE GIVING OF NOTICE OR BOTH), (III) RESULT
IN THE CREATION OF ANY LIEN UPON THE EQUITY INTERESTS OR ASSETS OF ANY UC PARTY,
(IV) GIVE ANY THIRD PARTY THE RIGHT TO MODIFY, TERMINATE, OR ACCELERATE ANY
MATERIAL OBLIGATION UNDER, (V) RESULT IN A VIOLATION OF, (A) ANY UC PARTY’S
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS, OR OTHER CHARTER OR
ORGANIZATIONAL DOCUMENTS, (B) TO THE KNOWLEDGE OF THE COMPANY AND EXCEPT AS SET
FORTH ON SCHEDULE 5.1(B)(V)(B), ANY LAW, STATUTE, RULE, OR REGULATION TO WHICH
ANY UC PARTY IS SUBJECT, OR (C) TO THE KNOWLEDGE OF THE COMPANY AND EXCEPT AS
SET FORTH ON SCHEDULE 5.1(B)(V)(C), ANY MATERIAL CONTRACT, INSTRUMENT, ORDER,
JUDGMENT, OR DECREE TO WHICH ANY UC PARTY IS SUBJECT OR BY WHICH ANY OF THEIR
RESPECTIVE ASSETS ARE BOUND.


5.2       CORPORATE STATUS.  EACH UC PARTY IS DULY ORGANIZED, VALIDLY EXISTING,
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION SET FORTH OPPOSITE ITS
NAME ON SCHEDULE 5.2; POSSESSES ALL REQUISITE CORPORATE POWER AND AUTHORITY
NECESSARY TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED; AND IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION IN THE
JURISDICTIONS SET FORTH OPPOSITE ITS NAME ON SCHEDULE 5.2.  EACH UC PARTY IS




-23-

--------------------------------------------------------------------------------




QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION IN EACH JURISDICTION IN WHICH
THE FAILURE TO BE SO QUALIFIED COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT. TO THE KNOWLEDGE OF THE COMPANY, COMPLETE AND ACCURATE
COPIES OF THE MINUTE BOOKS AND STOCK RECORDS OF EACH UC PARTY, INCLUDING THEIR
RESPECTIVE CERTIFICATES OF INCORPORATION AND BYLAWS AND ALL AMENDMENTS TO BOTH,
HAVE BEEN DELIVERED TO PURCHASER.  SCHEDULE 5.2 CONTAINS A LIST OF ALL OFFICERS
AND DIRECTORS OF EACH OF HOLDINGS AND THE COMPANY.


5.3              CAPITAL STOCK; SUBSIDIARIES; RELATED MATTERS. 


(A)                SCHEDULE 5.3 SETS FORTH (I) A LIST OF ALL UC PARTIES,
(II) THE EQUITY INTERESTS THAT EACH UC PARTY IS AUTHORIZED TO ISSUE, AND
(III) THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH UC PARTY, INCLUDING
THE RECORD OWNERS OF SUCH EQUITY INTERESTS (WITHOUT GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY ARTICLE 2).  EXCEPT AS OTHERWISE SET FORTH ON
SCHEDULE 5.3, NO UC PARTY HAS ANY ISSUED OR OUTSTANDING EQUITY EQUIVALENTS OR IS
SUBJECT TO ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO REPURCHASE OR OTHERWISE
ACQUIRE OR RETIRE ANY OF ITS OUTSTANDING EQUITY INTERESTS OR TO ISSUE OR EXECUTE
ANY EQUITY INTERESTS OR EQUITY EQUIVALENTS (EXCEPT FOR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT).  ALL OF THE ISSUED AND OUTSTANDING EQUITY
INTERESTS OF EACH UC PARTY ARE VALIDLY ISSUED, FULLY PAID, AND NONASSESSABLE. 
EXCEPT AS SET FORTH IN THE SHAREHOLDERS AGREEMENT, THERE ARE NO STATUTORY OR
CONTRACTUAL PREEMPTIVE RIGHTS OR RIGHTS OF REFUSAL WITH RESPECT TO THE ISSUANCE
OF ANY EQUITY INTERESTS BY ANY UC PARTY. 


(B)               NO UC PARTY HAS VIOLATED ANY APPLICABLE FEDERAL OR STATE
SECURITIES LAW IN CONNECTION WITH THE OFFER, SALE, OR ISSUANCE OF ANY EQUITY
INTERESTS IN ANY RESPECT THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  EXCEPT FOR THIS AGREEMENT, HOLDINGS’ ORGANIZATIONAL
DOCUMENTS, AND THE SHAREHOLDERS AGREEMENT, THERE ARE NO AGREEMENTS BETWEEN OR
AMONG ANY OF THE SHAREHOLDERS, ON ONE HAND, AND ANY UC PARTY, ON THE OTHER HAND,
WITH RESPECT TO THE VOTING OR TRANSFER OF ANY EQUITY INTERESTS IN ANY UC PARTY
OR WITH RESPECT TO ANY OTHER ASPECT OF THE AFFAIRS OF ANY UC PARTY.  EXCEPT AS
SET FORTH ON SCHEDULE 5.3, NONE OF THE UC PARTIES OWNS OR POSSESSES, DIRECTLY OR
INDIRECTLY, AN EQUITY INTEREST OR ANY EQUITY EQUIVALENT IN ANY PERSON.  HOLDINGS
HAS SUPPLIED PURCHASER WITH A TRUE, CORRECT, AND COMPLETE COPY OF THE
SHAREHOLDERS AGREEMENT, TOGETHER WITH ALL AMENDMENTS, WAIVERS, OR OTHER CHANGES
THERETO.  AT THE EFFECTIVE TIME, OTHER THAN THE RIGHTS OF THE SHAREHOLDERS
PURSUANT TO THE PROVISIONS OF THE DGCL AND UNDER THIS AGREEMENT, NO SHAREHOLDER
SHALL HAVE ANY EQUITY INTEREST, EQUITY EQUIVALENT, OR ANY OTHER RIGHT, TITLE OR
INTEREST, IN OR TO ANY UC PARTY OR ANY OF THE ASSETS OF ANY UC PARTY.


5.4              FINANCIAL STATEMENTS.  ATTACHED AS SCHEDULE 5.4 ARE (I) AN
UNAUDITED BALANCE SHEET OF THE UC PARTIES ON A CONSOLIDATED BASIS AS OF
SEPTEMBER 27, 2009 (THE “LATEST BALANCE SHEET”) AND THE RELATED UNAUDITED
STATEMENTS OF INCOME AND CASH FLOWS FOR THE NINE (9) MONTH PERIOD THEN ENDED,
AND (II) THE AUDITED BALANCE SHEETS OF THE UC PARTIES ON A CONSOLIDATED BASIS AS
OF DECEMBER 31, 2005, 2006, 2007, AND 2008, AND THE RELATED AUDITED STATEMENTS
OF INCOME AND CASH FLOWS FOR THE FISCAL YEARS THEN ENDED.  EACH OF THE FOREGOING
FINANCIAL STATEMENTS (INCLUDING IN ALL CASES THE RELATED NOTES, IF ANY) IS
CONSISTENT WITH THE BOOKS AND RECORDS OF THE UC PARTIES, WHICH ARE ACCURATE AND
COMPLETE, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED
THROUGHOUT THE PERIODS COVERED BY SUCH FINANCIAL STATEMENTS, AND ACCURATELY AND
FAIRLY, IN




-24-

--------------------------------------------------------------------------------




ALL MATERIAL RESPECTS, PRESENT THE FINANCIAL POSITION OF THE UC PARTIES ON A
CONSOLIDATED BASIS AS OF THE DATES OF SUCH BALANCE SHEETS AND THE RESULTS OF THE
OPERATIONS AND CASH FLOWS OF THE UC PARTIES ON A CONSOLIDATED BASIS FOR THE
PERIODS ENDED ON SUCH DATES EXCEPT AS NOTED THEREIN (SUBJECT IN THE CASE OF
UNAUDITED FINANCIAL STATEMENTS, TO THE ABSENCE OF NOTES, OTHER PRESENTATION
ITEMS, AND NORMAL YEAR-END ADJUSTMENTS).  ALL FINANCIAL STATEMENTS DESCRIBED IN
THIS SECTION 5.4 AS AUDITED WERE AUDITED BY MCGLADREY & PULLEN, LLP, CERTIFIED
PUBLIC ACCOUNTANTS, WHOSE REPORTS ARE INCLUDED WITH SUCH FINANCIAL STATEMENTS. 
INCLUDED AS PART OF SCHEDULE 5.4 ARE TRUE, CORRECT, AND COMPLETE COPIES OF ALL
CORRESPONDENCE SENT BY ALL LEGAL COUNSEL FOR ANY UC PARTY TO SUCH AUDITORS IN
RESPONSE TO LETTERS FROM ANY UC PARTY TO SUCH COUNSEL REQUESTING THAT SUCH
COUNSEL SUPPLY THE AUDITORS WITH CERTAIN INFORMATION REGARDING PENDING OR
THREATENED LITIGATION, UNASSERTED CLAIMS, AND OTHER MATTERS RELEVANT TO THE
AUDITORS’ AUDIT OF SUCH FINANCIAL STATEMENTS.


5.5              ABSENCE OF LIABILITIES.  EXCEPT AS (I) SET FORTH IN THE LATEST
BALANCE SHEET, (II) INCURRED SINCE THE DATE OF THE LATEST BALANCE SHEET IN THE
ORDINARY COURSE OF BUSINESS, (III) EXECUTORY OBLIGATIONS ARISING UNDER CONTRACTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, (IV) INCURRED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR (V) SET FORTH ON
SCHEDULE 5.5, NO UC PARTY HAS ANY INDEBTEDNESS OR ANY OTHER LIABILITIES. 


5.6              NO MATERIAL ADVERSE CHANGE.  SINCE THE DATE OF THE LATEST
BALANCE SHEET, (I) THERE HAS OCCURRED NO FACT, EVENT, OR CIRCUMSTANCE WHICH HAS
HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (II) THE
UC PARTIES HAVE CONDUCTED THEIR RESPECTIVE BUSINESSES ONLY IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, AND (III) HOLDINGS HAS NOT
MADE ANY PAYMENTS OR OTHER DISTRIBUTIONS TO THE HOLDERS OF THE EQUITY INTERESTS
OF HOLDINGS OR TO ANY OF THEIR AFFILIATES OR PURCHASED OR REDEEMED ANY EQUITY
INTERESTS.


5.7              ACCOUNTS RECEIVABLE.  EACH OF THE ACCOUNTS RECEIVABLE REFLECTED
IN THE LATEST BALANCE SHEET CONSTITUTES A VALID CLAIM IN THE FULL AMOUNT OF SUCH
RECEIVABLE AGAINST THE RELATED ACCOUNT DEBTOR (SUBJECT TO RESERVES WITH RESPECT
THERETO REFLECTED IN THE LATEST BALANCE SHEET) AND AROSE IN THE ORDINARY COURSE
OF THE COMPANY’S BUSINESS.  THE COMPANY DOES HAVE ANY MATERIAL ACCOUNT
RECEIVABLE FROM THE PROVISION OF GOODS OR SERVICES TO THE UNITED STATES OR ANY
DEPARTMENT OR AGENCY OF THE UNITED STATES.  THE COMPANY MAINTAINS REASONABLE
RESERVES IN ACCORDANCE WITH GAAP FOR THE UNCOLLECTIBILITY OF ITS ACCOUNTS
RECEIVABLE. 


5.8              ABSENCE OF CERTAIN DEVELOPMENTS.  EXCEPT AS SET FORTH ON THE
ATTACHED SCHEDULE 5.8, SINCE THE DATE OF THE LATEST BALANCE SHEET, NO UC PARTY
HAS:


(A)                MORTGAGED OR PLEDGED ANY OF ITS PROPERTIES OR ASSETS OR
SUBJECTED THEM TO ANY LIEN;


(B)               SOLD, LEASED, LICENSED, ASSIGNED, OR TRANSFERRED (INCLUDING
TRANSFERS TO SHAREHOLDERS OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY
INSIDER) ANY OF ITS TANGIBLE OR INTANGIBLE ASSETS (INCLUDING INTELLECTUAL
PROPERTY), EXCEPT FOR SALES OF INVENTORY AND OBSOLETE EQUIPMENT IN THE ORDINARY
COURSE OF BUSINESS TO UNAFFILIATED THIRD PERSONS ON AN ARM’S LENGTH BASIS;


(C)                CANCELED ANY DEBTS OR CLAIMS OWING TO OR HELD BY IT IN AN
AGGREGATE AMOUNT IN EXCESS OF $50,000;

-25-

--------------------------------------------------------------------------------



 


(D)               DISCLOSED ANY CONFIDENTIAL INFORMATION OF ANY THIRD PARTY IN
BREACH OF ANY OBLIGATION OF CONFIDENTIALITY;


(E)                ACQUIRED ANY ASSETS OF ANY OTHER PERSON (OTHER THAN
INVENTORY, MATERIALS, OR SUPPLIES IN THE ORDINARY COURSE OF BUSINESS) IN AN
AGGREGATE AMOUNT IN EXCESS OF $50,000;


(F)                MADE OR GRANTED OR PROMISED ANY BONUS OR ANY WAGE OR SALARY
INCREASE TO ANY EMPLOYEE OR GROUP OF EMPLOYEES OR MADE OR GRANTED ANY INCREASE
IN ANY EMPLOYEE BENEFIT PLAN OR ARRANGEMENT, OR AMENDED OR TERMINATED ANY
EXISTING EMPLOYEE BENEFIT PLAN OR ARRANGEMENT OR ADOPTED ANY NEW EMPLOYEE
BENEFIT PLAN OR ARRANGEMENT;


(G)               MADE ANY CHANGE IN ANY METHOD OF ACCOUNTING OR ACCOUNTING
POLICIES OR MADE ANY WRITE-DOWN IN THE VALUE OF ITS INVENTORY;


(H)               INCURRED INTERCOMPANY CHARGES OR CONDUCTED ITS CASH MANAGEMENT
CUSTOMS AND PRACTICES OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE (INCLUDING WITH RESPECT TO MAINTENANCE OF WORKING CAPITAL
BALANCES, COLLECTION OF ACCOUNTS RECEIVABLE, AND PAYMENT OF ACCOUNTS PAYABLE);


(I)                 SUFFERED ANY EXTRAORDINARY LOSS OR WAIVED ANY RIGHTS OF
VALUE IN AN AGGREGATE AMOUNT IN EXCESS OF $50,000, WHETHER OR NOT IN THE
ORDINARY COURSE OF BUSINESS OR CONSISTENT WITH PAST PRACTICE;


(J)         ENTERED INTO, AMENDED, OR TERMINATED ANY MATERIAL CONTRACT OR TAKEN
ANY OTHER ACTION OR ENTERED INTO ANY OTHER TRANSACTION OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS OR ENTERED INTO ANY AGREEMENT OR ARRANGEMENT
PROHIBITING OR RESTRICTING IT FROM FREELY ENGAGING IN ANY BUSINESS OR OTHERWISE
RESTRICTING THE CONDUCT OF ITS BUSINESS;


(K)               ENTERED INTO ANY OTHER MATERIAL TRANSACTION, WHETHER OR NOT IN
THE ORDINARY COURSE OF BUSINESS, OR CHANGED ANY BUSINESS PRACTICE;


(L)                 MADE ANY CAPITAL EXPENDITURES IN EXCESS OF ONE HUNDRED
THOUSAND DOLLARS ($100,000) IN THE AGGREGATE;


(M)             MADE ANY LOANS OR ADVANCES TO, OR GUARANTEES FOR THE BENEFIT OF,
ANY PERSONS OTHER THAN INTERCOMPANY ADVANCES BETWEEN THE UC PARTIES AND ADVANCES
TO EMPLOYEES FOR EMPLOYMENT RELATED EXPENSES IN THE ORDINARY COURSE;


(N)               CHANGED OR AUTHORIZED ANY CHANGE IN ITS CERTIFICATE OR
ARTICLES OF INCORPORATION, BYLAWS OR OTHER CHARTER, GOVERNING, OR ORGANIZATIONAL
DOCUMENTS;


(O)               SUFFERED ANY DAMAGE, DESTRUCTION, OR CASUALTY LOSS EXCEEDING
FIFTY THOUSAND DOLLARS ($50,000) IN THE AGGREGATE, NOT COVERED BY INSURANCE;

-26-

--------------------------------------------------------------------------------



 


(P)               ACQUIRED ANY OTHER BUSINESS OR PERSON (OR ANY SIGNIFICANT
PORTION OR DIVISION OF ANY SUCH BUSINESS), WHETHER BY MERGER, CONSOLIDATION, OR
REORGANIZATION OR BY PURCHASE OF ITS ASSETS OR STOCK OR MADE ANY INVESTMENT IN
ANY PERSON OTHER THAN A UC PARTY;


(Q)               INSTITUTED OR SETTLED ANY MATERIAL CLAIM OR LAWSUIT;


(R)                 MADE ANY PAYMENTS FOR POLITICAL CONTRIBUTIONS OR MADE ANY
BRIBES, KICKBACK PAYMENTS, OR OTHER ILLEGAL PAYMENTS;


(S)                TAKEN ANY ACTION OUTSIDE OF THE ORDINARY AND USUAL COURSE OF
BUSINESS;


(T)                 FAILED TO PAY ALL OF ITS MATERIAL LIABILITIES AS THEY BECAME
DUE;


(U)               LOST THE SERVICES OF ANY EMPLOYEE OR TO THE KNOWLEDGE OF THE
COMPANY, SUSTAINED A TERMINATION OF ITS RELATIONSHIP WITH ANY MAJOR CUSTOMER,
ANY OTHER CUSTOMER AS A RESULT OF A BREACH BY A UC PARTY OF A CONTRACT WITH SUCH
OTHER CUSTOMER, OR WITH ANY MAJOR SUPPLIER; OR


(V)               COMMITTED OR AGREED TO ANY OF THE FOREGOING.


5.9              PERSONAL PROPERTY.  EACH UC PARTY HAS GOOD, VALID, AND
MARKETABLE TITLE TO ALL PERSONAL PROPERTY, TANGIBLE AND INTANGIBLE, REFLECTED ON
THE LATEST BALANCE SHEET AND TO ALL OTHER PERSONAL PROPERTY OWNED BY IT, FREE
AND CLEAR OF ALL LIENS (OTHER THAN THE PERMITTED LIENS).  EXCEPT AS DISCLOSED ON
SCHEDULE 5.9, ALL OF EACH UC PARTY’S EQUIPMENT, FURNITURE, FIXTURES, AND OTHER
TANGIBLE ASSETS ARE IN REASONABLE GOOD OPERATING CONDITION AND REPAIR (EXCEPT
FOR NORMAL WEAR AND TEAR), HAVE BEEN MAINTAINED IN ACCORDANCE WITH NORMAL
INDUSTRY PRACTICES, DO NOT REQUIRE ANY REPAIRS AND ARE SUITABLE FOR THE PURPOSES
FOR WHICH THEY ARE CURRENTLY USED AND CURRENTLY PROPOSED BY THE UC PARTIES TO BE
USED.  EACH UC PARTY OWNS ALL ASSETS NECESSARY FOR THE CONDUCT OF ITS BUSINESS
AS PRESENTLY CONDUCTED OR CURRENTLY USED IN THE CONDUCT OF ITS BUSINESS, EXCEPT
FOR ASSETS LEASED, LICENSED, ASSIGNED OR CONSIGNED FROM THIRD PERSONS.  TO THE
KNOWLEDGE OF THE COMPANY, ALL INVENTORY OF THE COMPANY (INCLUDING RAW MATERIALS
AND WORK IN PROCESS) IS USABLE IN THE ORDINARY COURSE OF BUSINESS AND FREE FROM
DEFECTS, AND ALL FINISHED GOODS ARE SALEABLE IN THE ORDINARY COURSE OF BUSINESS
(NET OF ANY APPLICABLE INVENTORY RESERVES). 


5.10          REAL PROPERTY.  THE ATTACHED SCHEDULE 5.10 SETS FORTH THE ADDRESS
OF, AND A LIST OF ALL LEASES, SUBLEASES, LICENSES, OR OTHER AGREEMENTS
(“LEASES”) FOR THE USE OR OCCUPANCY OF ANY REAL PROPERTY (COLLECTIVELY, THE
“LEASED REAL PROPERTY”) IN WHICH ANY UC PARTY HAS A LEASEHOLD, SUBLEASEHOLD, OR
LICENSED INTEREST AS LESSEE IN ANY REAL PROPERTY OR IS OTHERWISE PARTY TO ANY
CONTRACT INVOLVING THE LEASE OF REAL PROPERTY.  THE ATTACHED SCHEDULE 5.10 ALSO
SETS FORTH THE ADDRESS OF EACH PARCEL OF REAL PROPERTY IN WHICH ANY UC PARTY
OWNS OR HOLDS, DIRECTLY OR INDIRECTLY, ANY RIGHT, TITLE, OR INTEREST OTHER THAN
A LEASEHOLD, SUBLEASEHOLD, OR LICENSED INTEREST, INCLUDING, WITHOUT LIMITATION,
ANY OPTION TO ACQUIRE ANY PARCEL OF REAL PROPERTY (COLLECTIVELY, THE “OWNED REAL
PROPERTY” AND, TOGETHER WITH THE LEASED REAL PROPERTY, THE “REAL PROPERTY”). 
THE COMPANY HAS DELIVERED TO PURCHASER A TRUE AND COMPLETE COPY OF EACH LEASE. 
WITH RESPECT TO SUCH LEASE:  (A) TO THE COMPANY’S KNOWLEDGE, EACH LEASE IS
LEGAL, VALID, BINDING, ENFORCEABLE, AND IN FULL FORCE AND EFFECT; (B) THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS




-27-

--------------------------------------------------------------------------------




AGREEMENT WILL NOT RESULT IN A TERMINATION OF OR A BREACH OF OR DEFAULT UNDER
ANY LEASE; (C) NEITHER THE UC PARTY THAT IS PARTY THERETO NOR TO THE KNOWLEDGE
OF THE COMPANY, ANY THIRD PARTY TO ANY LEASE, IS IN BREACH OR DEFAULT UNDER SUCH
LEASE, AND TO THE KNOWLEDGE OF THE COMPANY, NO EVENT HAS OCCURRED OR
CIRCUMSTANCE EXISTS WHICH, WITH THE DELIVERY OF NOTICE, PASSAGE OF TIME, OR
BOTH, WOULD CONSTITUTE SUCH A BREACH OR DEFAULT OR PERMIT THE TERMINATION,
MODIFICATION, OR ACCELERATION OF RENT UNDER SUCH LEASE; AND (D)  THE UC PARTY
THAT IS PARTY THERETO ENJOYS PEACEFUL AND UNDISTURBED POSSESSION OF SUCH LEASED
REAL PROPERTY.  OTHER THAN DISCLOSED IN SCHEDULE 5.10, EACH APPLICABLE UC PARTY
OWNS GOOD AND MARKETABLE TITLE TO EACH PARCEL OF OWNED REAL PROPERTY, FREE AND
CLEAR OF LIENS OTHER THAN PERMITTED LIENS.  OTHER THAN AS DISCLOSED IN
SCHEDULE 5.10, NO UC PARTY IS PARTY TO ANY CONTRACT WITH OWNERS OR USERS OF REAL
PROPERTY ADJACENT TO ANY PARCEL OF OWNED REAL PROPERTY RELATING TO THE USE,
OPERATION OR MAINTENANCE OF SUCH OWNED REAL PROPERTY OR THE ADJACENT REAL
PROPERTY, AND NO UC PARTY IS PARTY TO ANY SITE ACCESS AGREEMENT OR OTHER
CONTRACT GRANTING ANY THIRD PERSON A LICENSE OR ACCESS TO ANY OWNED REAL
PROPERTY.  THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED
CONDEMNATION PROCEEDINGS RELATING TO ANY OF THE OWNED REAL PROPERTY.  ATTACHED
TO SCHEDULE 5.10 ARE ALL TITLE INSURANCE POLICIES INSURING THE COMPANY’S
INTEREST IN EACH PARCEL OF REAL PROPERTY.  THERE IS NO EXISTING, NOR TO THE
KNOWLEDGE OF THE COMPANY, PENDING OR PROPOSED (A) PUBLIC IMPROVEMENT IN, ABOUT
OR OUTSIDE THE REAL PROPERTY WHICH HAS OR MAY RESULT IN THE IMPOSITION OF ANY
ASSESSMENT, LIEN, OR CHARGE AGAINST ANY PART OF THE REAL PROPERTY; OR
(B) SPECIAL ASSESSMENT OR SIMILAR CHARGE IMPACTING ANY PART OF THE REAL
PROPERTY.  NO UC PARTY HAS RECEIVED ANY NOTICES FROM ANY INSURER THAT ANY PARCEL
OF REAL PROPERTY FAILS TO MEET UNDERWRITING STANDARDS OR REQUIRES REPAIRS,
ALTERATIONS OR OTHER WORK TO BE PERFORMED. 


5.11          TAX MATTERS.  SCHEDULE 5.11 CONTAINS (I) A LIST OF STATES,
TERRITORIES, AND JURISDICTIONS (WHETHER FOREIGN OR DOMESTIC) IN WHICH ANY UC
PARTY WILL FILE FOR 2009 OR HAS FILED IN THE PAST TWO (2) CALENDAR YEARS ANY
MATERIAL TAX RETURN, AND (II) UNDER THE HEADING “POTENTIAL STATES”, A LIST OF
STATE INCOME, SALES, OR USE TAXES, AND CORRESPONDING TAX PERIODS, DESCRIBING
SUCH STATE INCOME, SALES, OR USE TAXES AND CORRESPONDING TAX PERIODS FOR WHICH A
UC PARTY MAY NOT HAVE FILED A TAX RETURN PROPERLY DUE, MAY HAVE FILED A TAX
RETURN THAT HAS PROVEN TO BE UNTRUE, INCOMPLETE OR INACCURATE, OR MAY HAVE FILED
A TAX RETURN THAT SHOWS AN INCORRECT AMOUNT OF TAX DUE. 


EXCEPT AS SET FORTH ON THE ATTACHED SCHEDULE 5.11, AND EXCEPT IN RESPECT OF THE
STATE TAXES AND CORRESPONDING TAX PERIODS SCHEDULED UNDER “POTENTIAL STATES”:


(A)                EACH UC PARTY HAS TIMELY FILED OR SHALL TIMELY FILE ALL
MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE FILED ON OR BEFORE THE CLOSING
DATE, AND ALL SUCH TAX RETURNS ARE TRUE, COMPLETE, AND ACCURATE IN ALL MATERIAL
RESPECTS;


(B)               ALL MATERIAL TAXES DUE AND PAYABLE BY ANY UC PARTY ON OR
BEFORE THE CLOSING DATE (WHETHER OR NOT SHOWN ON ANY TAX RETURN) HAVE BEEN PAID
OR SHALL BE PAID ON OR BEFORE THE CLOSING DATE, EACH UC PARTY HAS ADEQUATE
RESERVES FOR ALL MATERIAL TAXES OF SUCH UC PARTY ACCRUED BUT NOT YET DUE, AND NO
MATERIAL TAXES PAYABLE BY ANY UC PARTY ARE DELINQUENT;


(C)                NO DEFICIENCY FOR ANY AMOUNT OF TAX IN EXCESS OF $25,000 HAS
BEEN ASSERTED OR ASSESSED IN WRITING BY A TAXING AUTHORITY AGAINST ANY UC PARTY;

-28-

--------------------------------------------------------------------------------



 


(D)               THERE IS NO ACTION, SUIT, PROCEEDING, OR AUDIT OR ANY WRITTEN
NOTICE OF INQUIRY OF ANY OF THE FOREGOING, TO THE KNOWLEDGE OF ANY SELLER PARTY,
PENDING OR THREATENED IN WRITING AGAINST ANY UC PARTY REGARDING MATERIAL TAXES;


(E)                NO UC PARTY HAS CONSENTED TO EXTEND THE TIME IN WHICH ANY TAX
MAY BE ASSESSED OR COLLECTED BY ANY TAXING AUTHORITY;


(F)                NO UC PARTY IS OR HAS BEEN A MEMBER OF AN AFFILIATED GROUP
(OTHER THAN AN AFFILIATED GROUP THAT INCLUDES ONE OR MORE OF JOHN HANCOCK
HOLDING (DELAWARE) LLC, JOHN HANCOCK HOLDING (DELAWARE) LLC’S CURRENT OR FORMER
SUBSIDIARIES, HANCOCK, HANCOCK’S CURRENT OR FORMER SUBSIDIARIES, HOLDINGS, OR
HOLDINGS’ CURRENT OR FORMER SUBSIDIARIES);


(G)               NO CLAIM HAS EVER BEEN MADE IN WRITING BY A TAXING AUTHORITY
IN A JURISDICTION WHERE A UC PARTY DOES NOT FILE TAX RETURNS THAT SUCH UC PARTY
IS OR MAY BE SUBJECT TO TAXES ASSESSED BY SUCH JURISDICTION;


(H)               NO UC PARTY HAS ANY LIABILITY FOR MATERIAL TAXES OF ANY OTHER
PERSON UNDER TREASURY REGULATIONS SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OR
STATE, LOCAL OR FOREIGN TAX LAW), AS A TRANSFEREE, BY CONTRACT, OR OTHERWISE, IN
EACH CASE EXCEPT FOR ANY PERSON THAT IS OR WAS ONE OR MORE OF JOHN HANCOCK
HOLDING (DELAWARE) LLC, A CURRENT OR FORMER SUBSIDIARY OF JOHN HANCOCK HOLDING
(DELAWARE) LLC, HANCOCK, A CURRENT OR FORMER HANCOCK SUBSIDIARY, HOLDINGS, OR A
CURRENT OR FORMER HOLDINGS SUBSIDIARY;


(I)                 EACH UC PARTY HAS WITHHELD ALL MATERIAL TAXES REQUIRED TO
HAVE BEEN WITHHELD AND HAS PAID TO THE APPROPRIATE GOVERNMENTAL AUTHORITIES ALL
MATERIAL WITHHOLDING TAXES REQUIRED TO HAVE BEEN PAID IN CONNECTION WITH AMOUNTS
PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, SELLER,
SHAREHOLDER, PARTNER, MEMBER, OR OTHER OWNER OR ANY OTHER PERSON;


(J)                 NO UC PARTY HAS MADE ANY PAYMENTS OR IS OR SHALL BECOME
OBLIGATED (UNDER ANY CONTRACT ENTERED INTO ON OR BEFORE THE CLOSING DATE) TO
MAKE ANY PAYMENTS THAT ARE NONDEDUCTIBLE UNDER SECTION 280G OF THE CODE (OR ANY
CORRESPONDING PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW);


(K)               NO UC PARTY HAS MADE AN ELECTION UNDER SECTION 341(F) OF THE
CODE;


(L)                 NO UC PARTY WILL BE REQUIRED (A) AS A RESULT OF A CHANGE IN
METHOD OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR TO THE CLOSING
DATE, (B) AS A RESULT OF ANY “CLOSING AGREEMENT,” AS DESCRIBED IN SECTION 7121
OF THE CODE (OR ANY CORRESPONDING PROVISION OF STATE, LOCAL OR FOREIGN INCOME
TAX LAW) ENTERED INTO ON OR PRIOR TO THE CLOSING DATE, (C) AS A RESULT OF ANY
INSTALLMENT SALE OR OPEN TRANSACTION OR DISPOSITION MADE ON OR PRIOR TO THE
CLOSING DATE, OR (D) AS A RESULT OF ANY PREPAID AMOUNT RECEIVED ON OR PRIOR TO
THE CLOSING DATE, TO INCLUDE ANY MATERIAL ITEM OF INCOME IN, OR EXCLUDE ANY
MATERIAL ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR
PORTION OF A TAXABLE PERIOD) BEGINNING AFTER THE CLOSING DATE, OR TO INCLUDE ANY
MATERIAL ADJUSTMENTS IN TAXABLE INCOME FOR ANY SUCH TAXABLE PERIOD (OR ANY
PORTION OF SUCH TAXABLE PERIOD); AND

-29-

--------------------------------------------------------------------------------



 


(M)             EACH UC PARTY HAS MADE ALL REQUIRED DEPOSITS UNDER SECTION 7519
OF THE CODE.


5.12          CONTRACTS AND COMMITMENTS. 


(A)                EXCEPT FOR THOSE CONTRACTS SET FORTH ON SCHEDULE 5.12,  NO UC
PARTY IS A PARTY TO OR BOUND BY ANY:

(i)                 collective bargaining agreement or other Contract with any
labor union or any bonus, commissions, pension, profit sharing, retirement, or
any other form of deferred compensation or incentive plan or any stock purchase,
stock option, hospitalization insurance, or similar plan or practice, whether
formal or informal;

 

(ii)               Contract for the employment of any Person or for the hiring
of any Person on a contractor or consulting basis not terminable without
penalty, damage, or other payments in excess of $10,000 in the aggregate on
30 days’ notice or less;

 

(iii)             any severance agreements or change-of-control agreements;

 

(iv)             Contract relating to Indebtedness or to mortgaging, pledging or
otherwise placing a Lien on any of its assets, unless the aggregate payments to
be made by the UC Parties under any such Contract will not exceed $25,000;

 

(v)               license or royalty Contract;

 

(vi)             Contract under which it is lessee of, or holds or operates, any
personal property owned by any other Person (other than any such Contract that
is terminable by the UC Party without penalty, damage, or other adverse
consequence on 30 days’ notice or less and other than any such Contract that
requires aggregate payments by the UC Parties of less than $25,000 per year) or
under which it is lessor of or permits any other Person to hold or operate any
property, real or personal, owned or controlled by it;

 

(vii)           Contract for the purchase of supplies, products, or other
property or for the receipt of services other than in the ordinary course of
business, provided that any such Contract involving aggregate payments by the UC
Parties in excess of $100,000 in any 12-month period shall be listed on
Schedule 5.12 even if such Contract is in the ordinary course of business;

 

(viii)         Contract for the sale of supplies, products, or other property or
for the furnishing of services that has not been fully performed as of the
Signing Date and will not be fully performed within the one year following the
Signing Date;

-30-

--------------------------------------------------------------------------------



 

(ix)             Contract relating to ownership of or Investments in any
business or enterprise (including Investments in joint ventures and minority
equity Investments) other than with or in another UC Party;

 

(x)               Contract which prohibits it, geographically, from freely
engaging in business anywhere in the world;

 

(xi)             Contract relating to the distribution, marketing, advertising,
or sales of its products or services that is not terminable by it without
penalty, damage, or other payments in excess of $10,000 in the aggregate on
30 days’ notice or less;

 

(xii)           Contract pursuant to which it subcontracts work to a third
Person;

 

(xiii)         power of attorney;

 

(xiv)         software license, maintenance, or related Contract  (other than
any such Contract that is terminable by the UC Party without penalty, damage, or
other payments in excess of $10,000 in the aggregate on 30 days’ notice or
less);

 

(xv)           Tax indemnity, Tax sharing, Tax allocation, or similar Contract;

 

(xvi)         Contract relating to the acquisition or sale of its or any other
Person’s business (or any material portion thereof);

 

(xvii)       any other Contract that requires aggregate payments by the UC
Parties in excess of $100,000 per year;

 

(xviii)     any Contract between a UC Party, on one hand, and Hancock or, to the
Knowledge of the Company, an Affiliate of Hancock, on the other hand;

 

(xix)         any Contract providing for payments to or by any Person based on
sales, purchases, or profits, other than direct payments for goods;

 

(xx)           any Contract entered into other than in the ordinary course of
business that contains or provides for an express undertaking by any UC Party to
indemnify any other Person or to be responsible for consequential damages; or

 

(xxi)         any Contract involving a sharing of profits, losses, costs, or
Liabilities by any UC Party with any other Person.

 

All Material Contracts are in full force and effect and are valid, binding, and
enforceable obligations of the UC Party that is a party to such Material
Contract and to the Knowledge of the Company, the other Person(s) that are
parties thereto, in accordance with their respective terms.   To the Knowledge
of the Company, each third party to each Material Contract has performed all

-31-

--------------------------------------------------------------------------------



material obligations required to be performed by it under the Material Contract
and is not in default under or in breach of any such Material Contract.  Except
as disclosed on Schedule 5.12, to the Knowledge of the Company no event has
occurred that, with the passage of time or the giving of notice or both, could
reasonably be expected to result in a default, breach, or event of noncompliance
by any UC Party or any other Person under any such Material Contract.  Except as
disclosed on Schedule 5.12, the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement do not and will
not, with or without the giving of notice, the lapse of time, or both, result in
the breach of any of the terms and provisions of, or constitute a default under,
or conflict with, or cause any acceleration of, any obligation of any UC Party
under any Material Contract.  No Seller Party has received any written notice
(or, to the Knowledge of the Seller Parties, any verbal notice) that any other
Person to any Material Contract intends to breach or has breached such Material
Contract. The UC Parties have supplied Purchaser with a true, correct, and
complete copy of each written Material Contract and an accurate description of
each oral Material Contract listed on Schedule 5.12, together with all
amendments, waivers, or other changes thereto.  Except in the ordinary course of
business, no UC Party has made any written or oral proposal, bid, or offer
which, if accepted, would result in a Contract required to be disclosed on
Schedule 5.12.  Except as disclosed on Schedule 5.12, since December 31, 2008,
no UC Party has entered into a Contract directly with a governmental entity or
any department, agency, or political subdivision thereof. 

 


5.13          INTELLECTUAL PROPERTY RIGHTS.  THE ATTACHED SCHEDULE 5.13 CONTAINS
A COMPLETE AND ACCURATE LIST OF ALL INTELLECTUAL PROPERTY RIGHTS OWNED OR
LICENSED (AS LICENSEE) BY ANY UC PARTY OTHER THAN “SHRINK-WRAP” OR “CLICK
THROUGH” LICENSES.  SCHEDULE 5.13 ALSO CONTAINS A COMPLETE AND ACCURATE LIST OF
ALL LICENSES AND OTHER RIGHTS GRANTED BY ANY UC PARTY TO ANY THIRD PERSON OR THE
UNITED STATES GOVERNMENT WITH RESPECT TO ANY INTELLECTUAL PROPERTY RIGHTS OWNED
BY A UC PARTY, AND ALL OTHER AGREEMENTS (OTHER THAN THE LICENSES
THEMSELVES) WHICH ADVERSELY AFFECT ANY UC PARTY’S ABILITY TO USE IN THE ORDINARY
COURSE OF ITS BUSINESS OR DISCLOSE TO ANY THIRD PERSON ANY INTELLECTUAL PROPERTY
RIGHTS.  EXCEPT AS SET FORTH ON SCHEDULE 5.13, EACH UC PARTY OWNS OR LICENSES
ALL MATERIAL INTELLECTUAL PROPERTY RIGHTS NECESSARY FOR THE OPERATION OF ITS
BUSINESS AS PRESENTLY CONDUCTED. ALL INTELLECTUAL PROPERTY RIGHTS OWNED BY A UC
PARTY ARE OWNED FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS.  THE
CONDUCT OF ANY UC PARTY’S BUSINESS DOES NOT, AND HAS NOT INFRINGED,
MISAPPROPRIATED, OR CONFLICTED WITH ANY INTELLECTUAL PROPERTY RIGHTS OF OTHER
PERSONS.  TO THE KNOWLEDGE OF THE COMPANY, THE INTELLECTUAL PROPERTY RIGHTS
OWNED BY OR LICENSED TO ANY UC PARTY HAVE NOT BEEN INFRINGED, MISAPPROPRI­ATED
OR CONFLICTED BY OTHER PERSONS.  NO WRITTEN CLAIMS ARE PENDING AGAINST ANY UC
PARTY BY ANY PERSON WITH RESPECT TO THE USE OF ANY INTELLECTUAL PROPERTY RIGHTS
OR CHALLENGING OR QUESTIONING THE VALIDITY OR EFFECTIVENESS OF ANY LICENSE OR
AGREEMENT RELATING TO THE SAME.


5.14          LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 5.14, THERE ARE NO
ACTIONS, SUITS, PROCEEDINGS, ORDERS, INVESTIGATIONS, AUDITS, OR CLAIMS PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING ANY UC
PARTY OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, OR AFFILIATES
WITH RESPECT TO ANY UC PARTY’S BUSINESS, OR PENDING OR THREATENED BY ANY UC
PARTY AGAINST ANY PERSON, IN EACH CASE AT LAW OR IN EQUITY, BEFORE OR BY ANY
GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY, COURT, OR
INSTRUMENTALITY (INCLUDING ANY ACTIONS, SUIT, PROCEEDINGS, ORDERS,
INVESTIGATIONS, OR CLAIMS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT).  NO UC PARTY IS SUBJECT TO ANY ARBITRATION




-32-

--------------------------------------------------------------------------------




PROCEEDINGS UNDER COLLECTIVE BARGAINING AGREEMENTS OR OTHERWISE OR ANY
GOVERNMENTAL INVESTIGATIONS OR INQUIRIES (INCLUDING INQUIRIES AS TO THE
QUALIFICATION TO HOLD OR RECEIVE ANY LICENSE OR PERMIT).  NO UC PARTY IS SUBJECT
TO ANY JUDGMENT, ORDER, OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL AGENCY THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND NO OFFICER,
DIRECTOR, EMPLOYEE, OR AFFILIATE OF ANY UC PARTY IS SUBJECT TO ANY SUCH
JUDGMENT, ORDER, OR DECREE.  SINCE DECEMBER 31, 2008, NO UC PARTY HAS RECEIVED
ANY OPINION OR WRITTEN MEMORANDUM FROM LEGAL COUNSEL TO THE EFFECT THAT ANY UC
PARTY IS EXPOSED, FROM A LEGAL STANDPOINT, TO ANY LIABILITY OR DISADVANTAGE THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO UC
PARTY HAS BEEN SUSPENDED, PROPOSED FOR DEBARMENT, OR DEBARRED FROM DOING
BUSINESS WITH A GOVERNMENTAL ENTITY OR ANY DEPARTMENT, AGENCY, OR POLITICAL
SUBDIVISION THEREOF, OR HAS BEEN THE SUBJECT OF A FINDING OF NONRESPONSIBILITY
OR INELIGIBILITY FOR CONTRACTING WITH A GOVERNMENTAL ENTITY OR ANY DEPARTMENT,
AGENCY, OR POLITICAL SUBDIVISION THEREOF.  NO GOVERNMENTAL ENTITY OR ANY
DEPARTMENT, AGENCY, OR POLITICAL SUBDIVISION THEREOF HAS NOTIFIED ANY UC PARTY
OF AN AUDIT DEFICIENCY AT ANY TIME SINCE DECEMBER 31, 2008.


5.15          BROKERAGE.  THERE ARE AND WILL BE NO CLAIMS FOR BROKERAGE
COMMISSIONS, FINDERS’ FEES, OR SIMILAR COMPENSATION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED ON ANY ARRANGEMENT OR CONTRACT
BINDING UPON ANY UC PARTY, OR ANY OF THEIR RESPECTIVE AFFILIATES.


5.16          CONSENTS.  EXCEPT AS SET FORTH ON SCHEDULE 5.16, THE EXECUTION,
DELIVERY, AND PERFORMANCE BY ANY SELLER PARTY OF THIS AGREEMENT OR BY ANY SELLER
PARTY OR UC PARTY OF ANY OTHER AGREEMENTS CONTEMPLATED BY THIS AGREEMENT TO BE
EXECUTED BY THEM, OR THE CONSUMMATION BY THEM OF ANY TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY SUCH OTHER AGREEMENT. DO NOT REQUIRE ANY PERMIT,
CONSENT, APPROVAL, OR AUTHORIZATION OF, OR DECLARATION TO OR FILING WITH,
(I) ANY GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY OR (II) ANY OTHER PERSON,
EXCEPT IN THE CASE OF THIS CLAUSE (II) TO THE EXTENT THE FAILURE TO OBTAIN SUCH
CONSENT, APPROVAL OR AUTHORIZATION OF, OR DECLARATION TO OR FILING WITH SUCH
OTHER PERSON COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT. 


5.17     INSURANCE.  THE ATTACHED SCHEDULE 5.17 CONTAINS A DESCRIPTION
(INCLUDING POLICY NUMBER, TERM, CARRIER, AMOUNT, NAMED INSURED(S), GENERAL
COVERAGE, AND PREMIUM) OF EACH INSURANCE POLICY MAINTAINED BY ANY UC PARTY WITH
RESPECT TO ITS ASSETS AND BUSINESS, AND EACH SUCH POLICY IS IN FULL FORCE AND
EFFECT.  TRUE, CORRECT, AND COMPLETE COPIES OF ALL SUCH POLICIES AND ALL FORMER
INSURANCE POLICIES UNDER WHICH ANY UC PARTY HAS OUTSTANDING CLAIMS HAVE BEEN
DELIVERED TO PURCHASER.  NO UC PARTY IS IN DEFAULT WITH RESPECT TO ITS
OBLIGATIONS UNDER ANY SUCH POLICY, AND NO UC PARTY HAS RECEIVED WRITTEN NOTICE
OF THE CANCELATION OF SUCH POLICIES.  ALL PREMIUMS AND OTHER AMOUNTS DUE
(WITHOUT REGARD TO ANY GRACE PERIOD) WITH RESPECT TO ALL SUCH POLICIES HAVE BEEN
PAID.  NO UC PARTY HAS RECEIVED NOTICE FROM ANY ISSUER OF ANY POLICY ISSUED TO
IT OF THE ISSUER’S INTENTION TO CANCEL OR REFUSAL TO RENEW ANY SUCH POLICY. 
EXCEPT AS SET FORTH ON SCHEDULE 5.17, NO UC PARTY CURRENTLY MAINTAINS, NOR HAVE
ANY OF THEM MAINTAINED DURING THE FIVE YEARS, ANY SELF-INSURANCE OTHER THAN
CUSTOMARY DEDUCTIBLES.


5.18          EMPLOYEES.  NO UC PARTY EXCEPT THE COMPANY HAS OR HAS EVER HAD ANY
EMPLOYEES.  THE COMPANY HAS NOT RECEIVED ANY WRITTEN OR ORAL NOTICE FROM ANY
MANAGEMENT-LEVEL EMPLOYEE OF THE COMPANY THAT SUCH EMPLOYEE INTENDS TO TERMINATE
HIS OR HER EMPLOYMENT WITH THE COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, NO
SUCH EMPLOYEE HAS ANY PLANS TO




-33-

--------------------------------------------------------------------------------




TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY.  THE COMPANY HAS COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES, AND REGULATIONS RELATING
TO THE EMPLOYMENT OF LABOR, INCLUDING ANY PROVISIONS THEREOF RELATING TO WAGES,
HOURS, COLLECTIVE BARGAINING, THE PAYMENT OF SOCIAL SECURITY AND SIMILAR TAXES,
RETIREMENT PLANS, HEALTH AND WELFARE PLANS, EQUAL EMPLOYMENT OPPORTUNITY,
EMPLOYMENT DISCRIMINATION, AND EMPLOYMENT SAFETY.  SINCE DECEMBER 31, 2008, THE
COMPANY HAS NOT RECEIVED ANY NOTICE OF ANY CLAIM THAT IT HAS NOT COMPLIED WITH
ANY OF THE FOREGOING OR THAT THE COMPANY IS LIABLE FOR ANY ARREARS, WAGES,
TAXES, PENALTIES, OR INTEREST FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING. 
WITH RESPECT TO EMPLOYEES OF THE COMPANY, NONE OF THE FOLLOWING EVENTS OR
CIRCUMSTANCES EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY, IS THREATENED OR HAS
OCCURRED SINCE DECEMBER 31, 2008: UNION ORGANIZATION ACTIVITY, STRIKE, WORK
STOPPAGE, LABOR DISPUTE WITH A UNION, CONTROVERSY, CLAIM OF ILLEGAL OR IMPROPER
CONDUCT OR ACTIVITY, GRIEVANCE, CHARGE OF UNFAIR LABOR PRACTICE, OR ARBITRATION
PROCEEDING. TO THE KNOWLEDGE OF THE COMPANY, OTHER THAN CONTRACTS WITH A UC
PARTY, NO EMPLOYEE OF THE COMPANY IS SUBJECT TO ANY NON-COMPETE, NON-DISCLOSURE,
CONFIDENTIALITY, EMPLOYMENT, CONSULTING, OR SIMILAR CONTRACT RELATING TO,
AFFECTING, OR IN CONFLICT WITH THE PRESENT BUSINESS ACTIVITIES OF THE COMPANY. 
SCHEDULE 5.18 SETS FORTH EACH EMPLOYEE OF THE COMPANY, SUCH EMPLOYEE’S TITLE,
STATUS (E.G., FULL‑TIME, PART‑TIME, ACTIVE, ON LEAVE, ETC.), CURRENT BASE SALARY
(OR HOURLY WAGE), BONUS OR DEFERRED COMPENSATION ARRANGEMENTS, ORIGINAL DATE OF
HIRE, ACCRUED VACATION TIME (OR COMPENSATION IN LIEU OF VACATION), FRINGE
BENEFITS, AND SERVICE CREDITED FOR PURPOSES OF VESTING AND/OR ELIGIBILITY UNDER
ANY EMPLOYEE BENEFIT PLAN OR SIMILAR ARRANGEMENT.  NO UC PARTY HAS MADE,
GRANTED, OR PROMISED ANY BONUS, ANY WAGE OR SALARY INCREASE, OR ANY INCREASE IN
BENEFITS TO ANY EMPLOYEE OR GROUP OF EMPLOYEES, OTHER THAN AS SET FORTH ON
SCHEDULE 5.18 OR SCHEDULE 5.19.  TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO
BASIS FOR ANY CLAIM AGAINST ANY UC PARTY BY ANY FORMER EMPLOYEE WHO IS ALSO A
SHAREHOLDER WITH RESPECT TO SUCH PERSON’S EMPLOYMENT BY SUCH UC PARTY.


5.19          ERISA.  EXCEPT AS SET FORTH ON THE ATTACHED SCHEDULE 5.19:


(A)        NO UC PARTY HAS ANY OBLIGATION TO CONTRIBUTE TO (OR ANY OTHER
LIABILITY, INCLUDING CURRENT OR POTENTIAL WITHDRAWAL LIABILITY, WITH RESPECT
TO) ANY “MULTIEMPLOYER PLAN” (AS DEFINED IN SECTION 3(37) OF ERISA).


(B)               NO UC PARTY MAINTAINS OR HAS ANY OBLIGATION TO CONTRIBUTE TO
(OR ANY OTHER LIABILITY WITH RESPECT TO) ANY PLAN, PROGRAM, OR ARRANGEMENT,
WHETHER OR NOT TERMINATED, WHICH PROVIDES MEDICAL, HEALTH, LIFE INSURANCE, OR
OTHER WELFARE-TYPE BENEFITS FOR CURRENT OR FUTURE RETIRED OR TERMINATED
EMPLOYEES (EXCEPT FOR LIMITED CONTINUED MEDICAL BENEFIT COVERAGE REQUIRED TO BE
PROVIDED UNDER SECTION 4980B OF THE CODE OR AS REQUIRED UNDER APPLICABLE STATE
LAW).


(C)                NO UC PARTY MAINTAINS, CONTRIBUTES TO, OR HAS ANY LIABILITY
UNDER (OR WITH RESPECT TO) ANY EMPLOYEE PLAN THAT IS A “DEFINED BENEFIT PLAN”
(AS DEFINED IN SECTION 3(35) OF ERISA), WHETHER OR NOT TERMINATED.


(D)               NO UC PARTY MAINTAINS, CONTRIBUTES TO, OR HAS ANY LIABILITY
UNDER (OR WITH RESPECT TO) ANY EMPLOYEE PLAN WHICH IS A “DEFINED CONTRIBUTION
PLAN” (AS DEFINED IN SECTION 3(34) OF ERISA), WHETHER OR NOT TERMINATED.

-34-

--------------------------------------------------------------------------------



 


(E)                NO UC PARTY MAINTAINS, CONTRIBUTES TO, OR HAS ANY LIABILITY
UNDER (OR WITH RESPECT TO) ANY PLAN, PROGRAMS, OR ARRANGEMENT PROVIDING BENEFITS
TO CURRENT OR FORMER EMPLOYEES, INCLUDING ANY BONUS PLAN, PLAN FOR DEFERRED
COMPENSATION, SEVERANCE, EMPLOYMENT AGREEMENT, EMPLOYEE HEALTH, OR OTHER WELFARE
BENEFIT PLAN OR ARRANGEMENT, WHETHER OR NOT TERMINATED AND WHETHER OR NOT
SUBJECT TO ERISA.


(F)                NO EMPLOYEE BENEFIT PLAN MAINTAINED BY ANY UC PARTY OR TO
WHICH ANY UC PARTY HAS AN OBLIGATION TO CONTRIBUTE, OR WITH RESPECT TO WHICH ANY
UC PARTY HAS ANY OTHER LIABILITY, HAS ANY MATERIAL UNFUNDED LIABILITY.


(G)               EACH EMPLOYEE BENEFIT PLAN SET FORTH ON SCHEDULE 5.19 THAT IS
INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION, OPINION OR ADVISORY LETTER FROM THE IRS AS TO THE
QUALIFICATION OF SUCH PLAN, AND NOTHING HAS OCCURRED SINCE THE DATE OF SUCH
DETERMINATION, OPINION OR ADVISORY LETTER THAT HAS ADVERSELY AFFECTED THE
QUALIFICATION OF SUCH PLAN.  EACH EMPLOYEE BENEFIT PLAN SET FORTH ON
SCHEDULE 5.19 AND ALL RELATED TRUSTS, INSURANCE CONTRACTS, AND FUNDS HAVE BEEN
MAINTAINED, FUNDED, AND ADMINISTERED IN MATERIAL COMPLIANCE WITH THEIR
RESPECTIVE TERMS AND THE TERMS OF ANY APPLICABLE COLLECTIVE BARGAINING
AGREEMENTS AND IN MATERIAL COMPLIANCE WITH ALL APPLICABLE LAWS.


(H)               NONE OF THE EMPLOYEE BENEFIT PLANS SET FORTH ON SCHEDULE 5.19
OBLIGATES ANY UC PARTY TO PAY ANY SEPARATION, SEVERANCE, TERMINATION, OR SIMILAR
BENEFITS AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


(I)         FOR PURPOSES OF THIS SECTION 5.19, THE TERM “UC PARTY” INCLUDES ALL
ORGANIZATIONS UNDER COMMON CONTROL WITH SUCH UC PARTY PURSUANT TO
SECTION 414(B) OR (C) OF THE CODE.


5.20          COMPLIANCE WITH LAWS.  EXCEPT AS SET FORTH ON SCHEDULE 5.20 OR TO
THE EXTENT ANY FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, EACH UC PARTY HAS COMPLIED AND IS IN COMPLIANCE WITH
ALL APPLICABLE LAWS, TREATIES, ORDINANCES, CODES, RULES, REQUIREMENTS,
REGULATIONS, FAR, THE UNITED STATES POSTAL SERVICE PURCHASING MANUAL, ORDERS,
AND DIRECTIVES OF FOREIGN, FEDERAL, STATE, AND LOCAL GOVERNMENTS AND ALL
AGENCIES THEREOF, INCLUDING (WITHOUT LIMITATION) ALL APPLICABLE UNITED STATES
TRADE LAWS AND REGULATIONS, THE SERVICE CONTRACT ACT OF 1965, 41 U.S.C. § 351,
ET SEQ., AND THE BUY AMERICAN ACT, 41 U.S.C. § 10A-10D.  EXCEPT AS SET FORTH ON
SCHEDULE 5.20, NO WRITTEN NOTICE NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY
VERBAL NOTICE HAS BEEN RECEIVED BY, AND NO CLAIMS HAVE BEEN FILED AGAINST, ANY
UC PARTY ALLEGING A VIOLATION OF ANY OF THE FOREGOING (I) BY ANY GOVERNMENTAL
ENTITY OR ANY DEPARTMENT, AGENCY, OR POLITICAL SUBDIVISION THEREOF, SINCE
NOVEMBER 1, 2003, OR (II) BY ANY OTHER PERSON SINCE NOVEMBER 1, 2003.  EXCEPT AS
SET FORTH ON SCHEDULE 5.20, SINCE JANUARY 1, 2000, NO UC PARTY HAS CREDIBLE
EVIDENCE OF A UC PARTY’S VIOLATION OF FEDERAL OR STATE CRIMINAL LAW INVOLVING
FRAUD, CONFLICT OF INTEREST, BRIBERY, OR GRATUITY PROVISIONS FOUND IN TITLE 18
OF THE U.S. CODE, A VIOLATION OF THE CIVIL FALSE CLAIMS ACT (31 U.S.C. §§
3729-3733) OR A SIGNIFICANT OVERPAYMENT (OTHER THAN OVERPAYMENTS RESULTING FROM
CONTRACT FINANCING PAYMENTS AS DEFINED IN FAR 32.001) IN CONNECTION WITH THE
AWARD, PERFORMANCE, OR CLOSEOUT OF ANY CONTRACT WITH A GOVERNMENTAL ENTITY OR
ANY DEPARTMENT, AGENCY, OR POLITICAL SUBDIVISION THEREOF.  EXCEPT AS SET




-35-

--------------------------------------------------------------------------------




FORTH ON SCHEDULE 5.20, DURING THE LAST THREE YEARS, NO UC PARTY HAS CONDUCTED
OR INITIATED ANY INTERNAL INVESTIGATION AND, TO THE KNOWLEDGE OF THE COMPANY,
THERE HAS NOT BEEN AND CURRENTLY IS NO REASON TO CONDUCT, INITIATE, OR REPORT
ANY INTERNAL INVESTIGATION, OR MAKE A MANDATORY OR VOLUNTARY DISCLOSURE TO A
GOVERNMENTAL ENTITY OR ANY DEPARTMENT, AGENCY, OR POLITICAL SUBDIVISION THEREOF,
WITH RESPECT TO ANY ALLEGED IRREGULARITY, MISSTATEMENT, OR OMISSION ARISING
UNDER OR RELATING TO ANY CONTRACT.


5.21          ENVIRONMENTAL AND SAFETY MATTERS.  EXCEPT AS DISCLOSED IN SCHEDULE
5.21:


(A)                EACH UC PARTY HAS COMPLIED IN ALL MATERIAL RESPECTS AND IS
CURRENTLY IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL AND
SAFETY REQUIREMENTS.


(B)               WITHOUT LIMITING THE GENERALITY OF SUBSECTION (A) ABOVE, EACH
UC PARTY HAS OBTAINED AND COMPLIED IN ALL MATERIAL RESPECTS WITH, AND IS
CURRENTLY IN MATERIAL COMPLIANCE WITH, ALL PERMITS, LICENSES AND OTHER
AUTHORIZATIONS THAT MAY BE REQUIRED PURSUANT TO ENVIRONMENTAL AND SAFETY
REQUIREMENTS.  A LIST OF ALL CURRENTLY EFFECTIVE, MATERIAL PERMITS, LICENSES AND
OTHER AUTHORIZATIONS ISSUED TO A UC PARTY UNDER ANY ENVIRONMENTAL AND SAFETY
REQUIREMENTS IS SET FORTH ON THE ATTACHED SCHEDULE 5.21.  EACH UC PARTY HAS BEEN
AND IS IN MATERIAL COMPLIANCE WITH ALL PERMITS LISTED ON SCHEDULE 5.21. 


(C)                WITHIN THE PAST SIX (6) YEARS, NO UC PARTY HAS RECEIVED ANY
WRITTEN NOTICE OR REPORT FROM A REGULATORY AGENCY OR ANY PERSON REGARDING ANY
ACTUAL OR ALLEGED VIOLATION OF ENVIRONMENTAL AND SAFETY REQUIREMENTS BY A UC
PARTY (EACH SUCH NOTICE OR REPORT BEING “NOTICE OF ENVIRONMENTAL
VIOLATION”) OTHER THAN THOSE WHICH HAVE BEEN FULLY RESOLVED OR WHICH COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE UC PARTIES HAVE
FURNISHED TO PURCHASER ANY AND ALL NOTICES OF ENVIRONMENTAL VIOLATION WHICH ARE
IN THE POSSESSION OR UNDER THE CONTROL OF ANY UC PARTY.


(D)               NO UC PARTY HAS RECEIVED ANY WRITTEN NOTICE OR REPORT FROM A
REGULATORY AGENCY OR ANY PERSON REGARDING ANY LIABILITIES OR POTENTIAL
LIABILITIES, INCLUDING ANY INVESTIGATORY, REMEDIAL OR CORRECTIVE OBLIGATIONS,
ARISING UNDER ANY APPLICABLE ENVIRONMENTAL AND SAFETY REQUIREMENTS (EACH SUCH
NOTICE REPORT BEING A “NOTICE OF ENVIRONMENTAL LIABILITY”).  THE UC PARTIES HAVE
FURNISHED TO PURCHASER ANY AND ALL NOTICES OF ENVIRONMENTAL LIABILITY WHICH ARE
IN THE POSSESSION OR UNDER THE CONTROL OF ANY UC PARTY.


(E)                NO UC PARTY NOR, TO THE COMPANY’S KNOWLEDGE, ANY OF THEIR
RESPECTIVE PREDECESSORS OR AFFILIATES HAS TREATED, STORED, DISPOSED OF,
MANUFACTURED, HANDLED, OR RELEASED ANY SUBSTANCE (INCLUDING ANY HAZARDOUS
SUBSTANCE), ARRANGED FOR, PERMITTED THE DISPOSAL OF, OR TRANSPORTED ANY SUCH
SUBSTANCE, OR OWNED OR OPERATED ANY PROPERTY OR FACILITY CONTAMINATED BY ANY
SUCH SUBSTANCE, IN A MANNER THAT HAS GIVEN OR WOULD GIVE RISE TO LIABILITIES FOR
RESPONSE COSTS, CORRECTIVE ACTION COSTS, PERSONAL INJURY, PROPERTY DAMAGE,
NATURAL RESOURCES DAMAGES OR ATTORNEY FEES, OR ANY INVESTIGATIVE, CORRECTIVE OR
REMEDIAL OBLIGATIONS, OR ANY OTHER LIABILITY OF ANY KIND PURSUANT TO THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED (CERCLA) OR ANY OTHER ENVIRONMENTAL AND SAFETY REQUIREMENTS.

-36-

--------------------------------------------------------------------------------



 


(F)                NEITHER THIS AGREEMENT NOR THE CONSUMMATION OF ANY
TRANSACTION CONTEMPLATED BY THIS AGREEMENT WILL RESULT IN ANY OBLIGATIONS FOR
SITE INVESTIGATION OR CLEANUP OR NOTIFICATION TO OR CONSENT OF GOVERNMENT
AGENCIES OR THIRD PARTIES, PURSUANT TO ANY OF THE SO-CALLED
“TRANSACTION-TRIGGERED” OR “RESPONSIBLE PROPERTY TRANSFER” LAWS.


(G)               NO UC PARTY HAS ASSUMED OR UNDERTAKEN OR OTHERWISE BECOME
SUBJECT TO ANY LIABILITY, INCLUDING ANY OBLIGATION FOR CORRECTIVE OR REMEDIAL
ACTION, OF ANY OTHER PERSON RELATING TO ENVIRONMENTAL AND SAFETY REQUIREMENTS.


(H)               NO UC PARTY NOR ANY OF THEIR RESPECTIVE PREDECESSORS OR
AFFILIATES HAS MANUFACTURED, DESIGNED, MARKETED, SOLD, INSTALLED OR DISTRIBUTED
PRODUCTS CONTAINING ASBESTOS, AND WITH RESPECT TO SUCH ENTITIES, NO BASIS IN LAW
OR FACT EXISTS TO SUPPORT AN ASSERTION OF ANY CLAIM, ACTION OR OBLIGATION WITH
RESPECT TO THE PRESENCE OF ASBESTOS IN OR ON ANY PRODUCT OR AT OR UPON ANY
PROPERTY OR FACILITY.


(I)                 THE UC PARTIES HAVE FURNISHED TO PURCHASER ALL ENVIRONMENTAL
AUDITS, REPORTS AND OTHER MATERIAL ENVIRONMENTAL DOCUMENTS RELATING TO ANY PAST
OR CURRENT PROPERTIES, FACILITIES OR OPERATIONS WHICH ARE IN THE POSSESSION OR
UNDER THE CONTROL OF ANY UC PARTY, OR ANY OF THEIR RESPECTIVE PREDECESSORS OR
AFFILIATES.


(J)                 TO THE KNOWLEDGE OF THE UC PARTIES, NONE OF THE BUILDINGS OR
STRUCTURES LOCATED AT OR ON THE REAL PROPERTY CONTAINS ASBESTOS OR
ASBESTOS-CONTAINING MATERIALS (“ACMS”).  THE UC PARTIES HAVE FURNISHED TO
PURCHASER ALL STUDIES, SURVEYS, AUDITS OR REPORTS RELATING TO PRESENCE OF
ASBESTOS OR ACMS ON OR AT THE REAL PROPERTY WHICH ARE IN THE POSSESSION OR UNDER
THE CONTROL OF ANY UC PARTY, OR ANY OF THEIR RESPECTIVE PREDECESSORS OR
AFFILIATES.


(K)               THIS SECTION 5.21 CONTAINS THE SOLE AND EXCLUSIVE
REPRESENTATION AND WARRANTY OF THE SHAREHOLDERS WITH RESPECT TO ENVIRONMENTAL,
HEALTH, OR SAFETY MATTERS, INCLUDING WITHOUT LIMITATION ANY ARISING UNDER ANY
ENVIRONMENTAL AND SAFETY REQUIREMENTS.


5.22          AFFILIATED TRANSACTIONS.  EXCEPT AS SET FORTH ON SCHEDULE 5.22, TO
THE KNOWLEDGE OF THE COMPANY, NO OFFICER, DIRECTOR, EMPLOYEE, SHAREHOLDER (OTHER
THAN HANCOCK), MEMBER, OR AFFILIATE (OTHER THAN HANCOCK) OF ANY UC PARTY OR ANY
INDIVIDUAL RELATED BY BLOOD, MARRIAGE, OR ADOPTION TO ANY SUCH PERSON OR ANY
ENTITY IN WHICH ANY SUCH PERSON OWNS ANY MATERIAL BENEFICIAL INTEREST (OTHER
THAN THE OWNERSHIP OF PUBLICLY TRADED SECURITIES REPRESENTING LESS THAN 5% OF
THE OUTSTANDING SECURITIES IN SUCH CLASS OF PUBLICLY TRADED
SECURITIES) (COLLECTIVELY, THE “INSIDERS”) (I) IS A PARTY TO ANY CONTRACT OR
TRANSACTION WITH ANY UC PARTY, (II)  HAS ANY OWNERSHIP INTEREST IN ANY MATERIAL
PROPERTY USED BY ANY UC PARTY IN THE CONDUCT OF ITS BUSINESS, (III)  IS AN
AFFILIATE OF OR OTHERWISE HAS ANY MATERIAL INTEREST IN ANY MATERIAL SUPPLIER OR
MATERIAL CUSTOMER OF ANY UC PARTY, (IV) IS INDEBTED TO ANY UC PARTY (OTHER THAN
FOR ADVANCES FOR SALARY AND EXPENSES IN THE ORDINARY COURSE), (VI)  IS, OR IS AN
AFFILIATE OF A PERSON WHO IS, A COMPETITOR OF ANY UC PARTY, OR (V) OWNS OR HAS
OTHERWISE RETAINED ANY RIGHT TO USE ANY ASSET, RIGHT, OR CONTRACTUAL BENEFIT
THAT IS MATERIAL TO THE CONDUCT BY ANY UC PARTY OF ITS BUSINESS AS PRESENTLY
CONDUCTED. 

-37-

--------------------------------------------------------------------------------



 


5.23          CUSTOMERS AND SUPPLIERS.  THE ATTACHED SCHEDULE 5.23 ACCURATELY
SETS FORTH A LIST OF (I) THE COMPANY’S CUSTOMERS WHOSE PURCHASES EXCEED, IN THE
AGGREGATE, SIXTY-FIVE PERCENT (65%) OF THE COMPANY’S TOTAL REVENUE FOR THE TEN
(10) MONTH PERIOD ENDED OCTOBER 31, 2009 (EACH, A “MAJOR CUSTOMER”), SHOWING THE
DOLLAR VOLUME OF SALES FOR EACH SUCH MAJOR CUSTOMER FOR SUCH PERIOD, AND
(II) THE TOP TEN (10) SUPPLIERS OF THE COMPANY BY DOLLAR VOLUME OF SALES AND
PURCHASES, RESPECTIVELY, FOR THE TWELVE (12) MONTH PERIOD ENDED DECEMBER 31,
2008 OR FOR THE TEN (10) MONTH PERIOD ENDED OCTOBER 31, 2009 (EACH, A “MAJOR
SUPPLIERS”).  EXCEPT AS DISCLOSED ON SCHEDULE 5.23, NO UC PARTY  HAS RECEIVED
ANY NOTICE FROM ANY MAJOR SUPPLIER OR OTHERWISE HAS KNOWLEDGE TO THE EFFECT THAT
SUCH MAJOR SUPPLIER WILL STOP, MATERIALLY DECREASE THE RATE OF, OR MATERIALLY
CHANGE THE TERMS (WHETHER RELATED TO PAYMENT, PRICE OR OTHERWISE) WITH RESPECT
TO, SUPPLYING MATERIALS, PRODUCTS OR SERVICES TO THE COMPANY (WHETHER AS A
RESULT OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
OTHERWISE).  NO UC PARTY HAS RECEIVED ANY NOTICE FROM ANY MAJOR CUSTOMER OR
OTHERWISE HAS KNOWLEDGE TO THE EFFECT THAT SUCH MAJOR CUSTOMER WILL STOP, OR
MATERIALLY DECREASE THE RATE OF, BUYING PRODUCTS OF THE COMPANY (WHETHER AS A
RESULT OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
OTHERWISE). 


5.24          PRODUCT WARRANTIES.  WITH RESPECT TO PRODUCTS DEVELOPED, SOLD,
LICENSED OR DELIVERED BY ANY UC PARTY AND SERVICES RENDERED BY ANY UC PARTY, NO
UC PARTY HAS GIVEN ANY EXPRESS GUARANTY, WARRANTY OR OTHER INDEMNITY (INCLUDING
AS A RESULT OF ANY STATEMENTS IN ANY OF THE PRODUCT OR PROMOTIONAL LITERATURE OF
SUCH UC PARTY), EXCEPT AS EXPRESSLY SET FORTH AND DESCRIBED ON SCHEDULE 5.24. 
THE RESERVES MAINTAINED BY THE UC PARTIES FOR PRODUCT RETURNS AND WARRANTY
OBLIGATIONS ARE REASONABLY ADEQUATE, BASED ON HISTORICAL LIABILITIES FOR SUCH
MATTERS, TO COVER ALL LIABILITIES OF THE UC PARTIES FOR THE FAILURE OF ANY
PRODUCTS AND GOODS DEVELOPED, SOLD, LICENSED, OR DELIVERED BY ANY UC PARTY AND
THE FAILURE OF ANY SERVICES RENDERED BY ANY UC PARTY TO BE IN CONFORMITY WITH
ALL APPLICABLE CONTRACTUAL COMMITMENTS AND ALL OTHER WARRANTIES GIVEN OR MADE
WITH RESPECT TO SUCH PRODUCTS, GOODS, AND SERVICES.  THERE HAVE BEEN NO PRODUCT
RECALLS, WITHDRAWALS OR SEIZURES WITH RESPECT TO ANY PRODUCTS DEVELOPED, SOLD,
LICENSED OR DELIVERED BY ANY UC PARTY OR WITH RESPECT TO ANY SERVICES RENDERED
BY ANY UC PARTY. 


5.25          PERMITS AND LICENSES.  EACH UC PARTY HAS ALL NECESSARY PERMITS,
LICENSES, CERTIFICATES OF INSPECTION, REGISTRATIONS, CERTIFICATIONS, AND OTHER
AUTHORIZATIONS NECESSARY TO CONDUCT ITS BUSINESS AT THE LOCATIONS AND IN THE
MANNER PRESENTLY CONDUCTED EXCEPT TO THE EXTENT THE FAILURE TO HAVE THE SAME
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NONE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL TERMINATE OR VIOLATE ANY SUCH
PERMITS, LICENSES, CERTIFICATES OF INSPECTION, REGISTRATIONS, CERTIFICATIONS, OR
OTHER AUTHORIZATIONS.  SET FORTH ON SCHEDULE 5.25 IS A LIST OF ALL SUCH PERMITS,
LICENSES, CERTIFICATES OF INSPECTION, REGISTRATIONS, CERTIFICATIONS, AND
AUTHORIZATIONS.  NO UC PARTY IS IN VIOLATION OR HAS RECEIVED ANY WRITTEN NOTICE
ALLEGING ANY VIOLATION BY ANY UC PARTY OF ANY SUCH PERMITS, LICENSE,
CERTIFICATES OF INSPECTION, REGISTRATIONS, CERTIFICATIONS, OR OTHER
AUTHORIZATIONS.


5.26          BANK ACCOUNTS.  SCHEDULE 5.26 CONTAINS A LIST OF ALL BANK ACCOUNTS
AND SAFE DEPOSIT BOXES OF EACH UC PARTY AND ALL PERSONS AUTHORIZED TO SIGN
CHECKS DRAWN ON SUCH ACCOUNTS AND TO HAVE ACCESS TO SUCH SAFE DEPOSIT BOXES.

-38-

--------------------------------------------------------------------------------



 


5.27          PREDECESSORS.  SCHEDULE 5.27 CONTAINS A LIST OF ALL NAMES OF LEGAL
PREDECESSOR COMPANIES OF EACH UC PARTY, INCLUDING THE NAMES OF ANY PERSON FROM
WHICH ANY UC PARTY HAS ACQUIRED SUBSTANTIALLY ALL OF ITS MATERIAL ASSETS.  THE
COMPANY HAS NOT AT ANY TIME BEEN A SUBSIDIARY OR DIVISION OF ANY PERSON OTHER
THAN HOLDINGS.


5.28          DISCLOSURE.  NEITHER THIS AGREEMENT; NOR ANY OF THE AGREEMENTS
CONTEMPLATED BY THIS AGREEMENT; NOR ANY OF THE EXHIBITS, SCHEDULES OR
ATTACHMENTS TO THIS AGREEMENT OR ANY AGREEMENT CONTEMPLATED BY THIS AGREEMENT
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS A MATERIAL FACT
NECESSARY TO MAKE EACH STATEMENT CONTAINED HEREIN OR THEREIN IN THE LIGHT OF THE
CIRCUMSTANCES IN WHICH IT WAS MADE, NOT MISLEADING. 


ARTICLE 6 


REPRESENTATIONS AND WARRANTIES OF HANCOCK

Hancock represents and warrants to Purchaser, as a material inducement for
Purchaser to enter into and perform the transactions described in this
Agreement, the following as of the Signing Date and as of the Closing Date. 
These representations and warranties shall survive any investigation by
Purchaser and shall survive the Closing to the extent set forth in Section 9.1
below.


6.1              AUTHORIZATION; TITLE.  HANCOCK HAS THE RIGHT, POWER, AND
AUTHORITY TO EXECUTE, DELIVER, AND PERFORM THIS AGREEMENT AND EACH OTHER
AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS AGREEMENT
TO BE EXECUTED OR DELIVERED BY HANCOCK.  THE EXECUTION, DELIVERY, AND
PERFORMANCE OF THIS AGREEMENT AND OF EACH OTHER AGREEMENT, CERTIFICATE,
INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS AGREEMENT (TO THE EXTENT HANCOCK
IS A PARTY THERETO) HAS BEEN DULY AUTHORIZED AND APPROVED BY ALL NECESSARY
ACTION ON BEHALF OF HANCOCK. THIS AGREEMENT AND EACH OTHER AGREEMENT,
CERTIFICATE, INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS AGREEMENT TO BE
EXECUTED OR DELIVERED BY HANCOCK, CONSTITUTES A VALID AND BINDING OBLIGATION OF
HANCOCK, ENFORCEABLE AGAINST HANCOCK IN ACCORDANCE WITH ITS TERMS.  HANCOCK IS
THE SOLE RECORD AND BENEFICIAL OWNER OF THE SHARES SET FORTH OPPOSITE ITS NAME
ON SCHEDULE 5.3 FREE OF ANY LIENS OTHER THAN PURSUANT TO THE SHAREHOLDERS
AGREEMENT, HOLDINGS’ ORGANIZATIONAL DOCUMENTS AND APPLICABLE SECURITIES LAWS. 


6.2              NO CONFLICTS  THE EXECUTION, DELIVERY, AND PERFORMANCE BY
HANCOCK OF THIS AGREEMENT AND ANY OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS,
AND DOCUMENTS CONTEMPLATED BY THIS AGREEMENT TO BE EXECUTED OR DELIVERED BY
HANCOCK, AND THE CONSUMMATION OF ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY OF SUCH OTHER DOCUMENTS DO NOT AND WILL NOT (I) CONFLICT WITH OR RESULT
IN A BREACH OF THE TERMS, CONDITIONS, OR PROVISIONS OF, (II)  CONSTITUTE A
DEFAULT UNDER (WHETHER WITH OR WITHOUT THE PASSAGE OF TIME, THE GIVING OF NOTICE
OR BOTH), (III) RESULT IN THE CREATION OF ANY LIEN UPON THE EQUITY INTERESTS OR
ASSETS OF HANCOCK, (IV) GIVE ANY THIRD PARTY THE RIGHT TO MODIFY, TERMINATE, OR
ACCELERATE ANY OBLIGATION UNDER, (V) RESULT IN A VIOLATION OF, OR (VI) REQUIRE
ANY AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION, OR OTHER ACTION BY, OR NOTICE
OR DECLARATION TO, OR FILING WITH, ANY THIRD PERSON OR COURT OR ADMINISTRATIVE
OR GOVERNMENTAL BODY OR AGENCY PURSUANT TO, HANCOCK’S CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS, OR OTHER CHARTER OR ORGANIZATIONAL DOCUMENTS, OR ANY LAW,
STATUTE, RULE, OR REGULATION TO WHICH HANCOCK IS SUBJECT, OR ANY CONTRACT,
INSTRUMENT, ORDER, JUDGMENT, OR DECREE TO WHICH




-39-

--------------------------------------------------------------------------------




HANCOCK IS SUBJECT, EXCEPT IN EACH CASE ABOVE, TO THE EXTENT THE SAME WOULD NOT
ADVERSELY AFFECT HANCOCK’S ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR TO PERFORM ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT AND
ANY OTHER AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS
AGREEMENT TO BE EXECUTED OR DELIVERED BY HANCOCK.


6.3              CORPORATE STATUS.  HANCOCK IS DULY ORGANIZED, VALIDLY EXISTING,
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION;
POSSESSES ALL REQUISITE POWER AND AUTHORITY NECESSARY TO OWN ITS PROPERTIES AND
TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED; AND IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION IN WHICH THE FAILURE TO BE SO QUALIFIED COULD
REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE ABILITY OF HANCOCK TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR TO PERFORM ITS OBLIGATIONS
PURSUANT TO THIS AGREEMENT AND EACH OTHER AGREEMENT, CERTIFICATE, INSTRUMENT,
AND DOCUMENT CONTEMPLATED BY THIS AGREEMENT TO BE EXECUTED OR DELIVERED BY
HANCOCK.


6.4              CONSENTS.  NO PERMIT, CONSENT, APPROVAL, OR AUTHORIZATION OF,
OR DECLARATION TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON
IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY, AND PERFORMANCE BY
HANCOCK OF THIS AGREEMENT OR ANY OTHER AGREEMENTS CONTEMPLATED BY THIS AGREEMENT
TO BE EXECUTED BY IT, OR THE CONSUMMATION BY IT OF ANY TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY SUCH OTHER AGREEMENT.


6.5              BROKERAGE.  THERE ARE AND WILL BE NO CLAIMS FOR BROKERAGE
COMMISSIONS, FINDERS’ FEES, OR SIMILAR COMPENSATION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED ON ANY ARRANGEMENT OR CONTRACT
BINDING UPON HANCOCK OR ANY OF ITS AFFILIATES.


6.6              LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, ORDERS,
INVESTIGATIONS, AUDITS, OR CLAIMS PENDING OR, TO THE KNOWLEDGE OF HANCOCK,
THREATENED AGAINST OR AFFECTING HANCOCK OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, OR AFFILIATES WITH RESPECT TO ITS BUSINESS, OR, TO THE KNOWLEDGE OF
HANCOCK, PENDING OR THREATENED BY HANCOCK AGAINST ANY OTHER PERSON, IN EACH CASE
AT LAW OR IN EQUITY, BEFORE OR BY ANY GOVERNMENTAL DEPARTMENT, COMMISSION,
BOARD, BUREAU, AGENCY, COURT, OR INSTRUMENTALITY WHICH IF ADVERSELY DETERMINED
TO HANCOCK COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE ABILITY OF
HANCOCK TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR TO
PERFORM ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT AND EACH OTHER AGREEMENT,
CERTIFICATE, INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS AGREEMENT TO BE
EXECUTED OR DELIVERED BY HANCOCK.


6.7              NO CONTROLLING INTEREST IN COMPETITOR.  HANCOCK DOES NOT HAVE A
CONTROLLING INTEREST IN ANY COMPETITOR.


ARTICLE 7 


REPRESENTATIONS AND WARRANTIES OF PURCHASER


PURCHASER REPRESENTS AND WARRANTS TO HANCOCK, AS A MATERIAL INDUCEMENT FOR
HANCOCK TO ENTER INTO AND PERFORM THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT,
THE FOLLOWING AS OF THE SIGNING DATE AND AS OF THE CLOSING DATE.  THESE
REPRESENTATIONS AND WARRANTIES SHALL SURVIVE ANY INVESTIGATION BY THE SELLER
PARTIES AND SHALL SURVIVE THE CLOSING.

-40-

--------------------------------------------------------------------------------



 


7.1              ORGANIZATION.  PURCHASER AND ACQUISITION SUB ARE EACH
CORPORATIONS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF THEIR ORGANIZATION AND HAVE ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO OWN THEIR RESPECTIVE PROPERTIES AND ASSETS AND TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS EACH IS NOW CONDUCTED.  PURCHASER AND ACQUISITION SUB
ARE EACH DULY QUALIFIED TO DO BUSINESS, AND IN GOOD STANDING IN, EACH
JURISDICTION IN WHICH THE CHARACTER OF THE PROPERTIES OWNED OR LEASED BY IT OR
WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO BE SO QUALIFIED, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON PURCHASER AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS OR ON THEIR ABILITY TO PERFORM THEIR OBLIGATIONS PURSUANT TO THIS
AGREEMENT AND EACH OTHER AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT
CONTEMPLATED BY THIS AGREEMENT TO BE EXECUTED OR DELIVERED BY EITHER OF THEM.


7.2              AUTHORIZATION; NO BREACH.  PURCHASER AND ACQUISITION SUB EACH
HAVE THE RIGHT, POWER, AND AUTHORITY TO EXECUTE, DELIVER, AND PERFORM THIS
AGREEMENT AND EACH OTHER AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT
CONTEMPLATED BY THIS AGREEMENT TO BE EXECUTED OR DELIVERED BY EITHER OF THEM. 
THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND OF EACH OTHER
AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS AGREEMENT
TO WHICH PURCHASER OR ACQUISITION SUB IS A PARTY HAVE BEEN DULY AUTHORIZED AND
APPROVED BY ALL NECESSARY ACTION ON BEHALF OF PURCHASER AND ACQUISITION SUB. 
THIS AGREEMENT AND EACH OTHER AGREEMENT, CERTIFICATE, INSTRUMENT, AND DOCUMENT
CONTEMPLATED BY THIS AGREEMENT TO BE EXECUTED OR DELIVERED BY PURCHASER OR
ACQUISITION SUB CONSTITUTES A VALID AND BINDING OBLIGATION OF PURCHASER AND
ACQUISITION SUB (TO THE EXTENT A PARTY THERETO), ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS.  EXCEPT FOR THE FILING OF A CURRENT REPORT ON FORM 8-K IN CONNECTION
WITH THE EXECUTION AND DELIVERY BY THE PARTIES OF THIS AGREEMENT AND THE FILING
OF A SECOND CURRENT REPORT IN CONNECTION WITH THE CLOSING (COLLECTIVELY, THE
“8-K FILINGS”), THE EXECUTION, DELIVERY, AND PERFORMANCE BY PURCHASER AND
ACQUISITION SUB OF THIS AGREEMENT AND ANY OTHER AGREEMENTS CONTEMPLATED BY THIS
AGREEMENT TO BE EXECUTED OR DELIVERED BY PURCHASER OR ACQUISITION SUB, AND THE
CONSUMMATION OF ALL TRANSACTIONS DESCRIBED IN THIS AGREEMENT OR ANY SUCH OTHER
DOCUMENTS, DO NOT AND WILL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OF THE
TERMS, CONDITIONS OR PROVISIONS OF, (II) CONSTITUTE A DEFAULT UNDER (WHETHER
WITH OR WITHOUT THE PASSAGE OF TIME, THE GIVING OF NOTICE OR BOTH), (III) RESULT
IN THE CREATION OF ANY LIEN UPON THE EQUITY INTERESTS OR ASSETS OF PURCHASER,
(IV) GIVE ANY THIRD PARTY THE RIGHT TO MODIFY, TERMINATE OR ACCELERATE ANY
OBLIGATION UNDER, (V) RESULT IN A VIOLATION OF OR (VI) REQUIRE ANY
AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR OTHER ACTION BY OR NOTICE OR
DECLARATION TO, OR FILING WITH, ANY THIRD PERSON OR COURT OR ADMINISTRATIVE OR
GOVERNMENTAL BODY OR AGENCY PURSUANT TO, EITHER PURCHASER’S OR ACQUISITION SUB’S
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS, OR OTHER CHARTER OR
ORGANIZATIONAL DOCUMENTS, OR ANY LAW, STATUTE, RULE OR REGULATION TO WHICH
PURCHASER OR ACQUISITION SUB IS SUBJECT, OR ANY CONTRACT, INSTRUMENT, ORDER,
JUDGMENT OR DECREE TO WHICH PURCHASER OR ACQUISITION SUB IS SUBJECT.


7.3              CONSENTS.  EXCEPT FOR THE 8-K FILINGS, NO PERMIT, CONSENT,
APPROVAL, OR AUTHORIZATION OF, OR DECLARATION TO OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY, AND PERFORMANCE BY PURCHASER AND ACQUISITION SUB OF THIS
AGREEMENT OR ANY OTHER AGREEMENTS CONTEMPLATED BY THIS AGREEMENT TO BE EXECUTED
BY EITHER OF THEM, OR THE CONSUMMATION BY EITHER OF THEM OF ANY TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY SUCH OTHER AGREEMENT.

-41-

--------------------------------------------------------------------------------



 


7.4              BROKERAGE.  THERE ARE AND WILL BE NO CLAIMS FOR BROKERAGE
COMMISSIONS, FINDERS’ FEES, OR SIMILAR COMPENSATION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED ON ANY ARRANGEMENT OR CONTRACT
BINDING UPON PURCHASER OR ANY OF ITS AFFILIATES, OTHER THAN FEES AND EXPENSES
PAYABLE TO DONNELLY PENMAN & PARTNERS, WHICH FEES AND EXPENSES SHALL BE PAID BY
PURCHASER.


7.5              FINANCING.   PURCHASER HAS AND WILL HAVE AS OF CLOSING
SUFFICIENT FUNDS TO DELIVER THE CLOSING CASH PAYMENT AND TO OTHERWISE PERFORM
ITS OBLIGATIONS HEREUNDER.


7.6              LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, ORDERS,
INVESTIGATIONS, AUDITS, OR CLAIMS PENDING OR, TO THE KNOWLEDGE OF PURCHASER,
THREATENED AGAINST OR AFFECTING PURCHASER OR ACQUISITION SUB OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, OR AFFILIATES WITH RESPECT TO THEIR
RESPECTIVE BUSINESSES, OR, TO THE KNOWLEDGE OF PURCHASER, PENDING OR THREATENED
BY PURCHASER OR ACQUISITION SUB AGAINST ANY OTHER PERSON, IN EACH CASE AT LAW OR
IN EQUITY, BEFORE OR BY ANY GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU,
AGENCY, COURT, OR INSTRUMENTALITY WHICH IF ADVERSELY DETERMINED TO PURCHASER OR
ACQUISITION SUB COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON PURCHASER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS OR WHICH ADVERSELY
AFFECTS THE ABILITY OF PURCHASER OR ACQUISITION SUB TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR TO PERFORM THEIR RESPECTIVE
OBLIGATIONS PURSUANT TO THIS AGREEMENT AND OF EACH OTHER AGREEMENT, CERTIFICATE,
INSTRUMENT, AND DOCUMENT CONTEMPLATED BY THIS AGREEMENT TO BE EXECUTED OR
DELIVERED BY PURCHASER OR ACQUISITION SUB.


7.7              DUE DILIGENCE INVESTIGATION.  PURCHASER ACKNOWLEDGES THAT IT
HAS HAD THE OPPORTUNITY TO CONDUCT ITS DUE DILIGENCE INVESTIGATION WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS DESIRED BY PURCHASER. 
PURCHASER ACKNOWLEDGES THAT NEITHER PURCHASER NOR ACQUISITION SUB HAS RELIED
UPON ANY REPRESENTATION OR WARRANTY BY A SELLER PARTY OR ANY OF THEIR
REPRESENTATIVES IN CONNECTION WITH CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER EXCEPT THE WARRANTIES AND REPRESENTATIONS SET FORTH IN THIS AGREEMENT
AND IN ANY CERTIFICATES OR INSTRUMENTS DELIVERED TO PURCHASER OR ACQUISITION SUB
BY ANY ONE OR MORE SELLER PARTIES PURSUANT TO THIS AGREEMENT.  NOTHING SET FORTH
IN THIS SECTION 7.7 SHALL BE DEEMED TO LIMIT OR OTHERWISE MODIFY ANY OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS, OR OTHER OBLIGATIONS OF ANY SELLER PARTY
SET FORTH IN THIS AGREEMENT OR IN ANY CERTIFICATE OR INSTRUMENT DELIVERED TO
PURCHASER OR ACQUISITION SUB BY ANY ONE OR MORE SELLER PARTIES PURSUANT TO THIS
AGREEMENT.


ARTICLE 8 


COVENANTS

The Parties covenant and agree as follows:


8.1              FULL DISCLOSURE; INSPECTION.  THE SELLER PARTIES SHALL, UPON
REQUEST, PROVIDE PURCHASER AND ITS COUNSEL, ACCOUNTANTS, AND OTHER
REPRESENTATIVES, WITH SUCH INFORMATION AS MAY BE REASONABLY REQUESTED BY
PURCHASER IN CONNECTION WITH ITS DUE DILIGENCE INVESTIGATION OF THE UC PARTIES
AND ANY OTHER MATTERS RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR TO VERIFY PERFORMANCE OF OR COMPLIANCE WITH THE REPRESENTATIONS, WARRANTIES,
COVENANTS, AND CONDITIONS CONTAINED BY THE SELLER PARTIES IN THIS AGREEMENT. 
THE SELLER PARTIES SHALL, UPON REQUEST, MAKE AVAILABLE TO PURCHASER AND ITS
COUNSEL, ACCOUNTANTS, AND OTHER REPRESENTATIVES




-42-

--------------------------------------------------------------------------------




(DURING ORDINARY BUSINESS HOURS AND UPON REASONABLE ADVANCE NOTICE) ALL BOOKS,
RECORDS, WRITTEN CONTRACTS, INFORMATION, ASSETS, THE REAL PROPERTY, AND
FACILITIES RELATED TO THE BUSINESS OF ANY UC PARTY AND SHALL AFFORD PURCHASER
AND ITS COUNSEL, ACCOUNTANTS, AND OTHER REPRESENTATIVES (DURING ORDINARY
BUSINESS HOURS AND UPON REASONABLE ADVANCE NOTICE) FULL AND COMPLETE ACCESS AND
THE RIGHT TO INSPECT ALL SUCH BOOKS, RECORDS, WRITTEN CONTRACTS, INFORMATION,
ASSETS, THE REAL PROPERTY, AND FACILITIES.  THE SELLER PARTIES SHALL, UPON
REQUEST, PROVIDE PURCHASER AND ITS COUNSEL, ACCOUNTANTS, AND OTHER
REPRESENTATIVES WITH SUPERVISED ACCESS TO ALL EMPLOYEES OF THE COMPANY. 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT MAY PURCHASER OR ANY OF ITS COUNSEL,
ACCOUNTANTS OR OTHER REPRESENTATIVES CONTACT ANY CUSTOMER, VENDOR, OR SUPPLIER
OF A UC PARTY WITHOUT THE PRIOR APPROVAL OF THE COMPANY.  PURCHASER AND ITS
COUNSEL, ACCOUNTANTS, AND OTHER REPRESENTATIVES WILL HOLD ANY INFORMATION IT
RECEIVES PURSUANT TO THIS SECTION 8.1 AS CONFIDENTIAL AND ACKNOWLEDGES AND
AGREES NOT TO USE ANY SUCH INFORMATION EXCEPT IN CONNECTION WITH THIS AGREEMENT,
AND IF THIS AGREEMENT IS TERMINATED FOR ANY REASON WHATSOEVER, PURCHASER AND ITS
COUNSEL, ACCOUNTANTS, AND OTHER REPRESENTATIVES WILL RETURN ALL SUCH INFORMATION
(AND ALL COPIES THEREOF) TO THE COMPANY.


8.2              COMPLIANCE WITH AGREEMENT.  THE PARTIES SHALL ACT IN GOOD FAITH
AND USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL
CONDITIONS DESCRIBED IN THIS AGREEMENT ARE FULFILLED AND COMPLY WITH AND FULFILL
ALL OF ITS OBLIGATIONS AND COVENANTS CONTAINED IN THIS AGREEMENT.  SELLER
PARTIES SHALL REASONABLY COOPERATE WITH PURCHASER TO PREPARE AND HAVE EXECUTED
ANY AMENDMENT OR OTHER DOCUMENTS NECESSARY TO FACILITATE PAYMENT OF THE
AGGREGATE BONUS AMOUNT IN ACCORDANCE WITH THIS AGREEMENT.


8.3              APPROVALS AND CONSENTS.  BEFORE THE CLOSING, EACH PARTY SHALL
(A) USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY AND ALL PERMITS,
APPROVALS, CONSENTS, AND OTHER AUTHORIZATIONS OF ALL GOVERNMENTAL AGENCIES AND
OTHER PERSONS, IF ANY, WHICH ARE REQUIRED FOR THE CONSUMMATION BY SUCH PARTY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND, WITH RESPECT TO THE SELLER
PARTIES, FOR EACH UC PARTY TO CONTINUE THE OPERATION OF ITS BUSINESS FOLLOWING
THE CLOSING AS IT IS CURRENTLY CONDUCTED, AND (B) MAKE ALL FILINGS WITH ALL
GOVERNMENTAL AGENCIES AND OTHER PERSONS, IF ANY, THAT ARE REQUIRED FOR THE
CONSUMMATION BY SUCH PARTY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


8.4       FURTHER ASSURANCES.  EACH PARTY AGREES, AT ANY TIME AND FROM TIME TO
TIME, AFTER THE CLOSING DATE, UPON THE REQUEST OF ANY OTHER PARTY, TO DO,
EXECUTE, ACKNOWLEDGE, AND DELIVER, OR CAUSE TO BE DONE, EXECUTED, ACKNOWLEDGED,
AND DELIVERED ALL SUCH FURTHER ACTS, DEEDS, ASSIGNMENTS, TRANSFERS, CONVEYANCES,
AND ASSURANCES AS MAY BE REASONABLY REQUESTED BY SUCH OTHER PARTY FOR THE
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT.


8.5              NO SOLICITATION OR NEGOTIATION.  UNLESS THIS AGREEMENT IS
TERMINATED IN ACCORDANCE WITH ITS TERMS, PRIOR TO CLOSING NO SELLER PARTY SHALL,
DIRECTLY OR INDIRECTLY, SOLICIT, ENCOURAGE, NEGOTIATE, ACCEPT, OR APPROVE ANY
OFFERS OR PROPOSALS FROM, OR ENTER INTO ANY CONTRACT WITH, ANY PERSON OTHER THAN
PURCHASER INVOLVING THE MERGER, CONSOLIDATION, OR SALE OF ANY UC PARTY OR
CONCERNING THE OFFER, SALE, OR DISPOSITION OF ANY EQUITY INTERESTS OF ANY UC
PARTY OR OF ANY PORTION OF THEIR RESPECTIVE ASSETS, OR FOR ANY JOINT VENTURE. 
EACH SELLER PARTY WILL PROMPTLY NOTIFY PURCHASER IN WRITING OF ITS RECEIPT OF
ANY OFFERS OR SOLICITATIONS REGARDING ANY PROPOSED TRANSACTION DESCRIBED ABOVE.




-43-

--------------------------------------------------------------------------------




8.6              TAXES. 


(A)                ALL TRANSFER, DOCUMENTARY, SALES, USE, STAMP, REGISTRATION
AND OTHER SUCH TAXES INCURRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BORNE BY PURCHASER.


(B)               WITH ASSISTANCE AND COOPERATION FROM PURCHASER AND THE UC
PARTIES (INCLUDING WITHOUT LIMITATION PURCHASER CAUSING (X) A UC PARTY TO MAKE
OR JOIN IN MAKING ANY TAX ELECTION REQUESTED BY HANCOCK ON A PRE-CLOSING TAX
RETURN AND (Y) THE UC PARTIES, AT THEIR EXPENSE, TO TIMELY PREPARE AND SUPPLY
HANCOCK WITH A TRUE, ACCURATE, AND COMPLETE COPY OF THE APPLICABLE PRO FORMA
PRE-CLOSING TAX RETURN (INCLUDING ANY WORK PAPERS OR ELECTRONIC RECORDS RELATED
THERETO)), HANCOCK SHALL PREPARE OR CAUSE TO BE PREPARED, AND FILE OR CAUSE TO
BE FILED, ALL AT ITS OWN EXPENSE (EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS
PARAGRAPH), THE PRE-CLOSING TAX RETURN OF A UC PARTY IF SUCH TAX RETURN IS IN
RESPECT OF AN AFFILIATED GROUP THAT INCLUDES ONE OR MORE OF HANCOCK OR ITS
PRESENT OR FORMER AFFILIATES (OTHER THAN AN AFFILIATED GROUP COMPRISED SOLELY OF
ONE OR MORE OF HOLDINGS AND ITS PRESENT OR FORMER SUBSIDIARIES), AND PURCHASER
SHALL REIMBURSE HANCOCK FOR THE AMOUNT OF ANY TAX RELATING TO SUCH PRE-CLOSING
TAX RETURN TO THE EXTENT (I) SUCH TAX WAS INCLUDED AS A LIABILITY IN THE FINAL
DETERMINATION OF CLOSING NET WORKING CAPITAL PURSUANT TO SECTION 2.7 OR
(II) SUCH TAX IS OTHER THAN A PRE-CLOSING TAX.  PURCHASER SHALL PREPARE OR CAUSE
TO BE PREPARED, AND TIMELY FILE OR CAUSE TO BE TIMELY FILED, ALL OTHER TAX
RETURNS FOR EACH UC PARTY, INCLUDING WITHOUT LIMITATION THE STATE INCOME TAX
RETURNS DESCRIBED IN SECTION 8.6(C).  EACH PARTY UNDERSTANDS AND AGREES THAT ALL
AMOUNTS ON SCHEDULE 2.6(E) ARE ACCRUED IN FULL ON OR PRIOR TO THE CLOSING DATE,
AND THEREFORE THAT ALL FEDERAL AND STATE INCOME TAX DEDUCTIONS FOR THE SAME ARE
PROPERLY ALLOCABLE IN FULL TO TAX PERIODS (OR PORTIONS THEREOF) ENDING ON OR
PRIOR TO THE CLOSING DATE; ACCORDINGLY, EACH PARTY AGREES TO PREPARE AND FILE,
AND CAUSE ITS AFFILIATES TO PREPARE AND FILE, FEDERAL AND STATE INCOME TAX
RETURNS PREPARED BY IT CONSISTENT WITH THIS UNDERSTANDING.


(C)                AS SOON AS PRACTICABLE AFTER THE CLOSING, PURCHASER SHALL
CAUSE EACH UC PARTY TO PREPARE AND FILE ANY APPLICABLE STATE INCOME, SALES, OR
USE TAX RETURNS (OR AMENDMENTS TO PREVIOUSLY FILED STATE INCOME, SALES, OR USE
TAX RETURNS) (X) RELATING TO STATE INCOME, SALES, OR USE TAXES AND CORRESPONDING
TAX PERIODS SCHEDULED IN SCHEDULE 5.11 UNDER THE HEADING “POTENTIAL STATES” AND
(Y) DETERMINED BY PURCHASER OR ITS INDEPENDENT ACCOUNTANT (A) TO HAVE BEEN
REQUIRED TO BE FILED (OR AMENDED) BY SUCH UC PARTY FOR PRE-CLOSING TAX PERIODS
OR (B) TO HAVE THE REASONABLE POSSIBILITY OF RESULTING IN TAX REFUNDS, AND
PURCHASER SHALL CAUSE EACH SUCH UC PARTY TO PAY ANY TAX SHOWN THEREON AS DUE AND
PAYABLE, TOGETHER WITH ANY INTEREST, PENALTIES, FEES, AND OTHER CHARGES PAYABLE
IN CONNECTION WITH SUCH TAX; PROVIDED, HOWEVER, THAT THIS SECTION 8.6(C) SHALL
NOT APPLY TO THE PRE-CLOSING TAX RETURN OF A UC PARTY IF SUCH TAX RETURN IS IN
RESPECT OF OR OTHERWISE IMPACTS AN AFFILIATED GROUP THAT INCLUDES ONE OR MORE OF
HANCOCK OR ITS PRESENT OR FORMER AFFILIATES (OTHER THAN AN AFFILIATED GROUP
COMPRISED SOLELY OF ONE OR MORE OF HOLDINGS AND ITS PRESENT OR FORMER
SUBSIDIARIES).  THE “STATE TAX LIABILITY” MEANS (I) THE AGGREGATE AMOUNT PAID BY
THE UC PARTIES TO ANY TAX AUTHORITY PURSUANT TO THIS SECTION 8.6(C), PLUS
(II) THE REASONABLE COSTS AND EXPENSES INCURRED BY THE UC PARTIES IN PREPARING
AND FILING THE TAX RETURNS AND AMENDMENTS DESCRIBED IN THIS




-44-

--------------------------------------------------------------------------------




SECTION 8.6(C) OR OTHERWISE PERFORMING ITS OBLIGATIONS PURSUANT TO THIS
SECTION 8.6(C), LESS (III) ANY TAX REFUNDS RECEIVED BY THE UC PARTIES FROM ANY
TAX AUTHORITY PURSUANT TO FILINGS OR AMENDMENTS MADE PURSUANT TO THIS
SECTION 8.6(C).  AT ANY TIME AND FROM TIME TO TIME AFTER THE EFFECTIVE TIME AND
PRIOR TO THE DATE THAT IS TWO (2) YEARS AFTER THE CLOSING DATE, PURCHASER OR ANY
PURCHASER PARTY MAY SUBMIT A WRITTEN REQUEST TO THE ESCROW AGENT FOR
DISBURSEMENT FROM THE STATE TAX ESCROW PURSUANT TO THE ESCROW AGREEMENT OF AN
AMOUNT EQUAL TO ALL OR ANY PORTION OF THE STATE TAX LIABILITY INCURRED BY ANY
PURCHASER PARTY AS OF THE DATE OF SUCH REQUEST, REDUCED BY 36% (INTENDED TO
CONSTITUTE THE COMBINED FEDERAL AND STATE EFFECTIVE TAX BENEFIT ATTRIBUTABLE TO
THE PAYMENT OF SUCH STATE TAX LIABILITY OR PORTION THEREOF); PROVIDED THAT
NEITHER PURCHASER NOR ANY PURCHASER PARTY SHALL HAVE ANY RIGHT TO SUBMIT ANY
REQUEST FOR DISBURSEMENT TO THE ESCROW AGENT PURSUANT TO THIS
SECTION 8.6(C) UNTIL THE AGGREGATE STATE TAX LIABILITY, REDUCED BY 36%, INCURRED
BY PURCHASER AND THE UC PARTIES EXCEEDS THE AMOUNT FOR STATE INCOME, SALES, OR
USE TAXES INCLUDED AS A LIABILITY IN THE FINAL DETERMINATION OF CLOSING NET
WORKING CAPITAL PURSUANT TO SECTION 2.7.   AT ANY TIME PURCHASER OR ANY
PURCHASER PARTY SUBMITS A REQUEST FOR DISBURSEMENT TO THE ESCROW AGENT PURSUANT
TO THIS SECTION 8.6(C), PURCHASER OR SUCH PURCHASER PARTY SHALL SIMULTANEOUSLY
PROVIDE A COPY OF SUCH REQUEST TO THE SHAREHOLDER REPRESENTATIVE, TOGETHER WITH
DOCUMENTATION SHOWING THE COMPUTATION AND PROOF OF PAYMENT OF THE RELATED STATE
TAX LIABILITY.  THE SHAREHOLDER REPRESENTATIVE SHALL HAVE THE RIGHT TO OBJECT TO
SUCH DISBURSEMENT REQUEST IN ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT.


(D)               PURCHASER SHALL NOT MAKE, NOR PERMIT ANY UC PARTY TO MAKE, ANY
ELECTION (INCLUDING WITHOUT LIMITATION ANY ELECTION UNDER SECTION 338 OF THE
CODE) OR TAKE ANY OTHER ACTION, NOR PERMIT ANY UC PARTY TO TAKE ANY ACTION,
INCLUDING THE SETTLING OF A TAX AUDIT, WITH REGARDS TO TAXES THAT MAY IMPACT
HANCOCK’S LIABILITY FOR INDEMNIFICATION UNDER SECTION 9.2 OR HANCOCK’S OR ITS
AFFILIATES’ LIABILITY TO ANY TAX AUTHORITY, WITHOUT IN EACH SUCH INSTANCE THE
PRIOR WRITTEN CONSENT OF HANCOCK.  SUBJECT TO SECTION 8.6(C), PURCHASER MAY NOT
AMEND, NOR PERMIT ANY UC PARTY TO AMEND, ANY TAX RETURN FILED BY A UC PARTY
WITHOUT IN EACH SUCH INSTANCE THE WRITTEN CONSENT OF HANCOCK.  PURCHASER SHALL,
OR SHALL CAUSE EACH RELEVANT UC PARTY TO, MAKE ALL AVAILABLE TAX ELECTIONS AND
TIMELY TAKE ANY OTHER ACTIONS NECESSARY TO FOREGO THE CARRYBACK OF TAX
ATTRIBUTES OF ANY UC PARTY FROM TAX PERIODS ENDING AFTER THE CLOSING DATE TO ANY
PRE-CLOSING TAX PERIOD OF AN AFFILIATED GROUP THAT INCLUDES ONE OR MORE OF
HANCOCK OR ITS PRESENT OR FORMER AFFILIATES (OTHER THAN AN AFFILIATED GROUP
COMPRISED SOLELY OF ONE OR MORE OF HOLDINGS AND ITS PRESENT OR FORMER
SUBSIDIARIES), AND IN ANY EVENT HANCOCK AND ITS AFFILIATES SHALL NOT BE LIABLE
TO PURCHASER OR ANY UC PARTY FOR THE UTILIZATION OF ANY SUCH CARRYBACK.


(E)                UPON REQUEST FROM HANCOCK, PURCHASER SHALL, AND SHALL CAUSE
EACH UC PARTY TO, REASONABLY COOPERATE WITH HANCOCK TO FILE AMENDED PRE-CLOSING
TAX RETURNS IN RESPECT OF ONE OR MORE OF THE UC PARTIES, AS SPECIFIED IN EACH
SUCH REQUEST.  IF ANY TAX REFUND FROM AN AMENDED PRE-CLOSING TAX RETURN WAS NOT
INCLUDED AS AN ASSET IN THE FINAL DETERMINATION OF CLOSING NET WORKING CAPITAL
PURSUANT TO SECTION 2.7, PURCHASER SHALL REMIT SUCH AMOUNT TO THE PAYING AGENT
FOR DEPOSIT INTO THE PAYING AGENT ACCOUNT WITHIN FIVE (5) BUSINESS DAYS OF
PURCHASER OR THE APPLICABLE UC PARTY RECEIVING SUCH TAX REFUND FROM THE
APPLICABLE TAXING AUTHORITY.




-45-

--------------------------------------------------------------------------------




(F)                PURCHASER SHALL NOTIFY HANCOCK IN WRITING WITHIN FIVE
(5) BUSINESS DAYS AFTER RECEIPT BY PURCHASER OR ANY UC PARTY AFTER THE CLOSING
OF ANY WRITTEN NOTICE OF EXAMINATION, AUDIT OR PROCEEDING WITH RESPECT TO ANY
PRE-CLOSING TAX RETURN IN RESPECT OF ONE OR MORE OF THE UC PARTIES.  AT THE
ELECTION OF HANCOCK, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 9.4, HANCOCK SHALL HAVE THE RIGHT TO EXERCISE CONTROL OVER THE HANDLING,
DISPOSITION AND/OR SETTLEMENT OF ANY SUCH EXAMINATION, AUDIT OR PROCEEDING.


(G)               AFTER THE CLOSING DATE, EACH PARTY SHALL PROVIDE TO EACH OTHER
PARTY, AT SUCH OTHER PARTY’S EXPENSE, SUCH INFORMATION AND ASSISTANCE AS IS
REASONABLY REQUESTED BY THE OTHER PARTY FOR THE PURPOSE OF COMPLETING AND FILING
ANY TAX RETURNS, CLAIMING ANY REFUNDS OR CREDITS AND RESPONDING TO, DEFENDING
AGAINST OR CONDUCTING ANY ACTION, SUIT, PROCEEDING, AUDIT, INVESTIGATION OR
CLAIM IN RESPECT OF TAXES.


8.7              CONDUCT OF BUSINESS PENDING CLOSING.  FROM AND AFTER THE
SIGNING DATE AND UNTIL THE CLOSING, THE SELLER PARTIES AGREE, EXCEPT AS
OTHERWISE REQUIRED OR EXPRESSLY PERMITTED BY THIS AGREEMENT, TO CAUSE EACH UC
PARTY TO DO ALL OF THE FOLLOWING:


(A)       CARRY ON ITS RESPECTIVE BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS
IT HAS PRIOR TO AND AS OF THE SIGNING DATE AND NOT INTRODUCE ANY NEW METHOD OF
MANAGEMENT, OPERATION, OR ACCOUNTING;


(B)       MAINTAIN ITS PROPERTIES AND FACILITIES, INCLUDING THOSE HELD UNDER
LEASES, IN AS GOOD WORKING ORDER AND CONDITION AS AT THE SIGNING DATE, ORDINARY
WEAR AND TEAR EXCEPTED;


(C)       PERFORM ALL OF ITS MATERIAL OBLIGATIONS UNDER CONTRACTS RELATING TO OR
AFFECTING ITS RESPECTIVE ASSETS, PROPERTIES, OR RIGHTS;


(D)       KEEP IN FULL FORCE AND EFFECT ALL INSURANCE POLICIES AND COVERAGE IN
EFFECT AS OF THE SIGNING DATE;


(E)       USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN AND PRESERVE ITS
BUSINESS ORGANIZATION INTACT, RETAIN ITS PRESENT EMPLOYEES, AND MAINTAIN ITS
RELATIONSHIPS WITH SUPPLIERS, CUSTOMERS, AND OTHERS HAVING BUSINESS RELATIONS
WITH IT;


(F)        COMPLY WITH ALL PERMITS, LAWS, RULES, REGULATIONS, CONSENT ORDERS,
AND ALL OTHER ORDERS OF GOVERNMENTAL ENTITIES EXCEPT TO THE EXTENT ANY SUCH
NONCOMPLIANCE COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;


(G)       MAINTAIN PRESENT INDEBTEDNESS AND LEASE INSTRUMENTS AND NOT ENTER INTO
NEW OR AMENDED INDEBTEDNESS OR LEASE INSTRUMENTS; AND


(H)       FILE, ON A TIMELY BASIS, ALL REPORTS AND FORMS REQUIRED BY FEDERAL AND
STATE REGULATIONS EXCEPT TO THE EXTENT THE FAILURE TO DO SO COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.




-46-

--------------------------------------------------------------------------------




8.8              PROHIBITED ACTIVITIES.  FROM AND AFTER THE SIGNING DATE AND
UNTIL THE CLOSING, THE SELLER PARTIES AGREE TO PREVENT EACH UC PARTY FROM DOING
ANY OF THE FOLLOWING, IN EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF
PURCHASER (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED):


(A)                MAKE ANY CHANGE IN ITS CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS, OR OTHER CHARTER DOCUMENTS;


(B)               ISSUE ANY EQUITY INTERESTS, EQUITY EQUIVALENTS, OR RIGHTS TO
ACQUIRE EQUITY INTERESTS OR EQUITY EQUIVALENTS OF ANY KIND;


(C)                ENTER INTO ANY CONTRACT OR COMMITMENT OR INCUR OR AGREE TO
INCUR ANY LIABILITY OR MAKE ANY EXPENDITURE, EXCEPT IF IT IS IN THE ORDINARY
COURSE OF BUSINESS (CONSISTENT WITH PAST PRACTICE);


(D)               OTHER THAN THE PAYMENTS CONTEMPLATED BY SECTION 2.6(E) AND AS
REQUIRED PURSUANT TO THE TERMS OF ANY MATERIAL CONTRACT EXISTING AS OF THE
SIGNING DATE AND LISTED ON SCHEDULE 5.12, INCREASE THE COMPENSATION PAYABLE OR
TO BECOME PAYABLE TO ANY OFFICER, DIRECTOR, EMPLOYEE, OR AGENT, OR MAKE ANY
BONUS OR MANAGEMENT FEE PAYMENT TO ANY SUCH PERSON;


(E)                CREATE, ASSUME, OR PERMIT TO EXIST ANY LIEN, EXCEPT FOR
PERMITTED LIENS, UPON ANY ASSETS OR PROPERTIES WHETHER NOW OWNED OR HEREAFTER
ACQUIRED;


(F)                SELL, ASSIGN, LEASE, OR OTHERWISE TRANSFER OR DISPOSE OF ANY
ASSETS, PROPERTIES, OR RIGHTS EXCEPT IN THE ORDINARY COURSE OF BUSINESS
(CONSISTENT WITH PAST PRACTICE);


(G)               NEGOTIATE FOR THE ACQUISITION OF ANY BUSINESS OR THE START-UP
OF ANY NEW BUSINESS;


(H)               MERGE, CONSOLIDATE, OR COMBINE WITH OR INTO ANY OTHER PERSON;


(I)                 WAIVE ANY MATERIAL RIGHTS OR CLAIMS;


(J)                 COMMIT A BREACH OF, OR AMEND OR TERMINATE (OTHER THAN IN
ACCORDANCE WITH ITS TERMS), ANY CONTRACT, PERMIT, LICENSE, OR OTHER RIGHT,
EXCEPT FOR BREACHES THAT ARE NOT REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;


(K)               ENTER INTO ANY OTHER TRANSACTION (I) THAT IS NOT NEGOTIATED AT
ARM’S LENGTH, (II) OUTSIDE THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, OR (III) PROHIBITED PURSUANT TO THIS AGREEMENT;


(L)                 OTHER THAN THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT,
NEGOTIATE OR CONCLUDE ANY CONTRACT OR ENTER INTO ANY OTHER TRANSACTION WITH ANY
SELLER PARTY OR ANY AFFILIATE OR INSIDER OF ANY SELLER PARTY; OR




-47-

--------------------------------------------------------------------------------




(M)             ENTER INTO ANY DISCUSSIONS OR CONTRACTS WITH RESPECT TO, OR
OTHERWISE FACILITATE OR ATTEMPT TO FACILITATE, ANY OF THE FOREGOING.


8.9              NOTIFICATION OF CERTAIN MATTERS.  UPON OBTAINING KNOWLEDGE
THEREOF, A SELLER PARTY SHALL GIVE PROMPT WRITTEN NOTICE TO PURCHASER OF ANY
MATERIAL BREACH, FAILURE TO FULFILL, OR DEFAULT ON THE PART OF SUCH SELLER
PARTY OF ANY OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT
OR IN THE DUE AND TIMELY PERFORMANCE AND SATISFACTION OF ANY OF THE COVENANTS OR
AGREEMENTS OF SUCH SELLER PARTY CONTAINED IN THIS AGREEMENT, SUCH THAT THE
CONDITIONS TO CLOSING SET FORTH IN SECTION 3.1 COULD NOT BE SATISFIED.  IF UPON
THE RECEIPT OF ANY SUCH NOTICE AND THE EXPIRATION OF THE APPLICABLE CURE PERIOD
SET FORTH IN SECTION 10.1(C) BELOW, PURCHASER DOES NOT TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 10.1(C), PURCHASER HEREBY RELEASES AND WAIVE ANY AND ALL
ACTIONS, CLAIMS, SUITS, DAMAGES OR RIGHTS TO INDEMNIFICATION PURSUANT TO
ARTICLE 9 WITH RESPECT ANY LOSS ARISING OUT OF SUCH BREACH, FAILURE TO FULFILL,
OR DEFAULT.


8.10          NONSOLICITATION; NONCOMPETE.  IF THE CLOSING OCCURS, HANCOCK
AGREES NOT TO, FOR A PERIOD OF ONE (1) YEAR AFTER THE CLOSING DATE, DIRECTLY OR
INDIRECTLY, HIRE OR SOLICIT (OTHER THAN BY GENERAL SOLICITATION NOT AIMED AT THE
KEY EMPLOYEES OF THE COMPANY) ANY KEY EMPLOYEE OR OTHERWISE ENCOURAGE ANY KEY
EMPLOYEE TO LEAVE THE EMPLOY OF THE COMPANY (OR ANY SUCCESSOR EMPLOYER WHO IS AN
AFFILIATE OF PURCHASER).  IF THE CLOSING OCCURS, HANCOCK WILL NOT PERMIT ITS
BOND AND CORPORATE FINANCE GROUP (OR ANY SUCCESSOR TO SUCH GROUP), EITHER ON
BEHALF OF HANCOCK OR AN AFFILIATE OF HANCOCK, TO ACQUIRE A CONTROLLING INTEREST
IN (A) ANY COMPETITOR, OR (B) ANY OTHER PERSON IDENTIFIED BY PURCHASER IN
WRITING TO HANCOCK, AS LONG AS HANCOCK DOES NOT HOLD A CONTROLLING INTEREST IN
SUCH PERSON AS OF THE DATE SUCH NOTICE IS RECEIVED AND PROVIDED THAT PURCHASER
SHALL ONLY HAVE THE RIGHT TO IDENTIFY UP TO THREE (3) PERSONS PURSUANT TO THIS
CLAUSE (B).  THE PRECEDING SENTENCE SHALL NOT PREVENT HANCOCK OR AN AFFILIATE OF
HANCOCK FROM ACQUIRING A CONTROLLING INTEREST IN ANY PERSON AS A RESULT OF A
BANKRUPTCY OR OUT OF BANKRUPTCY COURT RESTRUCTURING OR SIMILAR PROCEEDING.


8.11          COMMERCIALIZATION OF CV23 UNITS; CONDUCT OF BUSINESS
POST-CLOSING.  FROM AND AFTER THE CLOSING THROUGH THE END OF CALENDAR YEAR 2014,
PURCHASER SHALL: (I) SEPARATELY ACCOUNT FOR NET SALES AND SHALL PROVIDE TO
HANCOCK WITHIN 45 DAYS OF EACH CALENDAR QUARTER A REPORT REFLECTING NET SALES
DURING SUCH CALENDAR QUARTER AND A REPORT REFLECTING THE NUMBER OF CV23 UNITS,
IF ANY, SOLD DURING SUCH CALENDAR QUARTER (PROVIDED THE PROVISIONS OF
SECTION 2.9 ABOVE, AND NOT THE REPORTS DELIVERED PURSUANT TO THIS SECTION 8.11,
SHALL BE DISPOSITIVE OF THE AMOUNT OF ANY CV23 PAYMENT); (II) CAUSE THE COMPANY
(AND NO OTHER SUBSIDIARY OR AFFILIATE OF PURCHASER) TO PURSUE THE
COMMERCIALIZATION OF THE CV23 UNITS IN A COMMERCIALLY REASONABLE MANNER
(PROVIDED THAT THIS SECTION SHALL NOT PREVENT THE COMPANY OR ANY OF ITS
AFFILIATES, AFTER THE CLOSING, FROM ABANDONING OR ALTERING SUCH PLANS FOR
COMMERCIALIZATION IF SUCH DECISIONS ARE MADE IN GOOD FAITH AND ARE COMMERCIALLY
REASONABLE UNDER THE CIRCUMSTANCES), AND (III) NOT TAKE ANY ACTION WITH RESPECT
TO THE OPERATIONS OF THE UTILIMASTER PRODUCT AND SERVICES LINES THAT IS TAKEN
WITH THE PURPOSE AND INTENT OF DEPRIVING THE SHAREHOLDERS OF THE CV23 PAYMENTS
OR THE ANNUAL EARN OUT AMOUNTS.  NOTWITHSTANDING THE FOREGOING, NEITHER THE
COMPANY, NOR PURCHASER, NOR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE REQUIRED
AT ANY TIME TO MAXIMIZE THE LIKELIHOOD OF ANY CV23 PAYMENT BECOMING DUE TO THE
SHAREHOLDERS PURSUANT TO THIS AGREEMENT OR OTHERWISE TO TAKE INTO ACCOUNT THE
INTERESTS OF THE SHAREHOLDERS IN MAKING ANY DECISIONS WITH RESPECT TO THE
COMMERCIALIZATION OR BUSINESS OPERATIONS RELATED TO THE CV23 UNITS.  NEITHER THE
COMPANY, NOR PURCHASER, NOR ANY OF THEIR RESPECTIVE AFFILIATES SHALL OWE ANY
FIDUCIARY DUTY TO ANY SHAREHOLDER




-48-

--------------------------------------------------------------------------------




AS A RESULT OF THE CONTINGENT NATURE OF THE CV23 PAYMENTS OR OTHERWISE.  HANCOCK
ACKNOWLEDGES AND AGREES THAT (A) ALL INFORMATION DISCLOSED TO IT PURSUANT TO
THIS SECTION IS AND SHALL BE DEEMED CONFIDENTIAL, NON-PUBLIC INFORMATION
PROTECTED BY THE PROVISIONS OF SECTION 10.17 BELOW, AND (B) THE SOLE PURPOSE OF
THE DISCLOSURE OF ANY SUCH INFORMATION PURSUANT TO THIS SECTION IS IN CONNECTION
WITH THE CALCULATION OF THE CV23 PAYMENTS, IF ANY, AND SUCH INFORMATION SHALL
NOT BE DISCLOSED TO ANY THIRD PERSON OR OTHERWISE USED FOR ANY PURPOSE,
INCLUDING AS A BASIS FOR PURCHASING OR SELLING ANY SECURITIES OF PURCHASER.


8.12          SHAREHOLDERS AGREEMENT.  EACH OF THE SELLER PARTIES CONSENTS TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND WAIVES ANY AND ALL OPTIONS,
NOTICES, RESTRICTIONS, AND OTHER PROVISIONS, WHETHER UNDER THE SHAREHOLDERS
AGREEMENT OR OTHERWISE, THAT MIGHT PROHIBIT OR LIMIT OR OTHERWISE RESTRICT OR
IMPAIR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, TO THE EXTENT NECESSARY
TO GIVE SUCH TRANSFER FULL LEGAL EFFECT. 


8.13          HANCOCK AGREEMENTS.  THE SELLER PARTIES AGREE THAT, EFFECTIVE AS
OF THE CLOSING DATE, ANY CONTRACT BETWEEN ANY UC PARTY, ON ONE HAND, AND
HANCOCK, ON THE OTHER HAND, SHALL AUTOMATICALLY TERMINATE AND BE OF NO FURTHER
FORCE OR EFFECT.


8.14          EMPLOYEE RELEASES.  THE COMPANY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN FROM EACH PERSON LISTED ON SCHEDULE 2.6(E) (I) AN EXECUTED
RELEASE OF CLAIMS IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY AND PURCHASER,
WHICH SHALL PROVIDE THAT THE RELEASE SHALL ONLY BECOME EFFECTIVE AT SUCH TIME
THAT THE COMPANY PAYS TO THE PERSON A CASH BONUS IN THE AMOUNT SET FORTH
OPPOSITE SUCH PERSON’S NAME ON SCHEDULE 2.6(E), AND (II) THE STOCK CERTIFICATES
REPRESENTING ALL SHARES OWNED BY SUCH PERSON AND A DULY EXECUTED LETTER OF
TRANSMITTAL, FOR DELIVERY TO THE PURCHASER ON OR PRIOR TO THE CLOSING DATE
PURSUANT TO SECTION 2.6(A) ABOVE. 


ARTICLE 9
INDEMNIFICATION


9.1              SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS, AND
AGREEMENTS MADE BY ANY SELLER PARTY IN THIS AGREEMENT AND IN ANY OTHER
CERTIFICATE OR INSTRUMENT DELIVERED AT CLOSING OR OTHERWISE PURSUANT TO THIS
AGREEMENT SHALL SURVIVE THE CLOSING DATE. 


9.2              INDEMNIFICATION BY THE SHAREHOLDER REPRESENTATIVE.  SUBJECT AT
ALL TIMES TO THE PROVISIONS OF SECTION 9.3 BELOW, THE SHAREHOLDER REPRESENTATIVE
SHALL INDEMNIFY PURCHASER, HOLDINGS, THE COMPANY, AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES, AFFILIATES, SUCCESSORS,
AND PERMITTED ASSIGNS (COLLECTIVELY, THE “PURCHASER PARTIES”) AND HOLD EACH OF
THEM HARMLESS FROM AND AGAINST ANY LOSS, LIABILITY, DEMAND, CLAIM, ACTION, CAUSE
OF ACTION, COST, DAMAGE, DEFICIENCY, TAX, PENALTY, FINE OR EXPENSE, WHETHER OR
NOT ARISING OUT OF THIRD PARTY CLAIMS (INCLUDING INTEREST, PENALTIES, REASONABLE
ATTORNEYS’ FEES AND EXPENSES IN RESPECT OF SUCH CLAIMS, COURT COSTS AND ALL
AMOUNTS PAID IN INVESTIGATION, DEFENSE OR SETTLEMENT OF ANY OF THE
FOREGOING) (COLLECTIVELY, “LOSSES” AND INDIVIDUALLY, A “LOSS”) WHICH ANY SUCH
PURCHASER PARTY MAY SUFFER, SUSTAIN, OR BECOME SUBJECT TO, AS A RESULT OF OR
ARISING OUT OF:


(A)                ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY ANY
SELLER PARTY IN THIS AGREEMENT OR IN ANY OTHER CERTIFICATE OR INSTRUMENT
DELIVERED BY ANY SELLER PARTY AT CLOSING OR OTHERWISE PURSUANT TO THIS
AGREEMENT; OR




-49-

--------------------------------------------------------------------------------




(B)               ANY BREACH OF ANY COVENANT OR OBLIGATION TO BE PERFORMED BY
ANY SELLER PARTY PURSUANT TO THIS AGREEMENT PRIOR TO THE EFFECTIVE TIME; OR


(C)                ANY BREACH OF ANY COVENANT OR OBLIGATION TO BE PERFORMED BY
HANCOCK (INCLUDING, WITHOUT LIMITATION, IN ITS CAPACITY AS THE SHAREHOLDER
REPRESENTATIVE) PURSUANT TO THIS AGREEMENT AFTER THE EFFECTIVE TIME; OR


(D)               ANY ACTION, LAWSUIT, CLAIM, OR OTHER DEMAND BROUGHT OR MADE BY
ANY SHAREHOLDER WHO HAS NOT THEN DELIVERED TO PURCHASER A PROPERLY COMPLETED AND
DULY EXECUTED LETTER OF TRANSMITTAL (TOGETHER WITH ALL STOCK CERTIFICATES
REPRESENTING THE SHARES OWNED BY SUCH SHAREHOLDER AS OF THE CLOSING DATE OR SUCH
LOST CERTIFICATE AFFIDAVIT AND RELATED INSTRUMENTS REASONABLY ACCEPTABLE TO
PURCHASER), ARISING AS A RESULT OF SUCH SHAREHOLDER’S STATUS AS A SHAREHOLDER,
INCLUDING (WITHOUT LIMITATION) ANY CLAIMS RELATED TO VIOLATIONS OF FEDERAL OR
STATE SECURITIES LAWS, ANY CLAIMS RELATED TO THE MERGER OR OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE EXERCISE OF ANY DISSENTERS’ OR APPRAISAL
RIGHTS AS A RESULT OF THE MERGER, ANY CLAIMS RELATED TO THE RELATIVE LIQUIDATION
PREFERENCES OF THE SHARES, AND ANY CLAIMS RELATED TO THE SHAREHOLDERS AGREEMENT,
BUT EXCLUDING ANY CLAIMS AND CAUSES OF ACTION (I) RESULTING FROM ANY BREACH OF
ANY COVENANT, REPRESENTATION, OR WARRANTY BY PURCHASER OR ACQUISITION SUB IN
THIS AGREEMENT OR ANY OTHER CERTIFICATE OR INSTRUMENT DELIVERED BY PURCHASER OR
ACQUISITION SUB PURSUANT TO THIS AGREEMENT; (II) RELATING TO ANY ACTS OR
OMISSIONS BY PURCHASER OR ANY OF ITS AFFILIATES (INCLUDING ANY UC PARTY
FOLLOWING THE CLOSING), OTHER THAN ACTS PERMITTED BY THIS AGREEMENT; OR
(III) THAT WOULD NOT HAVE BEEN RELEASED HAD SUCH SHAREHOLDER PROPERLY COMPLETED,
DULY EXECUTED, AND DELIVERED TO PURCHASER A LETTER OF TRANSMITTAL (TOGETHER WITH
ALL STOCK CERTIFICATES REPRESENTING THE SHARES OWNED BY SUCH SHAREHOLDER AS OF
THE CLOSING DATE OR SUCH LOST CERTIFICATE AFFIDAVIT AND RELATED INSTRUMENTS
REASONABLY ACCEPTABLE TO PURCHASER); OR


(E)                ANY OF THE CLAIMS LISTED UNDER “CLAIMS BROUGHT AGAINST
UTILIMASTER” ON SCHEDULE 5.14; OR


(F)                REMEDIAL ACTIONS REQUIRED TO ADDRESS PRE-CLOSING
ENVIRONMENTAL CONDITIONS.

Notwithstanding anything in this Agreement to the contrary, for purposes of
Hancock’s indemnification obligations under this Article 9, all of the
representations and warranties set forth in this Agreement, or in any other
certificate or instrument delivered by any Seller Party at Closing or otherwise
pursuant to this Agreement, that are qualified as to “material,” “materiality,”
“material respects,” “Material Adverse Effect,” or words of similar import or
effect shall be deemed to have been made without any such qualification for
purposes of determining (i) whether a breach of any such representation or
warranty has occurred, and (ii) the amount of Losses resulting from, arising out
of, or relating to any such breach of representation or warranty.

 


9.3              LIMITATIONS ON INDEMNITY.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT:




-50-

--------------------------------------------------------------------------------




(A)                THE SHAREHOLDER REPRESENTATIVE SHALL NOT BE LIABLE TO A
PURCHASER PARTY FOR ANY LOSS ARISING UNDER SECTION 9.2(A), SECTION 9.2(B), OR
SECTION 9.2(F) ABOVE UNLESS AND UNTIL THE AGGREGATE AMOUNT OF ALL LOSSES
INCURRED BY ALL PURCHASER PARTIES WITH RESPECT TO CLAIMS FOR INDEMNIFICATION
MADE UNDER SECTION 9.2(A), SECTION 9.2(B), AND SECTION 9.2(F) EXCEEDS TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) IN THE AGGREGATE, WHEREUPON ONLY
AGGREGATE LOSSES IN EXCESS OF TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000) SHALL BE INDEMNIFIABLE TO THE PURCHASER PARTIES; PROVIDED THAT THIS
LIMITATION SHALL NOT APPLY TO ANY LOSSES RESULTING FROM OR ARISING OUT OF FRAUD
ON THE PART OF ANY SELLER PARTY.


(B)               THE SHAREHOLDER REPRESENTATIVE’S AGGREGATE INDEMNIFICATION
LIABILITY TO ALL PURCHASER PARTIES FOR LOSSES WITH RESPECT TO CLAIMS FOR
INDEMNIFICATION UNDER SECTION 9.2(A), SECTION 9.2(B), SECTION 9.2(E), AND
SECTION 9.2(F) SHALL NOT EXCEED FIVE MILLION DOLLARS ($5,000,000) IN THE
AGGREGATE; PROVIDED THIS LIMITATION SHALL NOT APPLY TO ANY LOSSES RESULTING FROM
OR ARISING OUT OF (I) ANY BREACH OF ANY FUNDAMENTAL REPRESENTATION OR (II) FRAUD
ON THE PART OF ANY SELLER PARTY.


(C)                THE SHAREHOLDER REPRESENTATIVE’S AGGREGATE INDEMNIFICATION
LIABILITY TO ALL PURCHASER PARTIES FOR LOSSES WITH RESPECT TO CLAIMS FOR
INDEMNIFICATION ARISING UNDER THIS ARTICLE 9 SHALL NOT EXCEED THE PURCHASE
PRICE.


(D)               A PURCHASER PARTY SHALL NOT BE ENTITLED TO SEEK RECOVERY FOR
ANY LOSS PURSUANT TO SECTION 9.2(A), SECTION 9.2(B), SECTION 9.2(E), OR
SECTION 9.2(F) UNLESS SUCH PURCHASER PARTY PROVIDES WRITTEN NOTICE OF SUCH CLAIM
TO THE SHAREHOLDER REPRESENTATIVE PRIOR TO THE EIGHTEEN (18) MONTH ANNIVERSARY
DATE OF THE CLOSING DATE IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 9.4 AND
9.5; PROVIDED THIS LIMITATION SHALL NOT APPLY TO ANY LOSSES RESULTING FROM OR
ARISING OUT OF (I) ANY BREACH OF ANY FUNDAMENTAL REPRESENTATION OR (II) FRAUD ON
THE PART OF ANY SELLER PARTY. 


(E)        THE PURCHASER PARTIES’ LOSSES WILL BE REDUCED BY ALL INSURANCE OR
OTHER THIRD PARTY INDEMNIFICATION PROCEEDS ACTUALLY RECEIVED BY THE PURCHASER
PARTIES IN RESPECT OF SUCH LOSSES.  THE PURCHASER PARTIES SHALL USE COMMERCIALLY
REASONABLE EFFORTS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE TO PURSUE ALL CLAIMS UNDER INSURANCE POLICIES TO MITIGATE THE AMOUNT
AND NATURE OF THE LOSSES.  EACH PURCHASER PARTY SHALL REMIT TO THE PAYING AGENT
FOR DEPOSIT INTO THE PAYING AGENT ACCOUNT ANY SUCH INSURANCE OR OTHER THIRD
PARTY PROCEEDS WHICH ARE ACTUALLY PAID TO THE PURCHASER PARTIES WITH RESPECT TO
LOSSES FOR WHICH THE PURCHASER PARTIES HAVE BEEN PREVIOUSLY COMPENSATED BY THE
SHAREHOLDER REPRESENTATIVE PURSUANT TO THIS ARTICLE 9.


(F)        THE PURCHASER PARTIES’ LOSSES WILL BE REDUCED BY THE NET TAX BENEFIT
ACTUALLY RECEIVED BY THE PURCHASER PARTIES AS A RESULT OF SUCH LOSSES (WHICH
SHALL BE NET OF ANY TAXES PAYABLE BY ANY PURCHASER PARTY AS A RESULT OF ANY
RECOVERY FROM HANCOCK, INSURANCE, OR OTHER THIRD PARTY PROCEEDS).  PURCHASER
SHALL REMIT TO PAYING AGENT FOR DEPOSIT INTO THE PAYING AGENT ACCOUNT THE AMOUNT
OF ANY SUCH NET TAX BENEFIT WHICH A PURCHASER PARTY RECEIVES WITH RESPECT TO
LOSSES FOR WHICH THE PURCHASER PARTIES HAVE BEEN PREVIOUSLY COMPENSATED BY THE
SHAREHOLDER REPRESENTATIVE PURSUANT TO THIS ARTICLE 9.




-51-

--------------------------------------------------------------------------------




(G)        THE SHAREHOLDER REPRESENTATIVE SHALL NOT BE REQUIRED TO INDEMNIFY THE
PURCHASER PARTIES FOR LOSSES TO THE EXTENT SUCH LOSSES RELATE TO A CLAIM EITHER
THAT (I) THE AMOUNT OF A LINE ITEM OF CURRENT LIABILITIES TAKEN INTO ACCOUNT IN
THE CALCULATION OF CLOSING NET WORKING CAPITAL WAS TOO LOW OR (II) THE AMOUNT OF
A LINE ITEM OF CURRENT ASSETS TAKEN INTO ACCOUNT IN THE CALCULATION OF CLOSING
NET WORKING CAPITAL WAS TOO HIGH, IT BEING UNDERSTOOD THAT THE ADJUSTMENTS TO
THE PURCHASE PRICE PURSUANT TO SECTION 2.8 AND SECTION 8.6(C) ARE THE SOLE
REMEDIES FOR SUCH LOSSES.  THE FOREGOING SHALL NOT LIMIT THE SHAREHOLDER
REPRESENTATIVE’S OBLIGATION TO INDEMNIFY THE PURCHASER PARTIES IF THE CLOSING
NET WORKING CAPITAL FAILED TO INCLUDE A CATEGORY OR LINE ITEM OF CURRENT
LIABILITIES THAT SHOULD HAVE BEEN INCLUDED.  THE LIMITATIONS SET FORTH IN THE
FIRST SENTENCE OF THIS SECTION 9.3(G) SHALL NOT APPLY WITH RESPECT TO ANY LOSS
INCURRED PURSUANT TO SECTION 9.2(E).

            (h)        The Purchaser Parties shall use commercially reasonable
efforts to   mitigate any indemnifiable Losses incurred by them.

(i)         Any Losses incurred by any Purchaser Party shall be calculated net
of any current liability taken into account in the calculation of the Closing
Net Working Capital to the extent such current liability represents an accrual
in anticipation of such Loss.

(j)         The Shareholder Representative shall not be liable to a Purchaser
Party for any Loss arising under Section 9.2(a) above that arises from a breach
of any representation or warranty contained in Section 5.21 or for any Loss
arising under Section 9.2(f) above concerning Pre-Closing Environmental
Conditions (each such Loss, an “Environmental Loss”) to the extent that such
Environmental Loss arises from any soil, groundwater, indoor or outdoor air,
mold, or asbestos sampling activity performed by or on behalf of any Purchaser
Party after the Closing Date (“Post-Closing Environmental
Investigations”) unless (1) the Post-Closing Environmental Investigation at
issue was either required under applicable Environmental and Safety Requirements
or performed in response to a demand of a governmental entity or any department,
agency, or political subdivision thereof with jurisdiction over such matters;
(2) the Post-Closing Environmental Investigation was conducted in conjunction
with or as a result of the demolition of Building #18 or Building #5 on the
Owned Real Property; or (3) the Environmental Loss was discovered in conjunction
with or as a result of any construction or excavation activities conducted in
the ordinary course of business on the Owned Real Property and not done for the
purpose of performing a Post-Closing Environmental Investigation.

(k)        Promptly upon becoming aware of any matter which may give rise to an
Environmental Loss, the Purchaser Party must give written notice of such to the
Shareholder Representative (a “Notice of Environmental Loss”) which shall be
accompanied by copies of any written documentation with respect thereto received
by the Purchaser Party.  Notwithstanding any other provision in this Agreement,
a Purchaser Party will only be entitled to be indemnified for an Environmental
Loss and any related Remedial Action if the Remedial Action is required to be
performed either: (1) under applicable Environmental and Safety Requirements; or
(2) upon the demand of a governmental entity or any department, agency, or
political subdivision thereof with

-52-

--------------------------------------------------------------------------------



jurisdiction over such matters.  In each such case, the Shareholder
Representative shall have the option, in its sole discretion, to conduct the
required Remedial Action, provided that the Shareholder Representative has
provided written notice to the Purchaser Party of its intent to perform the
Remedial Action within twenty-one (21) days of its receipt of the Notice of
Environmental Loss.  In each such case, the Purchaser Party shall grant the
Shareholder Representative and its agents and contractors access to the
property, subject to reasonable terms and conditions, to perform such work,
provided that any Remedial Action or related activities shall not unreasonably
interfere with the continued use of the property.  In the event the Shareholder
Representative elects to perform any Remedial Action, the Remedial Action shall
be performed consistent with the standards articulated in Section 9.3(l) below
and the Shareholder Representative shall diligently complete any and all
activities required to obtain approval or closure from the governmental entity
or any department, agency, or political subdivision thereof with jurisdiction
over such matters.  In the event the Shareholder Representative does not
exercise its option to perform any Remedial Action or does not complete a
Remedial Action that it has undertaken as provided in this Section, the
Purchaser Party may complete any such Remedial Action consistent with the
standards articulated in Section 9.3(l) below subject to indemnification
pursuant to Section 9.2 above and all limitations in Section 9.3.

(l)         In any case in which a Purchaser Party is entitled to
indemnification for an Environmental Loss and any related Remedial Action, the
Shareholder Representative’s indemnification liability hereunder as to any
Remedial Action shall not exceed the cost of the least stringent level of
Remedial Action necessary to allow for the continued industrial use of the Owned
Real Property consistent with its use as of the Closing Date, which may include
the use of engineered control barriers and institutional controls when permitted
by applicable Environmental and Safety Requirements, provided that such barriers
or institutional controls do not unreasonably restrict the use of the property. 

(m)       Notwithstanding anything to the contrary in this Article 9, Losses for
Direct Claims shall not include any special, exemplary, punitive, incidental, or
other indirect damages (including for diminution in value) other than
consequential damages.  If any Direct Claim made by any Purchaser Party pursuant
to Section 9.2(a), Section 9.2(b), Section 9.2(d), Section 9.2(e), or
Section 9.2(f) includes a claim for consequential damages, the amount of such
consequential damages recoverable pursuant to this Article 9 shall be limited to
two times the amount of any direct damages arising from the claim giving rise to
such Loss.  Nothing set forth in this subparagraph shall be deemed to limit the
nature or amount of Losses recoverable by a Purchaser Party for a Third Party
Claim.


9.4              PROCEDURE FOR THIRD PARTY CLAIMS.  THE PARTY MAKING A CLAIM
UNDER THIS SECTION 9.4 IS REFERRED TO AS THE “INDEMNIFIED PARTY” AND THE PARTY
AGAINST WHOM SUCH CLAIM IS ASSERTED UNDER THIS SECTION 9.4 IS REFERRED TO AS THE
“INDEMNIFYING PARTY”  IF ANY INDEMNIFIED PARTY RECEIVES NOTICE OF THE ASSERTION
OR COMMENCEMENT OF ANY CLAIM MADE OR BROUGHT BY ANY PERSON WHO IS NOT EITHER A
PARTY TO THIS AGREEMENT, AN AFFILIATE OF A PARTY TO THIS AGREEMENT, OR AN AGENT
OR REPRESENTATIVE OF ANY OF THE FOREGOING, AGAINST SUCH INDEMNIFIED PARTY WITH
RESPECT TO WHICH THE INDEMNIFYING PARTY IS OBLIGATED TO PROVIDE INDEMNIFICATION
UNDER THIS AGREEMENT (A “THIRD PARTY CLAIM”), THE INDEMNIFIED PARTY SHALL GIVE
PROMPT WRITTEN NOTICE TO THE INDEMNIFYING




-53-

--------------------------------------------------------------------------------




PARTY AFTER RECEIVING WRITTEN NOTICE OF SUCH THIRD PARTY CLAIM. THE NOTICE SHALL
DESCRIBE THE THIRD PARTY CLAIM IN REASONABLE DETAIL, SHALL INCLUDE COPIES OF ALL
MATERIAL WRITTEN EVIDENCE THEREOF, AND SHALL INDICATE THE ESTIMATED AMOUNT (IF
REASONABLY PRACTICABLE) OF THE THIRD PARTY CLAIM. THE FAILURE TO GIVE PROMPT
NOTICE TO THE INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS
INDEMNIFICATION OBLIGATIONS HEREUNDER, EXCEPT TO THE EXTENT SUCH FAILURE SHALL
HAVE MATERIALLY HARMED THE INDEMNIFYING PARTY OR CAUSED THE INDEMNIFYING PARTY
TO FORFEIT DEFENSES OR RIGHTS, BY REASON OF SUCH FAILURE.  THE INDEMNIFYING
PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, OR BY GIVING WRITTEN NOTICE TO THE
INDEMNIFIED PARTY, TO ASSUME THE DEFENSE OF THE THIRD PARTY CLAIM AT THE
INDEMNIFYING PARTY’S EXPENSE AND WITH COUNSEL OF ITS CHOOSING; PROVIDED THAT THE
INDEMNIFYING PARTY SHALL HAVE NO RIGHT TO ASSUME THE DEFENSE OF ANY THIRD PARTY
CLAIM THAT SEEKS NON-MONETARY RELIEF OR INVOLVES CRIMINAL OR QUASI-CRIMINAL
ALLEGATIONS WITHOUT, IN EACH CASE, THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY. IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF ANY THIRD PARTY CLAIM,
IT SHALL HAVE THE RIGHT TO TAKE SUCH ACTION AS IT DEEMS NECESSARY TO AVOID,
DISPUTE, DEFEND, APPEAL, OR MAKE COUNTERCLAIMS PERTAINING TO ANY SUCH THIRD
PARTY CLAIM IN THE NAME AND ON BEHALF OF THE INDEMNIFIED PARTY. THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN THE DEFENSE OF ANY THIRD PARTY
CLAIM WITH COUNSEL SELECTED BY IT, SUBJECT TO THE INDEMNIFYING PARTY’S RIGHT TO
CONTROL THE DEFENSE THEREOF. THE FEES AND DISBURSEMENTS OF SUCH COUNSEL SHALL BE
AT THE EXPENSE OF THE INDEMNIFIED PARTY, PROVIDED, THAT IF IN THE REASONABLE
OPINION OF COUNSEL TO THE INDEMNIFIED PARTY, THERE EXISTS A CONFLICT OF INTEREST
BETWEEN THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY THAT CANNOT BE WAIVED,
THE INDEMNIFYING PARTY SHALL BE LIABLE FOR THE REASONABLE FEES AND EXPENSES OF
COUNSEL TO THE INDEMNIFIED PARTY.  IF THE INDEMNIFYING PARTY ELECTS NOT TO
COMPROMISE OR DEFEND SUCH THIRD PARTY CLAIM, FAILS TO PROMPTLY NOTIFY THE
INDEMNIFIED PARTY IN WRITING OF ITS ELECTION TO DEFEND AS PROVIDED IN THIS
AGREEMENT, OR FAILS TO DILIGENTLY PROSECUTE THE DEFENSE OF SUCH THIRD PARTY
CLAIM, IN THE REASONABLE DETERMINATION OF THE INDEMNIFIED PARTY, THE INDEMNIFIED
PARTY MAY PAY, COMPROMISE, OR DEFEND SUCH THIRD PARTY CLAIM AND SEEK
INDEMNIFICATION FOR ANY AND ALL LOSSES BASED UPON, ARISING FROM, OR RELATING TO
SUCH THIRD PARTY CLAIM.  THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS SHALL COOPERATE WITH EACH OTHER IN ALL REASONABLE RESPECTS IN
CONNECTION WITH THE DEFENSE OF ANY THIRD PARTY CLAIM, INCLUDING MAKING AVAILABLE
RECORDS RELATING TO SUCH THIRD PARTY CLAIM AND FURNISHING, WITHOUT EXPENSE
(OTHER THAN REIMBURSEMENT OF ACTUAL OUT-OF-POCKET EXPENSES) TO THE DEFENDING
PARTY, MANAGEMENT EMPLOYEES OF THE NON-DEFENDING PARTY AS MAY BE REASONABLY
NECESSARY FOR THE PREPARATION OF THE DEFENSE OF SUCH THIRD PARTY CLAIM.


NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, THE INDEMNIFYING PARTY
SHALL NOT ENTER INTO A SETTLEMENT OF ANY THIRD PARTY CLAIM WITHOUT THE PRIOR
CONSENT OF THE INDEMNIFIED PARTY, EXCEPT AS PROVIDED IN THIS SECTION 9.4.  IF A
FIRM OFFER IS MADE TO SETTLE A THIRD PARTY CLAIM WITHOUT LIABILITY TO THE
INDEMNIFIED PARTY AND PROVIDES, IN CUSTOMARY FORM, FOR AN UNCONDITIONAL RELEASE
OF THE INDEMNIFIED PARTY FROM ALL LIABILITIES AND OBLIGATIONS RELATING TO THE
THIRD PARTY CLAIM, AND THE INDEMNIFYING PARTY DESIRES TO ACCEPT AND AGREE TO
SUCH OFFER, THE INDEMNIFYING PARTY SHALL GIVE WRITTEN NOTICE TO THAT EFFECT TO
THE INDEMNIFIED PARTY. IF THE INDEMNIFIED PARTY FAILS TO CONSENT TO SUCH FIRM
OFFER WITHIN SEVEN DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE INDEMNIFIED PARTY
MAY CONTINUE TO CONTEST OR DEFEND SUCH THIRD PARTY CLAIM AND IN SUCH EVENT, THE
MAXIMUM LIABILITY OF THE INDEMNIFYING PARTY AS TO SUCH THIRD PARTY CLAIM SHALL
NOT EXCEED THE AMOUNT OF SUCH SETTLEMENT OFFER. IF THE INDEMNIFIED PARTY FAILS
TO TIMELY CONSENT TO SUCH FIRM OFFER AND ALSO FAILS TO ASSUME DEFENSE OF SUCH
THIRD PARTY CLAIM, THE INDEMNIFYING PARTY MAY SETTLE THE THIRD PARTY CLAIM UPON
THE TERMS SET FORTH IN SUCH FIRM OFFER TO SETTLE SUCH THIRD PARTY




-54-

--------------------------------------------------------------------------------




CLAIM. IF THE INDEMNIFIED PARTY HAS ASSUMED THE DEFENSE PURSUANT TO THIS
SECTION 9.4, IT SHALL NOT AGREE TO ANY SETTLEMENT WITHOUT THE WRITTEN CONSENT OF
THE INDEMNIFYING PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED).

 


9.5              PROCEDURE FOR OTHER CLAIMS.  ANY CLAIM BY AN INDEMNIFIED PARTY
ON ACCOUNT OF A LOSS WHICH DOES NOT RESULT FROM A THIRD PARTY CLAIM (A “DIRECT
CLAIM”) SHALL BE ASSERTED BY THE INDEMNIFIED PARTY GIVING THE INDEMNIFYING PARTY
REASONABLY PROMPT WRITTEN NOTICE THEREOF. THE FAILURE TO GIVE PROMPT NOTICE TO
THE INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS
INDEMNIFICATION OBLIGATIONS HEREUNDER, EXCEPT TO THE EXTEND SUCH FAILURE SHALL
HAVE MATERIALLY HARMED THE INDEMNIFYING PARTY OR CAUSED THE INDEMNIFYING PARTY
TO FORFEIT DEFENSES OR RIGHTS, BY REASON OF SUCH FAILURE. SUCH NOTICE BY THE
INDEMNIFIED PARTY SHALL DESCRIBE THE DIRECT CLAIM IN REASONABLE DETAIL, SHALL
INCLUDE COPIES OF ALL MATERIAL WRITTEN EVIDENCE THEREOF, AND SHALL INDICATE THE
ESTIMATED AMOUNT, IF REASONABLY PRACTICABLE, OF THE LOSS THAT HAS BEEN OR MAY BE
SUSTAINED BY THE INDEMNIFIED PARTY. THE INDEMNIFYING PARTY SHALL HAVE 30 DAYS
AFTER ITS RECEIPT OF SUCH NOTICE TO RESPOND IN WRITING TO SUCH DIRECT CLAIM. THE
INDEMNIFIED PARTY SHALL ALLOW THE INDEMNIFYING PARTY AND ITS PROFESSIONAL
ADVISORS TO INVESTIGATE THE MATTER OR CIRCUMSTANCE ALLEGED TO GIVE RISE TO THE
DIRECT CLAIM, AND WHETHER AND TO WHAT EXTENT ANY AMOUNT IS PAYABLE IN RESPECT OF
THE DIRECT CLAIM, AND THE INDEMNIFIED PARTY SHALL ASSIST THE INDEMNIFYING
PARTY’S INVESTIGATION BY GIVING SUCH INFORMATION AND ASSISTANCE (INCLUDING
ACCESS TO THE COMPANY’S PREMISES AND PERSONNEL AND THE RIGHT TO EXAMINE AND COPY
ANY ACCOUNTS, DOCUMENTS OR RECORDS) AS THE INDEMNIFYING PARTY OR ANY OF ITS
PROFESSIONAL ADVISORS MAY REASONABLY REQUEST. IF THE INDEMNIFYING PARTY DOES NOT
SO RESPOND WITHIN SUCH 30-DAY PERIOD, THE INDEMNIFYING PARTY SHALL BE DEEMED TO
HAVE REJECTED SUCH CLAIM, IN WHICH CASE THE INDEMNIFIED PARTY SHALL BE FREE TO
PURSUE SUCH REMEDIES AS MAY BE AVAILABLE TO THE INDEMNIFIED PARTY ON THE TERMS
AND SUBJECT TO THE PROVISIONS OF THIS AGREEMENT.


9.6              CERTAIN WAIVERS.  AS OF THE EFFECTIVE TIME, HANCOCK IRREVOCABLY
WAIVES, RELEASES, AND DISCHARGES EACH UC PARTY AND THEIR OFFICERS, DIRECTORS,
AND EMPLOYEES (THE “UC RELEASEES”) FROM ANY AND ALL LIABILITIES OWED TO HANCOCK,
ANY OF ITS AFFILIATES, OR ANY OF THEIR RESPECTIVE OWNERS, DIRECTORS, MANAGERS,
OFFICERS, EMPLOYEES, AND AGENTS (THE “RELEASORS”), OF ANY KIND OR NATURE
WHATSOEVER, WHETHER IN SUCH RELEASOR’S CAPACITY AS A SHAREHOLDER, OFFICER,
DIRECTOR, OR AFFILIATE OF ANY UC PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES OR
OTHERWISE (INCLUDING IN RESPECT OF ANY CLAIMS UNDER ANY CONTRACT BETWEEN A UC
RELEASEE AND ANY RELEASOR), IN EACH CASE WHETHER ABSOLUTE OR CONTINGENT,
LIQUIDATED OR UNLIQUIDATED, AND WHETHER ARISING UNDER ANY AGREEMENT OR
UNDERSTANDING OR OTHERWISE AT LAW OR IN EQUITY TO THE EXTENT SUCH LIABILITY
RELATED EXCLUSIVELY TO MATTERS ARISING PRIOR TO THE EFFECTIVE TIME; PROVIDED,
HOWEVER, RELEASORS ARE NOT RELEASING ANY UC RELEASEE FROM ANY LIABILITY
(1) ARISING FROM THEIR FAILURE TO COMPLY WITH ANY OF THEIR COVENANTS OR
AGREEMENTS SET FORTH IN THIS AGREEMENT OR ANY OTHER AGREEMENT DELIVERED PURSUANT
HERETO TO THE EXTENT SUCH PERFORMANCE IS REQUIRED AFTER THE EFFECTIVE TIME;
(2) ARISING FROM ANY FAILURE BY PURCHASER OR ACQUISITION SUB TO COMPLY WITH ANY
OF THEIR RESPECTIVE COVENANTS OR AGREEMENTS MADE IN THIS AGREEMENT OR PURSUANT
TO THIS AGREEMENT OR AS A RESULT OF ANY BREACH OF ANY REPRESENTATION OR WARRANTY
MADE BY THEM IN THIS AGREEMENT OR ANY CERTIFICATE OR INSTRUMENT DELIVERED BY
THEM AT CLOSING OR OTHERWISE PURSUANT TO THIS AGREEMENT; (3) TO PAY ANY
MANAGEMENT FEE ACCRUED PRIOR TO THE CLOSING DATE AND INCLUDED IN THE CALCULATION
OF CLOSING NET WORKING CAPITAL; (4) RIGHTS TO INDEMNIFICATION UNDER ANY UC
RELEASEE’S ORGANIZATIONAL




-55-

--------------------------------------------------------------------------------




DOCUMENTS OR OTHER AGREEMENT IN EFFECT AS OF THE CLOSING DATE; AND (5) RIGHTS TO
MAKE CLAIMS UNDER ANY INSURANCE POLICY MAINTAINED FOR THE BENEFIT OF SUCH
RELEASOR.


9.7              MAXIMUM CONTRIBUTION.  IF AND TO THE EXTENT ANY PROVISION OF
THIS ARTICLE 9 IS UNENFORCEABLE FOR ANY REASON, THE SHAREHOLDER REPRESENTATIVE
AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF ANY
LOSS FOR WHICH INDEMNIFICATION IS PROVIDED FOR IN THE ARTICLE 9 THAT IS
PERMISSIBLE UNDER APPLICABLE LEGAL REQUIREMENTS


9.8              SOLE REMEDY OF PURCHASER PARTIES.  THE RIGHT TO INDEMNIFICATION
UNDER THIS ARTICLE 9, SUBJECT TO ALL OF THE TERMS, CONDITIONS AND LIMITATIONS
HEREOF, SHALL CONSTITUTE THE SOLE AND EXCLUSIVE RIGHT AND REMEDY AVAILABLE TO
ANY PURCHASER PARTY FOR ANY LOSSES BASED UPON OR ARISING OUT OF OR OTHERWISE
RELATING TO THE MATTERS SET FORTH IN THIS AGREEMENT, INCLUDING ANY ACTUAL OR
THREATENED BREACH OF THIS AGREEMENT, AND NO PURCHASER PARTY SHALL INITIATE OR
MAINTAIN ANY LEGAL ACTION AT LAW OR IN EQUITY AGAINST ANY SELLER PARTY FOR SUCH
LOSSES OTHER THAN ONE TO ENFORCE THE OBLIGATIONS OF THE SHAREHOLDER
REPRESENTATIVE UNDER ARTICLE 9 OF THIS AGREEMENT.  THE PRECEDING SENTENCE SHALL
NOT APPLY TO (A) CLAIMS ARISING OUT OF FRAUD ON THE PART OF ANY SELLER PARTY,
(B) CLAIMS SEEKING INJUNCTIVE RELIEF AGAINST ANY SELLER PARTY, OR (C) ANY CLAIM
SEEKING AN EQUITABLE REMEDY (INCLUDING, WITHOUT LIMITATION, SPECIFIC PERFORMANCE
OF THIS AGREEMENT) IN THE EVENT ANY SELLER PARTY FAILS TO CLOSE FOR ANY REASON
OTHER THAN THE FAILURE OF A CONDITION SET FORTH IN ARTICLE 4 ABOVE.


9.9              PURCHASE PRICE ADJUSTMENT.  ANY INDEMNIFICATION PAYMENTS UNDER
THIS ARTICLE 9 AND ANY PAYMENTS MADE PURSUANT TO SECTION 8.6(C) OR 8.6(E) SHALL
BE TREATED BY THE PARTIES AS AN ADJUSTMENT TO THE PURCHASE PRICE. 


9.10          FUNDING.  ANY AMOUNT TO WHICH ANY PURCHASER PARTY BECOMES ENTITLED
BY REASON OF THE PROVISIONS OF SECTIONS 9.2 SHALL BE PAID FIRST FROM THE
INDEMNITY ESCROW ON THE TERMS AND CONDITIONS SET FORTH IN THE ESCROW AGREEMENT
SO LONG AS SUCH INDEMNITY ESCROW IS AVAILABLE FOR DISTRIBUTION. 


ARTICLE 10
MISCELLANEOUS


10.1          TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR
TO THE CLOSING SOLELY:


(A)                BY MUTUAL CONSENT OF PURCHASER AND HANCOCK;


(B)               BY EITHER PURCHASER OR HANCOCK IF THE CLOSING HAS NOT OCCURRED
ON OR BEFORE DECEMBER 31, 2009 (THE “TERMINATION DATE”); PROVIDED THAT THE RIGHT
TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SUBSECTION (B) SHALL NOT BE
AVAILABLE TO A PARTY WHOSE MATERIAL MISREPRESENTATION, BREACH OF REPRESENTATION,
COVENANT, OR WARRANTY, OR FAILURE TO FULFILL ANY OBLIGATION UNDER THIS AGREEMENT
HAS BEEN THE CAUSE OF, OR RESULTED IN, THE FAILURE OF THE CLOSING TO OCCUR ON OR
BEFORE SUCH TERMINATION DATE;




-56-

--------------------------------------------------------------------------------




(C)                BY EITHER PURCHASER OR HANCOCK IF THERE IS OR HAS BEEN A
MATERIAL BREACH, FAILURE TO FULFILL, OR DEFAULT ON THE PART OF THE OTHER PARTY
(WITH THE SELLER PARTIES DEEMED TO BE A SINGLE PARTY FOR THIS PURPOSE) OF ANY OF
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR IN THE DUE AND
TIMELY PERFORMANCE AND SATISFACTION OF ANY OF THE COVENANTS OR AGREEMENTS
CONTAINED IN THIS AGREEMENT, SUCH THAT THE CONDITIONS TO CLOSING SET FORTH IN
SECTION 3.1 OR 4.1, AS APPLICABLE, COULD NOT BE SATISFIED AND THE CURING OF SUCH
DEFAULT SHALL NOT HAVE BEEN MADE OR SHALL NOT REASONABLY BE EXPECTED TO OCCUR
BEFORE THE EARLIER TO OCCUR OF (I) THE TERMINATION DATE, OR (II) IF A SELLER
PARTY HAS PROVIDED WRITTEN NOTICE OF SUCH DEFAULT TO PURCHASER PURSUANT TO
SECTION 8.9 ABOVE, FIFTEEN (15) DAYS AFTER SUCH WRITTEN NOTICE WAS PROVIDED, OR
(III) FIFTEEN (15) DAYS AFTER THE DEFAULTING PARTY RECEIVES WRITTEN NOTICE OF
SUCH DEFAULT FROM THE OTHER PARTY; OR


(D)               BY EITHER PURCHASER OR HANCOCK IF THERE SHALL BE A FINAL
NON-APPEALABLE ORDER OF A FEDERAL OR STATE COURT IN EFFECT PREVENTING
CONSUMMATION OF ANY TRANSACTION SET FORTH IN THIS AGREEMENT, OR IF THERE SHALL
BE ANY ACTION TAKEN, OR ANY STATUTE, RULE, REGULATION, OR ORDER ENACTED,
PROMULGATED, OR ISSUED OR DEEMED APPLICABLE TO ANY TRANSACTION SET FORTH IN THIS
AGREEMENT BY ANY GOVERNMENTAL ENTITY OR AGENCY THEREOF THAT WOULD MAKE
CONSUMMATION OF ANY OF THE TRANSACTIONS SET FORTH IN THIS AGREEMENT ILLEGAL.


10.2          EFFECT OF TERMINATION.  IN THE EVENT OF THE TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 10.1 ABOVE, THIS AGREEMENT SHALL BECOME VOID
(EXCEPT FOR THIS ARTICLE 10), AND THERE SHALL BE NO LIABILITY ON THE PART OF ANY
PARTY (EXCEPT WITH RESPECT TO ARTICLE 10).  NOTWITHSTANDING THE FOREGOING, IF
SUCH TERMINATION IS BY A PARTY PURSUANT TO SECTION 10.1(C) THEN THE OTHER PARTY
(WITH THE SELLER PARTIES DEEMED TO BE A SINGLE PARTY FOR PURPOSES OF THIS
SECTION 10.2), SHALL BE LIABLE TO THE TERMINATING PARTY (A) TO THE EXTENT OF THE
EXPENSES (INCLUDING ATTORNEYS’ FEES) INCURRED BY SUCH TERMINATING PARTY IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND (B) IF SUCH TERMINATION IS BASED ON THE WILLFUL BREACH BY THE
OTHER PARTY OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR AGREEMENTS SET
FORTH IN THIS AGREEMENT, ALSO FOR DAMAGES IN ACCORDANCE WITH APPLICABLE LAW.


10.3     PUBLIC DISCLOSURES.  UNLESS REQUIRED BY LAW, NO PRESS RELEASE OR OTHER
RELEASE OF INFORMATION RELATED TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WILL BE ISSUED OR RELEASED PRIOR TO CLOSING BY
EITHER PARTY (WITH THE SELLER PARTIES DEEMED TO BE A SINGLE PARTY FOR PURPOSES
OF THIS SECTION 10.3) WITHOUT THE CONSENT OF THE OTHER PARTY.  IF ANY PARTY
BELIEVES ANY PUBLIC RELEASE OF THE EXISTENCE OR TERMS OF THIS AGREEMENT IS
REQUIRED BY LAW, SUCH PARTY AGREES TO CONSULT WITH THE OTHER PARTY PRIOR TO ANY
SUCH DISCLOSURE AS TO THE FORM AND CONTENT OF SUCH DISCLOSURE.


10.4          EXPENSES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, EACH PARTY SHALL PAY ALL OF ITS RESPECTIVE COSTS AND EXPENSES
INCIDENT TO ITS NEGOTIATION, PREPARATION, AND PERFORMANCE OF THIS AGREEMENT AND
ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING THE FEES, EXPENSES,
AND DISBURSEMENTS OF ITS COUNSEL AND ACCOUNTANTS.


10.5          SHAREHOLDER REPRESENTATIVE. 

(a)        Hancock agrees to act as, and assume the obligations and
responsibilities of, the Shareholder Representative under this Agreement (the
“Shareholder

-57-

--------------------------------------------------------------------------------



Representative”).  Each Shareholder, as a condition of tendering its Shares for
the Per Share Merger Consideration shall, pursuant to its Letter of Transmittal,
(i) irrevocably appoint the Shareholder Representative as its representative,
agent, proxy, and attorney-in-fact for all purposes under this Agreement,
including the full power and authority on such Shareholder’s behalf:  (x) to
consummate the transactions contemplated by this Agreement, (y) to negotiate
disputes arising under, or relating to, this Agreement and the other agreements,
certificates, instruments, and documents contemplated by this Agreement or
executed or delivered in connection with this Agreement, and (z) to execute and
deliver any amendment or waiver to this Agreement or any of the other
agreements, certificates, instruments, and documents contemplated by this
Agreement or executed or delivered in connection with this Agreement to be
executed by such Shareholder; (ii) consent to Hancock acting as the Shareholder
Representative and to Hancock taking all actions required or permitted to be
taken by the Shareholder Representative pursuant to this Agreement and the other
agreements, certificates, instruments, and documents contemplated by this
Agreement or executed or delivered in connection with this Agreement and
performing the duties of the Shareholder Representative pursuant to the terms
hereof or thereof; and (iii) agree to be bound by the provisions of this
Section 10.5. 

 

(b)        Notwithstanding the foregoing, the Shareholder Representative shall
have no obligation to take any such action and no duties other than actions and
duties expressly required under this Agreement to be complied with by the
Shareholder Representative.

 

(c)        All decisions and actions by the Shareholder Representative shall be
binding upon all of the Shareholders, and no Shareholder shall have the right to
object, dissent, protest, or otherwise contest the same.  The Shareholder
Representative shall have no Liability in respect of any action, claim, or
proceeding brought against the Shareholder Representative by any Shareholder if
the Shareholder Representative took or omitted taking any action in good faith
or took or omitted to take such action at the direction of the Shareholders
owning a majority of the outstanding Preferred Stock immediately prior to the
Closing.

 


(D)       THE DESIGNATION OF THE SHAREHOLDER REPRESENTATIVE AS ATTORNEY-IN-FACT
FOR EACH SHAREHOLDER IS COUPLED WITH AN INTEREST AND IS BINDING UPON SUCH
SHAREHOLDER NOTWITHSTANDING THE DEATH, INCAPACITY OR DISSOLUTION OF ANY SUCH
SHAREHOLDER.  IF ANY SUCH EVENT SHALL OCCUR PRIOR TO THE COMPLETION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE SHAREHOLDER REPRESENTATIVE IS,
NEVERTHELESS, TO THE EXTENT THAT IT IS LEGALLY ABLE TO DO SO, AUTHORIZED AND
DIRECTED TO COMPLETE ALL TRANSACTIONS AND ACT PURSUANT TO THIS AUTHORITY AS IF
SUCH EVENT HAD NOT OCCURRED.


(E)        THE SHAREHOLDER REPRESENTATIVE’S ACCEPTANCE OF ITS DUTIES UNDER THIS
AGREEMENT IS SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS, WHICH THE PARTIES
HERETO AGREE SHALL GOVERN AND CONTROL WITH RESPECT TO ITS RIGHTS, DUTIES,
LIABILITIES AND IMMUNITIES AS THE SHAREHOLDER REPRESENTATIVE (BUT NOT IN ITS
CAPACITY AS A SHAREHOLDER):



-58-

--------------------------------------------------------------------------------



(I)         THE SHAREHOLDER REPRESENTATIVE, IN ITS CAPACITY AS SHAREHOLDER
REPRESENTATIVE, MAKES NO REPRESENTATION AND HAS NO RESPONSIBILITY AS TO THE
VALIDITY OF THIS AGREEMENT OR OF ANY OTHER INSTRUMENT REFERRED TO HEREIN, OR AS
TO THE CORRECTNESS OF ANY STATEMENT CONTAINED HEREIN, AND IT SHALL NOT BE
REQUIRED TO INQUIRE AS TO THE PERFORMANCE OF ANY OBLIGATION UNDER THIS AGREEMENT
BY ANY PARTY.

(II)        THE SHAREHOLDER REPRESENTATIVE SHALL BE PROTECTED IN ACTING UPON
WRITTEN NOTICE, REQUEST, WAIVER, CONSENT, RECEIPT OR OTHER PAPER OR DOCUMENT,
NOT ONLY AS TO ITS DUE EXECUTION AND THE VALIDITY AND EFFECTIVENESS OF ITS
PROVISIONS, BUT ALSO AS TO THE TRUTH OF ANY INFORMATION THEREIN CONTAINED, WHICH
IT IN GOOD FAITH BELIEVES TO BE GENUINE AND WHAT IT PURPORTS TO BE.

(III)       THE SHAREHOLDER REPRESENTATIVE, IN ITS CAPACITY AS SHAREHOLDER
REPRESENTATIVE, SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT, OR FOR ANY ACT
DONE OR STEP TAKEN OR OMITTED BY IT IN GOOD FAITH, OR FOR ANY MISTAKE OF FACT OR
LAW, OR FOR ANYTHING WHICH IT MAY DO OR REFRAIN FROM DOING IN CONNECTION
THEREWITH, EXCEPT ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(IV)       THE SHAREHOLDER REPRESENTATIVE, IN ITS CAPACITY AS THE SHAREHOLDER
REPRESENTATIVE, MAY CONSULT WITH COMPETENT AND RESPONSIBLE LEGAL COUNSEL
SELECTED BY IT, AND IT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED BY IT
IN GOOD FAITH IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL.

(F)        THE SHAREHOLDERS SHALL BEAR PRO RATA (BASED ON THE PER SHARE MERGER
CONSIDERATION OWED TO EACH) FOR ALL EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES, TRANSFER TAXES AND OTHER GOVERNMENTAL CHARGES) INCURRED BY THE SHAREHOLDER
REPRESENTATIVE IN CONNECTION WITH ITS DUTIES HEREUNDER AND ALL AMOUNTS PAID BY
THE SHAREHOLDER REPRESENTATIVE PURSUANT TO THE TERMS OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, UNDER SECTION 2.7, 2.8, 2.9, 2.10, AND 8.6 AND
ARTICLE 9, AND SHALL INDEMNIFY, DEFEND AND HOLD IT HARMLESS AGAINST ANY AND ALL
LOSSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT, EXCEPT AS
A RESULT OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER,
(I) THE OBLIGATION OF ANY SHAREHOLDER OTHER THAN HANCOCK SHALL BE NON-RECOURSE
TO SUCH SHAREHOLDER AND SHALL BE PAYABLE SOLELY FROM THE PER SHARE MERGER
CONSIDERATION AND (II) NO SHAREHOLDER OTHER THAN HANCOCK SHALL HAVE ANY
OBLIGATION TO REIMBURSE THE SHAREHOLDER REPRESENTATIVE FOR ANY LOSS PAID BY THE
SHAREHOLDER REPRESENTATIVE PURSUANT TO ARTICLE 9 SOLELY AS A RESULT OF ANY
BREACH BY HANCOCK OF ITS COVENANTS OR REPRESENTATIONS.  THE SHAREHOLDERS AGREE
THAT THE SHAREHOLDER REPRESENTATIVE SHALL HAVE THE RIGHT FROM TIME TO TIME TO
DIRECT THE PAYING AGENT TO PAY THE SHAREHOLDER REPRESENTATIVE AMOUNTS OWED TO IT
PURSUANT TO THIS SECTION 10.5(F) FROM AMOUNTS THEN ON DEPOSIT IN THE PAYING
AGENT ACCOUNT.

            (g)        Notwithstanding anything in this Agreement to the
contrary, to the extent the Shareholder Representative has any Liability to any
Purchaser Party pursuant to this Agreement or any other agreement, certificate,
or instrument delivered in connection with this Agreement, Hancock shall have
personal Liability to such Purchaser Party for such Liability, regardless of the
extent to which the Shareholder Representative is entitled or is

-59-

--------------------------------------------------------------------------------



able, either as a Shareholder or as the Shareholder Representative, to enforce
its rights against any other Shareholder.

 


10.6          AMENDMENTS.  THIS AGREEMENT CANNOT BE AMENDED, ALTERED, OR
MODIFIED UNLESS DONE SO IN A WRITING THAT IS SIGNED BY A DULY AUTHORIZED
REPRESENTATIVE OF THE PARTY AGAINST WHOM SUCH MODIFICATION IS SOUGHT TO BE
ENFORCED.  NO COURSE OF DEALING BETWEEN OR AMONG PARTIES SHALL BE DEEMED
EFFECTIVE TO MODIFY, AMEND, OR DISCHARGE ANY PART OF THIS AGREEMENT OR ANY
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER OR BY REASON OF THIS AGREEMENT.


10.7          WAIVER.  EXCEPT AS OTHERWISE SET FORTH IN THE OPENING PARAGRAPHS
OF ARTICLES 3 AND 4, NO PROVISION OF THIS AGREEMENT SHALL BE DEEMED WAIVED BY
ANY PARTY, UNLESS SUCH WAIVER IS IN A WRITING, SIGNED BY A DULY AUTHORIZED
REPRESENTATIVE OF THE PARTY AGAINST WHOM SUCH WAIVER IS SOUGHT TO BE ENFORCED. 
A WAIVER BY ANY PARTY OF ANY BREACH OR FAILURE TO COMPLY WITH ANY PROVISION OF
THIS AGREEMENT BY ANOTHER PARTY SHALL NOT BE CONSTRUED AS OR CONSTITUTE A
CONTINUING WAIVER OF SUCH PROVISION OR A WAIVER OF ANY OTHER BREACH OF OR
FAILURE TO COMPLY WITH ANY OTHER PROVISION OF THIS AGREEMENT.


10.8          SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, THIS AGREEMENT AND ALL OF THE COVENANTS AND AGREEMENTS CONTAINED
IN THIS AGREEMENT AND RIGHTS, INTERESTS, OR OBLIGATIONS PURSUANT TO THIS
AGREEMENT, BY OR ON BEHALF OF ANY OF THE PARTIES, SHALL BIND AND INURE TO THE
BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES WHETHER SO
EXPRESSED OR NOT, EXCEPT THAT NEITHER THIS AGREEMENT NOR ANY OF THE COVENANTS
AND AGREEMENTS SET FORTH IN THIS AGREEMENT OR RIGHTS, INTERESTS, OR OBLIGATIONS
PURSUANT TO THIS AGREEMENT MAY BE ASSIGNED OR DELEGATED BY ANY SELLER PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER, WHICH MAY BE WITHHELD IN ITS
SOLE DISCRETION, AND NEITHER THIS AGREEMENT NOR ANY OF THE COVENANTS AND
AGREEMENTS SET FORTH IN THIS AGREEMENT OR RIGHTS, INTERESTS, OR OBLIGATIONS
PURSUANT TO THIS AGREEMENT MAY BE ASSIGNED OR DELEGATED BY PURCHASER WITHOUT THE
PRIOR WRITTEN CONSENT OF HANCOCK.  IN ADDITION, AND WHETHER OR NOT ANY EXPRESS
ASSIGNMENT HAS BEEN MADE, THE PROVISIONS OF THIS AGREEMENT THAT ARE FOR
PURCHASER’S BENEFIT AS A PURCHASER OR HOLDER OF ANY EQUITY INTERESTS IN HOLDINGS
ARE ALSO FOR THE BENEFIT OF, AND ENFORCEABLE BY, ANY TRANSFEREE OF SUCH EQUITY
INTERESTS AFTER THE CLOSING.  NOTWITHSTANDING THE FOREGOING, FOLLOWING THE
CLOSING, PURCHASER AND ACQUISITION SUB MAY ASSIGN THEIR RESPECTIVE RIGHTS
PURSUANT TO THIS AGREEMENT, INCLUDING THEIR RESPECTIVE RIGHTS TO
INDEMNIFICATION, TO ANY LENDER AS COLLATERAL SECURITY.


10.9          SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD, IN WHOLE OR IN
PART, TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, THE REMAINDER OF SUCH
PROVISION AND THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, WITH THE
OFFENSIVE TERM OR CONDITION BEING STRICKEN TO THE EXTENT NECESSARY TO COMPLY
WITH ANY CONFLICTING LAW.


10.10      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ANY ONE OF WHICH NEED NOT CONTAIN THE SIGNATURES OF MORE THAN ONE
PARTY, BUT ALL SUCH COUNTERPARTS TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  THIS AGREEMENT SHALL BECOME A BINDING AGREEMENT ONLY WHEN EACH
PARTY SHALL HAVE EXECUTED ONE COUNTERPART AND DELIVERED IT TO THE OTHER PARTIES.




-60-

--------------------------------------------------------------------------------




10.11      INTERPRETATION.  ALL DEFINITIONS IN THIS AGREEMENT SHALL APPLY
EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHEREVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN USED IN THIS AGREEMENT SHALL INCLUDE THE
CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS.  AS USED IN THIS AGREEMENT,
THE WORDS “INCLUDE,” “INCLUDES,” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “BUT NOT LIMITED TO.”  AS USED IN THIS AGREEMENT, THE TERMS
“HEREIN,” “HEREOF,” AND “HEREUNDER” SHALL REFER TO THIS AGREEMENT IN ITS
ENTIRETY.  ANY REFERENCES IN THIS AGREEMENT TO “SECTIONS” OR “ARTICLES” SHALL,
UNLESS OTHERWISE SPECIFIED, REFER TO SECTIONS OR ARTICLES, RESPECTIVELY, OF THIS
AGREEMENT.  THE SCHEDULES AND EXHIBITS REFERRED TO IN THIS AGREEMENT SHALL BE
CONSTRUED WITH AND AS AN INTEGRAL PART OF THIS AGREEMENT, TO THE SAME EXTENT AS
IF SET FORTH VERBATIM IN THIS AGREEMENT.  THE DESCRIPTIVE HEADINGS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A SUBSTANTIVE
PART OF THIS AGREEMENT.  THE PARTIES HAVE PARTICIPATED JOINTLY IN THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE EVENT AN AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED
AS IF DRAFTED JOINTLY BY THE PARTIES, AND NO PRESUMPTION OR BURDEN OF PROOF
SHALL ARISE FAVORABLY OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF
ANY OF THE PROVISIONS OF THIS AGREEMENT.  WITH RESPECT TO ANY REPRESENTATIONS
AND WARRANTIES MADE BY ANY PARTY IN THIS AGREEMENT, THE INCLUSION IN THIS
AGREEMENT OF A MORE SPECIFIC REPRESENTATION OR WARRANTY SHALL NOT BE DEEMED IN
ANY WAY TO LIMIT THE GENERALITY OF OR OTHERWISE RESTRICT ANY OTHER
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT UNLESS OTHERWISE
EXPRESSLY SPECIFIED.


10.12      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE AGREEMENTS AND DOCUMENTS
REFERRED TO IN THIS AGREEMENT CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING AND
REPRESENTATIONS AND WARRANTIES BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
AND REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, RELATING TO SUCH
SUBJECT MATTER IN ANY WAY, INCLUDING THE LETTER OF INTENT BETWEEN THE PARTIES
DATED OCTOBER 1, 2009.


10.13      APPLICABLE LAW.  THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL BE
GOVERNED, CONSTRUED, INTERPRETED, AND ENFORCED IN ACCORDANCE WITH THE DOMESTIC
LAWS OF THE STATE OF INDIANA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF INDIANA OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF INDIANA.


10.14      NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS FOR THE SOLE BENEFIT
OF THE PARTIES, THE SHAREHOLDERS, AND THEIR PERMITTED SUCCESSORS AND ASSIGNS,
AND NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL GIVE OR BE CONSTRUED
TO GIVE ANY OTHER PERSON ANY LEGAL OR EQUITABLE RIGHTS UNDER THIS AGREEMENT.


10.15      SCHEDULES.  DISCLOSURE OF ANY FACT OR ITEM IN ANY SCHEDULE SHALL NOT
BE DEEMED TO CONSTITUTE AN ADMISSION THAT SUCH ITEM OR FACT IS MATERIAL FOR THE
PURPOSES OF THIS AGREEMENT.  THE FACT THAT ANY ITEM OF INFORMATION IS DISCLOSED
IN ANY SCHEDULE SHALL NOT BE CONSTRUED TO MEAN THAT SUCH INFORMATION IS REQUIRED
TO BE DISCLOSED BY THIS AGREEMENT.  ANY FACT OR ITEM WHICH IS DISCLOSED ON ANY
SCHEDULE IN SUCH A WAY AS TO MAKE ITS RELEVANCE READILY APPARENT, ON THE FACE OF
SUCH SCHEDULE, TO A REPRESENTATION OR WARRANTY MADE ELSEWHERE IN THIS AGREEMENT
THAT ITSELF PROVIDES FOR A SCHEDULE, SHALL BE DEEMED TO BE AN EXCEPTION TO SUCH
REPRESENTATION OR WARRANTY.




-61-

--------------------------------------------------------------------------------




10.16      NOTICES.  ALL NOTICES, DEMANDS, OR OTHER COMMUNICATIONS TO BE GIVEN
OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN (A) UPON PERSONAL DELIVERY TO THE
RECIPIENT, (B) WHEN RECEIVED BY FAX, BUT ONLY IF A COPY IS ALSO DELIVERED TO THE
RECIPIENT BY REPUTABLE OVERNIGHT COURIER, WITH CHARGES PREPAID, (C) ONE BUSINESS
DAY AFTER BEING SENT TO THE RECIPIENT BY REPUTABLE OVERNIGHT COURIER, WITH
CHARGES PREPAID, OR (D) FOUR BUSINESS DAYS AFTER BEING MAILED TO THE RECIPIENT
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND POSTAGE PREPAID. 
SUCH NOTICES, DEMANDS, AND OTHER COMMUNICATIONS SHALL BE SENT TO THE RECIPIENT
PARTY AT THE ADDRESS FOR SUCH PARTY SET FORTH BELOW (OR SUCH OTHER ADDRESS AS
MAY BE SPECIFIED BY THE RELEVANT PARTY PROVIDING NOTICE TO EACH OTHER PARTY IN
ACCORDANCE WITH THIS SECTION).  PROOF OF SENDING ANY NOTICE, DEMAND, OR OTHER
COMMUNICATION SHALL BE THE RESPONSIBILITY OF THE SENDER.

If to Purchaser, to:

Spartan Motors, Inc.

1000 Reynolds Road

Charlotte, MI 48813

Attn:  Chief Financial Officer

Fax:  517-543-5403

With copy to:

Varnum LLP

P.O. Box 352

Grand Rapids, MI 49501-0352

Attn:  Michael G. Wooldridge

Fax:  616-336-7000

 

 

If to any Seller Party, to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA  02116

Attn:  Bond and Corporate Finance,

C-2

Fax:  617-572-6454

With copy to:

John Hancock Financial Services

197 Clarendon Street, C-3-16

Boston, MA  02116

Attn:  David Pemstein

Fax:  617-421-4399


10.17      CONFIDENTIALITY.  EACH PARTY RECOGNIZES AND ACKNOWLEDGES THAT IT HAD
IN THE PAST, CURRENTLY HAS, AND IN THE FUTURE MAY POSSIBLY HAVE, ACCESS TO
CERTAIN CONFIDENTIAL INFORMATION OF ONE OR MORE OF THE OTHER PARTIES THAT IS
VALUABLE, SPECIAL, AND UNIQUE TO SUCH OTHER PARTY.  EACH PARTY AGREES NOT TO USE
ANY OTHER PARTY’S CONFIDENTIAL INFORMATION EXCEPT IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND NOT TO
DISCLOSE CONFIDENTIAL INFORMATION WITH RESPECT TO ANY OTHER PARTY TO ANY PERSON
FOR ANY PURPOSE OR REASON WHATSOEVER, EXCEPT TO AUTHORIZED REPRESENTATIVES OF
SUCH OTHER PARTY, EXCEPT AS OTHERWISE SET FORTH OR REQUIRED BY THIS AGREEMENT,
AND EXCEPT TO SUCH PARTY’S LEGAL, FINANCIAL, AND OTHER ADVISERS, UNLESS (A) SUCH
INFORMATION BECOMES KNOWN TO THE PUBLIC GENERALLY THROUGH NO FAULT OF THE PARTY
THAT HAS AGREED TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION, (B) SUCH
INFORMATION BECOMES KNOWN TO THE DISCLOSING PARTY THROUGH NO BREACH BY ANY OTHER
PERSON OF ANY CONFIDENTIALITY OBLIGATION TO ANY OTHER PARTY, (C) DISCLOSURE IS
REQUIRED BY LAW OR THE ORDER OF ANY GOVERNMENTAL ENTITY OR ANY OTHER AUTHORITY,
OR (D) THE DISCLOSING PARTY REASONABLY BELIEVES THAT SUCH DISCLOSURE IS REQUIRED
IN CONNECTION WITH THE DEFENSE OF A LAWSUIT AGAINST THE DISCLOSING PARTY. 
NOTWITHSTANDING THE FOREGOING, PRIOR TO DISCLOSING ANY INFORMATION PURSUANT TO
CLAUSE (C) OR (D) ABOVE, THE PARTY SEEKING TO MAKE THE DISCLOSURE SHALL GIVE
PRIOR WRITTEN NOTICE THEREOF TO THE OTHER PARTIES AND PROVIDE SUCH OTHER PARTIES
WITH THE OPPORTUNITY TO CONTEST SUCH DISCLOSURE.  IN THE EVENT OF A BREACH OR
THREATENED BREACH BY ANY PARTY OF THE PROVISIONS OF THIS




-62-

--------------------------------------------------------------------------------




SECTION 10.17, ANY OTHER PARTY SHALL BE ENTITLED TO SEEK AN INJUNCTION
RESTRAINING SUCH PARTY (THAT IS BREACHING OR THREATENING TO BREACH ANY OF THE
PROVISIONS OF THIS SECTION 10.17) FROM DISCLOSING, IN WHOLE OR IN PART, SUCH
CONFIDENTIAL INFORMATION.  NOTHING IN THIS SECTION 10.17 SHALL BE CONSTRUED AS
PROHIBITING ANY PARTY FROM PURSUING ANY OTHER AVAILABLE REMEDY FOR SUCH BREACH
OR THREATENED BREACH, INCLUDING THE RECOVERY OF DAMAGES.  EACH PARTY SHALL
INFORM ITS AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, OTHER
REPRESENTATIVES, AND ANY OTHER PERSON TO WHOM ANY INFORMATION PROTECTED BY THIS
SECTION 10.17 HAS BEEN DISCLOSED OF THE PARTY’S OBLIGATIONS PURSUANT TO THIS
SECTION 10.17, AND SUCH PARTY SHALL BE RESPONSIBLE FOR ANY UNAUTHORIZED
DISCLOSURE OR USE OF SUCH INFORMATION BY ANY SUCH PERSON.


10.18      DISPUTE RESOLUTION AND ARBITRATION.  EXCEPT AS SET FORTH IN
SECTION 10.18(G), ANY AND ALL CLAIMS, CONTROVERSIES, OR DISPUTES THAT MAY ARISE
BETWEEN THE PARTIES, OR ANY OF THEM, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, SHALL NOT BE PURSUED IN LITIGATION, BUT INSTEAD SHALL BE SUBMITTED TO
CONFIDENTIAL, BINDING ARBITRATION AS PROVIDED IN THIS SECTION.  ALL SUCH
ARBITRATION SHALL BE CONDUCTED IN CUYAHOGA COUNTY, OHIO, UNDER THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION, SUBJECT TO THE FOLLOWING SUPPLEMENTAL
PROVISIONS:


(A)                PRELIMINARY RELIEF MAY BE GRANTED PENDING THE COMPLETION OF
SUCH ARBITRATION AS PROVIDED ABOVE.


(B)               THE ARBITRATION, ALL EVIDENCE AND PROCEEDINGS IN CONNECTION
THEREWITH, AND ANY DECISION OR AWARD OF THE ARBITRATOR, SHALL BE MAINTAINED IN
THE STRICTEST CONFIDENCE.


(C)                THE ARBITRATOR SHALL AWARD THE PREVAILING PARTY ITS
REASONABLE ATTORNEY FEES.


(D)               JUDGMENT MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION
ON AN AWARD RESULTING FROM SUCH ARBITRATION.


(E)                DISCOVERY SHALL BE PERMITTED TO THE FULLEST EXTENT PERMITTED
UNDER THE RULES OF FEDERAL CIVIL PROCEDURE.


(F)                IN ORDER TO RECOVER ANY CONSEQUENTIAL DAMAGES PERMITTED
PURSUANT TO SECTION 9.2(M) ABOVE, A PURCHASER PARTY SHALL BE REQUIRED TO MEET
THE SAME BURDEN OF PROOF WITH RESPECT TO SHOWING SUCH DAMAGES AS IT WOULD BE
REQUIRED TO MEET IF THE CLAIM WAS HEARD BY A COURT OF COMPETENT JURISDICTION.


(G)               NOTWITHSTANDING THE FOREGOING, IF ANY DIRECT CLAIM INCLUDES A
LOSS FOR CONSEQUENTIAL DAMAGES IN EXCESS OF ONE MILLION DOLLARS ($1,000,000),
THEN NOT LATER THAN NINETY (90) DAYS AFTER THE DATE THE SHAREHOLDER
REPRESENTATIVE RECEIVES WRITTEN NOTICE THAT SUCH LOSS INCLUDES CONSEQUENTIAL
DAMAGES, THE SHAREHOLDER REPRESENTATIVE MAY ELECT TO REQUIRE SUCH DIRECT CLAIM
BE DETERMINED BY THE COURTS OF THE STATE OF INDIANA AND IN CONNECTION
THEREWITH:  EACH PARTY HEREBY (I) SUBMITS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF NORTHERN DISTRICT COURT OF THE STATE OF INDIANA OR THE CIRCUIT OR
SUPERIOR COURT SITTING IN ELKHART COUNTY, STATE OF INDIANA, AND UNCONDITIONALLY
AGREES THAT SUCH DIRECT CLAIM MAY BE HEARD AND DETERMINED IN SUCH STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT;
AND (II) IRREVOCABLY WAIVES, AND AGREES NOT




-63-

--------------------------------------------------------------------------------




TO ASSERT BY WAY OF MOTION, DEFENSE, OR OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM
THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE INDIANA COURTS, THE
ACTION IS BROUGHT IN AN INCONVENIENT FORUM, OR THAT THE VENUE OF THE ACTION IS
IMPROPER. IN ANY SUCH ACTION OR PROCEEDING, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HEREBY ABSOLUTELY AND IRREVOCABLY WAIVES TRIAL BY
JURY AND PERSONAL IN HAND SERVICE OF ANY SUMMONS, COMPLAINT, DECLARATION OR
OTHER PROCESS AND HEREBY ABSOLUTELY AND IRREVOCABLY AGREES THAT THE SERVICE MAY
BE MADE BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT ITS
ADDRESS SET FORTH IN OR FURNISHED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT,
OR BY ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED.

Signatures appear on the following page.

-64-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Agreement and Plan of
Merger as of the Signing Date.

 

PURCHASER:

Spartan Motors, Inc.

/s/ John E. Sztykiel                                         

By: John E. Sztykiel

Its: President and CEO

 

ACQUISITION SUB:

SMI Sub, Inc.

/s/ John E. Sztykiel                                         

By: John E. Sztykiel

Its: President and CEO

 

 

HOLDINGS:

Utilimaster Holdings, Inc.

/s/ Michael A. Kitson                                     

By: Michael A. Kitson

Its: President and CEO

COMPANY:

Utilimaster Corporation

/s/ Michael A. Kitson                                     

By: Michael A. Kitson

Its: President and CEO

HANCOCK:

John Hancock Life Insurance Company

 

 

/s/ Scott B. Garfield                                       

By:  Scott B. Garfield

Its:  Managing Director

 

 

-65-

--------------------------------------------------------------------------------



List of Schedules and Exhibits

 

Schedule 2.4

Merger Consideration Distribution Schedule

Schedule 2.6(e)

Bonus Payments

Schedule 2.7

Calculation of Closing Net Working Capital

Schedule 3.8

Closing Condition Consents

Schedule 5.1

Authorization; No Conflicts

Schedule 5.2

Corporate Status

Schedule 5.3

Capital Stock; Subsidiaries; Related Matters

Schedule 5.4

Financial Statements

Schedule 5.5

Liabilities

Schedule 5.8

Absence of Certain Developments

Schedule 5.9

Personal Property

Schedule 5.10

Real Property

Schedule 5.11

Tax Matters

Schedule 5.12

Contracts and Commitments

Schedule 5.13

Intellectual Property Rights

Schedule 5.14

Litigation

Schedule 5.16

Consents

Schedule 5.17

Insurance

Schedule 5.18

Employees

Schedule 5.19

ERISA

Schedule 5.20

Compliance with Laws

Schedule 5.21

Environmental and Safety Matters

Schedule 5.22

Affiliated Transactions

Schedule 5.23

Customers and Suppliers

Schedule 5.24

Product Warranties

Schedule 5.25

Permits and Licenses

Schedule 5.26

Bank Accounts

Schedule 5.27

Predecessors

 

 

Exhibit A

Form of Escrow Agreement

Exhibit B

Form of Paying Agent Agreement

Exhibit C

Form of Certificate of Merger

Exhibit D

Form of Letter of Transmittal

Exhibit E

Form of Amendment to Certain Employment Agreements

Exhibit F

Opinions to be Given by Counsel to Seller Parties

 

 

--------------------------------------------------------------------------------



EXHIBIT A

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this "Agreement") is made and entered into effective on
__________, 2009 (the "Effective Date"), by and among Spartan Motors, Inc., a
Michigan corporation ("Purchaser"), John Hancock Life Insurance Company, a
Massachusetts life insurance company ("Hancock", in its individual capacity, and
the "Shareholder Representative" in its capacity as such pursuant to the Merger
Agreement), and _______________, as escrow agent (the "Escrow Agent").

RECITALS

A.        On the date of this Agreement and pursuant to the terms of that
certain Agreement and Plan of Merger, dated November __, 2009 (the "Merger
Agreement"), by and among Purchaser, SMI Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of Purchaser ("Acquisition Sub"), Utilimaster Holdings,
Inc., a Delaware corporation ("Holdings"), and Hancock, SMI Sub will merge with
and into Holdings (the "Merger").

B.        As a result of the Merger, Purchaser will become the owner of all the
outstanding shares of capital stock of Holdings, as the surviving corporation in
the Merger.  Pursuant to the Merger Agreement, Hancock has agreed to act as the
Shareholder Representative for the. stockholders of Holdings (together with
Hancock, the "Shareholders") to which the consideration payable by Purchaser in
connection with the Merger is payable under the Merger Agreement.

C.        The Merger Agreement requires Purchaser to deposit with the Escrow
Agent, to hold in escrow pursuant to this Agreement, (i) the sum of One Million
Two Hundred Fifty Thousand Dollars ($1,250,000) (the "Indemnity Escrow
Deposit"), (ii) the sum of ____________________ ($__________) (the "Company NWC
Escrow Deposit"), (iii) the sum of ____________________ ($__________) (the
"Purchaser NWC Escrow Deposit" and, collectively with the Company NWC Escrow
Deposit, the "Working Capital Escrow Deposit"), and (iv) the sum of Ninety
Thousand Dollars ($90,000) (the "State Tax Escrow Deposit" and, collectively
with the Indemnity Escrow Deposit and the Working Capital Escrow Deposit, the
"Escrow Deposit"), in each case in accordance with the terms and conditions of
the Merger Agreement.

D.        The Escrow Deposit, including all interest and other earnings thereon,
held by the Escrow Agent from time to time pursuant to this Agreement is
referred to as the "Escrow Amount."

E.         On the date of this Agreement, Purchaser, Hancock and the Escrow
Agent, as paying agent (the "Paying Agent"), will enter into that certain Paying
Agent Agreement (the "Paying Agent Agreement"), pursuant to which certain of the
consideration payable by Purchaser in connection with the Merger will be held in
and distributed from a separate account established by the Paying Agent (the
"Paying Agent Account") in accordance with the terms and conditions of the
Paying Agent Agreement.

 

--------------------------------------------------------------------------------



AGREEMENT

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements contained in this Agreement and the execution and
performance of the Merger Agreement, the parties agree as follows:

1.     Defined Terms.  Each capitalized term which is used but not otherwise
defined herein has the meaning ascribed to such term in the Merger Agreement.

2.     Appointment of the Escrow Agent.  Purchaser and the Shareholder
Representative designate and appoint the Escrow Agent to serve as the escrow
agent in connection with the collection, retention and disbursement of the
Escrow Amount pursuant to this Agreement.  The Escrow Agent accepts such
designation and appointment and agrees to act in accordance with, and fulfill
its obligations under, this Agreement.

3.     Deposit; Establishment of Escrow; Interest.  On the Closing Date,
Purchaser shall deliver the Escrow Deposit to the Escrow Agent, to be held in
separate escrow accounts established by the Escrow Agent in accordance with the
terms of this Agreement (each, an "Escrow Account").  The Escrow Agent shall
hold, invest and disburse the Escrow Amount in accordance with the terms of this
Agreement.  The Escrow Amount is not intended to be subject to any lien,
attachment, trustee process or any other judicial process of any creditor of any
party hereto (except, however, as it applies to the Escrow Agent in accordance
with Sections 8(a) and 9 of this Agreement).  Any interest or other earnings on,
or in respect of, the Escrow Amount shall become part of the Escrow Amount and
shall be held in the Escrow Account, pursuant to the terms of this Agreement.

4.     Investment of the Escrow Amount.  The Escrow Agent will invest the Escrow
Amount in a ____________ money market deposit account ("MMDA") or a successor or
similar investment offered by the Escrow Agent, unless otherwise instructed in
writing by Purchaser and the Shareholder Representative and as shall be
acceptable to the Escrow Agent.  The rate of return on an MMDA varies from time
to time based upon market conditions.  Written investment instructions, if any,
signed by both Purchaser and the Shareholder Representative may specify the type
and identity of the investments to be purchased and/or sold.  The Escrow Agent
is authorized to execute purchases and sales of investments through the
facilities of its own trading or capital markets operations or those of any
affiliated entity.  The Escrow Agent or any of its affiliates may receive
compensation with respect to any investment directed hereunder including without
limitation charging an agency fee in connection with each transaction.  The
parties recognize and agree that the Escrow Agent will not provide supervision,
recommendations or advice relating to either the investment of funds held in the
Escrow Account or the purchase, sale, retention or other disposition of any
investment described herein.  The Escrow Agent may liquidate any such investment
in order to comply with disbursement requirements of this Agreement.  Any loss
incurred from an investment will be borne by the Escrow Amount.

 

--------------------------------------------------------------------------------



5.     Taxes.

(a)     The Escrow Agent is authorized and directed to treat, and Purchaser and
the Shareholder Representative hereby agree to treat, all dividends, interest,
proceeds of sale and other income earned (collectively, "Earnings") on the
Escrow Amount as being earned by Purchaser for all applicable income tax
purposes.

(b)     The Escrow Agent shall be responsible for reporting the Earnings on the
Escrow Amount to the Internal Revenue Service and any other applicable
governmental entity in accordance herewith and for filing all information or
other similar returns reflecting Earnings on or disbursements from the Escrow
Amount required to be filed by it by the Internal Revenue Code (the "Code") and
applicable Treasury regulations.

(c)     Any payments of principal or income from the Escrow Amount shall be
subject to any applicable withholding laws or regulations then in force with
respect to the withholding of taxes, and the Escrow Agent shall withhold and
remit to the applicable governmental entity all amounts required to be withheld
under such laws or regulations.  Each of Purchaser and the Shareholders will
provide the Escrow Agent with a properly completed and duly executed Form W-9. 
The parties acknowledge that if Purchaser or a Shareholder fails to provide a
Form W-9 or applicable Form W-8, the Code may require withholding of a portion
of the Escrow Amount or the Earnings otherwise payable to such Person.  Escrow
Agent acknowledges that any Form W-9 or Form W-8 received by it in its capacity
as the Paying Agent will be deemed received by Escrow Agent for the purposes of
this Agreement.

6.     Disbursement of the Escrow Amount.  The Escrow Agent shall hold the
Escrow Amount in escrow and shall not disburse all or any portion of such Escrow
Amount except in accordance with the following:

(a)     Disbursement upon Joint Written Instructions.  The Escrow Agent shall
disburse all or any portion of the Escrow Amount in accordance with (and within
three (3) business days of receipt of) the joint written instructions of
Purchaser and the Shareholder Representative.  Any such joint written
instructions shall set forth (i) detailed payment instructions for each amount
to be distributed from the Escrow Amount, and (ii) whether the amount to be
disbursed is to be disbursed from the Indemnity Escrow Deposit, the Working
Capital Escrow Deposit, or the State Tax Escrow Deposit.  Any such amount to be
distributed to the Shareholders shall be transferred into the Paying Agent
Account to be held and distributed in accordance with the terms and conditions
of the Paying Agent Agreement.

(b)     Disbursement for Claims.  If Purchaser believes it or any Purchaser
Party is entitled to be indemnified by the Shareholder Representative for a Loss
pursuant to the Merger Agreement, Purchaser may give written notice to the
Escrow Agent and to the Shareholder Representative (a "Loss Notice"), which Loss
Notice shall set forth (i) the amount claimed by Purchaser or such Purchaser
Party as a Loss, (ii) the basis for such claim (in accordance with Article 9 of
the Merger Agreement), (iii) detailed payment instructions for the amount to be
distributed from the Escrow Amount, and (iv) whether such claim is being made
against the Indemnity Escrow Deposit or the State Tax Escrow Deposit.  If the
Shareholder Representative provides written notice (a "Dispute Notice") to
Purchaser and the Escrow Agent within thirty

 

--------------------------------------------------------------------------------



(30) days after the Loss Notice is deemed given pursuant to this Agreement that
the Shareholder Representative disputes any matter set forth in such Loss Notice
or fails to give a Dispute Notice prior to the expiration of such 30-day period,
then the Escrow Agent shall not disburse any portion of the Escrow Amount in
response to such Loss Notice.  If the Shareholder Representative provides
written notice that it accepts the Loss Notice (an "Acceptance Notice"), to
Purchaser and the Escrow Agent within such 30-day period, then the Escrow Agent
shall (within three (3) business days following receipt of such Acceptance
Notice) distribute an amount of the Escrow Amount in accordance with the
instructions set forth in Purchaser's Loss Notice.  If the Shareholder
Representative delivers a timely Dispute Notice or fails to deliver a timely
Dispute Notice and does not deliver an Acceptance Notice, then all claims set
forth in the related Loss Notice shall be settled by binding arbitration in
accordance with Section 10.18 of the Merger Agreement (unless the parties
resolve their dispute and submit joint written instructions to the Escrow Agent
in accordance with Section 6(a) above).  The final decision of the arbitrator
shall be furnished to the Shareholder Representative, Purchaser, and the Escrow
Agent in writing and shall constitute a conclusive determination of all such
claims in question, binding upon the Shareholder Representative, Purchaser, the
Escrow Agent, and all other third persons (including the other Shareholders),
and shall not be contested by any of them.  Within three (3) business days of
the receipt of any such notice from the arbitrator, the Escrow Agent shall
distribute from the Indemnity Escrow Deposit or the State Tax Escrow Deposit,
based on which Deposit the claim under the Loss Notice was made, the amount
required in accordance with the instructions set forth in the arbitrator's
notice.  Notwithstanding the foregoing or anything to the contrary in this
Agreement, the aggregate amount of the Escrow Amount distributed by the Escrow
Agent pursuant to this Section 6(b) from the Indemnity Escrow Deposit or the
State Tax Escrow Deposit shall not exceed the sum of (x) such Deposit, plus (y)
the amount of any income or interest earned on such Deposit less (z) the
aggregate amount of previously distributed by the Escrow Agent specified to be
disbursed from such Deposit. 

(c)     Limited Disbursements Pursuant to Termination.

(i)      On the eighteen (18) month anniversary of the Closing Date or, if
later, thirty (30) days after receipt of the last Loss Notice specifying a claim
against the Indemnity Escrow Deposit, the Escrow Agent shall transfer to the
Paying Agent Account (to be held and distributed in accordance with the terms
and conditions of the Paying Agent Agreement) an amount of the Escrow Amount in
accordance with (and within three (3) business days of receipt of) the joint
written instructions of Purchaser and the Shareholder Representative, which
amount shall be equal to (A) the balance of the Indemnity Escrow Deposit, if
any, then held in an Escrow Account, plus (B) the amount of any income or
interest earned on such Indemnity Escrow Deposit and not previously distributed,
less (C) the sum of any amounts that are the subject of one or more pending Loss
Notices delivered to the Escrow Agent pursuant to Section 6(b) making a claim
against the Indemnity Escrow Deposit.

(ii)     On the twenty-four (24) month anniversary of the Closing Date or, if
later, thirty (30) days after receipt of the last Loss Notice specifying a claim
against the State Tax Escrow Deposit,, the Escrow Agent shall transfer to the
Paying Agent Account (to be held and distributed in accordance with the terms
and conditions of the Paying Agent Agreement) an amount of the Escrow Amount in
accordance with (and within three (3) business days of receipt of) the joint
written instructions of Purchaser and the Shareholder Representative, which
amount

 

--------------------------------------------------------------------------------



shall be equal to (A) the balance of the State Tax Escrow Deposit, if any, then
held in an Escrow Account, plus (B) the amount of any income or interest earned
on such State Tax Escrow Deposit and not previously distributed, less (C ) the
sum of any amounts that are the subject of one or more pending Loss Notices
delivered to the Escrow Agent pursuant to Section 6(b) making a claim against
the State Tax Escrow Deposit. 

7.     Termination.  This Agreement shall terminate when the entire amount of
the Escrow Amount is distributed pursuant to the terms hereof.  Upon termination
of this Agreement for any reason, the duties of the Escrow Agent shall
terminate.

8.     Liability and Duties of the Escrow Agent.  The Escrow Agent's duties and
obligations under this Agreement shall be determined solely by the express
provisions of this Agreement.  The Escrow Agent shall be under no obligation to
refer to any documents other than this Agreement and the instructions and
requests delivered to the Escrow Agent hereunder.  The Escrow Agent shall not be
obligated to recognize, and shall not have any liability or responsibility
arising under, any agreement to which the Escrow Agent is not a party, even
though reference thereto may be made herein.  In the event of any conflict
between the terms and provisions of this Agreement, those of the Merger
Agreement, any schedule or exhibit attached to this Agreement, or any other
agreement among the parties, the terms and conditions of this Agreement shall
control.  With respect to the Escrow Agent's responsibility, Purchaser and the
Shareholder Representative further agree that:

(a)     The Escrow Agent, including its officers, directors, employees and
agents (the "indemnitees"), shall not be liable to anyone whomsoever by reason
of any error of judgment or for any act done or step taken or omitted by the
Escrow Agent, or for any mistake of fact or law or anything which the Escrow
Agent may do or refrain from doing in connection herewith, except to the extent
that a final adjudication of a court of competent jurisdiction determines that
the Escrow Agent's gross negligence or willful misconduct was the primary cause
of such error of judgment, act done, step taken or omitted.  The Escrow Agent
may consult with counsel, accountants or other skilled persons of its own choice
and shall not be liable for any action taken, suffered or omitted to be taken by
the Escrow Agent in accordance with, or in reliance upon, the advice or opinion
of any such counsel, accountants or other skilled persons.  Purchaser and the
Shareholder Representative shall, severally and jointly, indemnify and hold the
Escrow Agent harmless from and against any and all liability and expense which
may arise out of its acceptance of the Escrow Amount or any action taken or
omitted by the Escrow Agent in accordance with this Agreement, except to the
extent that a final adjudication of a court of competent jurisdiction determines
that the Escrow Agent's gross negligence or willful misconduct was the primary
cause of any loss to either party.  As between Purchaser and Shareholder
Representative, each shall be responsible for one half or 50% of any amount owed
to the Escrow Agent or any indemnitee under this Section 8 and shall reimburse
the other on demand for any payment made to the Escrow Agent or any Indemnitee
in excess of its 50% share.  Purchaser and the Shareholder Representative hereby
grant the Escrow Agent a lien on, right of set-off against and security interest
in, any Escrow Amount to be distributed to Purchaser, in the case of amounts
owed from Purchaser, and to the Shareholders in the case of amounts owed from
the Shareholder Representative, for the payment of any claim for
indemnification, fees, expenses and amounts due hereunder.  Such indemnification
shall survive the Escrow Agent's resignation or removal, or the termination of
this Agreement until extinguished by any applicable statute of limitations. 

 

--------------------------------------------------------------------------------



(b)     Each of Purchaser and the Shareholder Representative may examine the
Escrow Account and the funds and records pertaining thereto at any time during
normal business hours at the Escrow Agent's office upon twenty-four (24) hours
prior notice and pursuant to the reasonable security regulations of the Escrow
Agent.  The Escrow Agent shall provide the Shareholder Representative and
Purchaser with monthly statements (and, promptly upon request, current
information via fax, e-mail or other method of delivery) showing income and
disbursements, if any, of the Escrow Amount.

(c)     This Agreement is a personal one, the Escrow Agent's duties hereunder
being only to Purchaser and the Shareholder Representative, their successors,
permitted assigns and legal representatives and to no other person whomsoever.

(d)     No succession to, or assignment of, the interest of Purchaser or the
Shareholder Representative shall be binding upon the Escrow Agent unless and
until joint written notice of such succession or assignment has been filed with
and acknowledged by the Escrow Agent.

(e)     The Escrow Agent may rely, without any independent investigation or act
upon joint written instructions bearing a signature or signatures properly
believed by the Escrow Agent to be genuine of Purchaser and the Shareholder
Representative.  The Escrow Agent shall have no duty to solicit any payment
which may be due to it or the Escrow Amount, nor shall the Escrow Agent have any
duty or obligation to confirm or verify the accuracy or correctness of any
amounts deposited with it hereunder.

(f)      In case any of the Escrow Amount held by the Escrow Agent shall be
attached, garnished or levied upon under a court order, or the delivery thereof
shall be stayed or enjoined by a court order, or any writ, order, judgment or
decree shall be made or entered by any court, or any order, judgment or decree
shall be made or entered by any court affecting the Escrow Amount or any part
thereof, the Escrow Agent is hereby expressly authorized, in its sole
discretion, to obey and comply with all writs, orders, judgments or decrees so
entered or issued, whether with or without jurisdiction, and in case the Escrow
Agent obeys or complies with any such writ, order, judgment or decree, the
Escrow Agent shall not be liable to Purchaser or the Shareholder Representative
or to any other person by reason of such compliance in connection with such
litigation, and shall be entitled to reimburse itself therefore out of the
Escrow Amount, and if the Escrow Agent shall be unable to reimburse itself from
the Escrow Amount, because there are then insufficient assets remaining in the
Escrow Amount, Purchaser and the Shareholder Representative, severally and not
jointly, agree to pay to the Escrow Agent on demand its reasonable costs,
attorneys' fees, charges, disbursements and expenses in connection with such
litigation.

(g)     The Escrow Agent reserves the right to resign at any time by giving
thirty (30) days' prior written notice of resignation to Purchaser and the
Shareholder Representative specifying the effective date thereof.  Within thirty
(30) days after receiving such notice, Purchaser and the Shareholder
Representative jointly shall appoint a successor escrow agent to which the
Escrow Agent shall distribute the Escrow Amount then held under this Agreement,
less accrued and unpaid fees, costs and expenses of the Escrow Agent, whereupon
the Escrow Agent shall be discharged of and from any and all further obligations
arising in connection with this Agreement.  If a successor escrow agent has not
been appointed or has not accepted such

 

--------------------------------------------------------------------------------



appointment by the end of such thirty (30)-day period, the Escrow Agent may
apply to a court of competent jurisdiction for the appointment of a successor
escrow agent, and Purchaser and the Shareholder Representative shall each pay
one half of the costs, expenses and reasonable attorneys' fees which are
incurred in connection with such proceeding.  Until a successor escrow agent has
accepted such appointment and the Escrow Agent has transferred the Escrow Amount
to such successor escrow agent, the Escrow Agent shall continue to retain and
safeguard the Escrow Amount until receipt of (A) a joint written instruction by
the Shareholder Representative and Purchaser or (B) an order of a court of
competent jurisdiction. 

(h)     In the event of any disagreement between the Shareholder Representative
and Purchaser resulting in adverse claims or demands being made in connection
with the Escrow Amount or in the event that the Escrow Agent is in doubt as to
what action it should take hereunder, the Escrow Agent shall be permitted to
interplead the Escrow Amount held hereunder into a court of competent
jurisdiction, and thereafter be fully relieved from any and all liability or
obligation with respect to the Escrow Amount until the Escrow Agent shall have
received (A) an order of a court of competent jurisdiction directing delivery of
the Escrow Amount, which shall be accompanied by an opinion of counsel stating
such order is final and nonappealable, or (B) a joint written instruction
executed by the Shareholder Representative and Purchaser directing delivery of
the Escrow Amount, at which time the Escrow Agent shall disburse the Escrow
Amount in accordance with such court order or joint written instruction.  The
parties hereto other than the Escrow Agent further agree to pursue any redress
or recourse in connection with such a dispute, without making the Escrow Agent a
party to same.

(i)      The Escrow Agent does not have any interest in the Escrow Amount
(except as provided in Sections 8(a) and 9 of this Agreement), but is serving as
escrow holder only and has only possession thereof. 

(j)      In the event that the Escrow Agent shall be uncertain or believe there
is some ambiguity as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be given a direction in
writing by the parties which eliminates such ambiguity or uncertainty to the
satisfaction of Escrow Agent or by a final and nonappealable order or judgment
of a court of competent jurisdiction, which shall be accompanied by an opinion
of counsel stating such order or judgment is final and nonappealable.  The
parties agree to pursue any redress or recourse in connection with any dispute
without making the Escrow Agent a party to the same. 

9.     Compensation of Escrow Agent.  The Escrow Agent shall be entitled to fees
and reimbursement for expenses, including, but not by way of limitation, the
reasonable fees and costs of attorneys or agents which it may find necessary to
engage in its performance of its duties hereunder, excluding such fees incurred
in connection with the negotiation, execution and delivery of this Agreement
(which fees are included in the "New Account Acceptance Fee"), in accordance
with the fee schedule attached hereto as Exhibit A.  Purchaser shall pay such
fees and expenses; provided, however, that Purchaser and Shareholder
Representative shall each pay one half of the Escrow Agent's fees and costs,
including, but not by way of limitation, the reasonable fees and costs of
attorneys or agents which it may find necessary to engage in its performance of

 

--------------------------------------------------------------------------------



its duties hereunder, other than the "New Account Acceptance Fee" and the
"Annual Administrative Fee."  The Escrow Agent shall have, and is hereby
granted, a prior lien upon any property, cash, or assets of the Escrow Account,
with respect to its unpaid fees and non-reimbursed expenses, superior to the
interests of any other persons or entities and shall be entitled and is hereby
granted the right to setoff and deduct any unpaid fees and/or non-reimbursed
expenses, that have not been paid within sixty (60) days from the date of the
invoice in question, from amounts on deposit in the Escrow Account.

10.    Funds Transfer Agreement.  In the event funds transfer instructions are
given (other than in writing at the time of the execution of this Agreement),
whether in writing, by telecopier or otherwise, the Escrow Agent is authorized
to seek confirmation of such instructions by telephone call-back to the person
or persons designated on Exhibit B hereto, and the Escrow Agent may rely upon
the confirmations of anyone purporting to be the person or persons so
designated.  Each funds transfer instruction shall be executed by an authorized
signatory and a list of such authorized signatories is set forth on Exhibit B. 
The undersigned is authorized to certify that the signatories on Exhibit B are
authorized signatories.  The persons and telephone numbers for call-backs may be
changed only in writing actually received and acknowledged by the Escrow Agent. 
If the Escrow Agent is unable to contact any of the authorized signatories
identified in Exhibit B, it is understood and agreed by the parties, the sole
responsibility of the Escrow Agent shall be to hold such fund in the Escrow
Account until a telephone call-back has been confirmed.  The parties to this
Agreement acknowledge that such security procedure is commercially reasonable. 
It is understood that the Escrow Agent and the beneficiary's bank in any funds
transfer may rely solely upon any account numbers or similar identifying number
provided by any party hereto to identify (i) the beneficiary, (ii) the
beneficiary's bank or (iii) an intermediary bank.  The Escrow Agent may apply
funds for any payment order it executes using any such identifying number, even
where its use may result in a person other than the beneficiary being paid, or
the transfer of funds to a bank other than the beneficiary's bank, or an
intermediary bank, designated.

11.    Notices.  All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) upon personal delivery to the
recipient, if during business hours on a business day (and otherwise, on the
next succeeding business day), (b) when received by fax, if during business
hours on a business day (and otherwise, on the next succeeding business day),
but only if a copy is also delivered to the recipient by reputable overnight
courier, with charges prepaid, (c) one business day after being sent to the
recipient by reputable overnight courier, with charges prepaid, or (d) four
business days after being mailed to the recipient by certified or registered
mail, return receipt requested, and postage prepaid.  Such notices, demands, and
other communications shall be sent to the recipient party at the address for
such party set forth below (or such other address as may be specified by the
relevant party providing notice to each other party in accordance with this
Section).  Proof of sending any notice, demand, or other communication shall be
the responsibility of the sender.

 

--------------------------------------------------------------------------------



 

If to Purchaser, to:

Spartan Motors, Inc.

1000 Reynolds Road

Charlotte, MI 48813

Attn:  Chief Financial Officer

Fax:  __________________

With copy to:

Varnum LLP

P.O. Box 352

Grand Rapids, MI 49501-0352

Attn:  Michael G. Wooldridge

Fax:  616-336-7000

 

 

If to Shareholder Representative, to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attn: Bond and Corporate Finance, C-2

Fax:  617-572-6454

With copy to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attn:  David Pemstein

Fax:  617-421-4399

 

If to the Escrow Agent, to:

 

 

                       

Attn: 

Fax: 

 

 

12.    Binding Effect; Assignment.  This Agreement and all of the provisions
hereof will be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. 

13.    Severability.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part of this Agreement; and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance from this Agreement.

14.    No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any person.

15.    Headings.  The headings used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement will be enforced and construed
as if no heading had been used in this Agreement.

 

--------------------------------------------------------------------------------



16.    Counterparts.  This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, any one of which need not
contain the signatures of more than one person, but all such counterparts taken
together will constitute one and the same instrument.

17.    Governing Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Indiana without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Indiana or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Indiana.

18.    Amendment.  This Agreement may not be amended or modified, except by a
written instrument executed by the Shareholder Representative, Purchaser, and
the Escrow Agent.

19.    Merger or Consolidation.  Any banking association or corporation into
which the Escrow Agent (or substantially all of its corporate trust business)
may be merged, converted or with which the Escrow Agent may be consolidated, or
any corporation resulting from any merger, conversion or consolidation to which
the Escrow Agent shall be a party, or any banking association or corporation to
which all or substantially all of the corporate trust or escrow business of the
Escrow Agent shall be sold or otherwise transferred, shall succeed to all the
Escrow Agent's rights, obligations and immunities hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

20.    Entire Agreement.  This Agreement and the agreements and documents
referred to herein contain the entire agreement and understanding among all of
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings, whether written or oral, relating to such
subject matter in any way, provided that the Merger Agreement is not superseded,
merged, integrated, amended or otherwise modified hereby and remains in full
force and effect.

21.    No Third-Party Beneficiaries.  This Agreement is for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
nothing herein expressed or implied shall give or be construed to give any
person, other than the parties hereto, the other Shareholders and their
respective successors and permitted assigns, any legal or equitable rights
hereunder.

22.    Waiver of Jury Trial.  Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, arising out of,
under or in connection with this Agreement or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto.

23.    Jurisdiction.  Each of the parties hereto irrevocably submits to the
non-exclusive jurisdiction of a state or federal court situated in Cuyahoga
County, Ohio, consents to personal jurisdiction of such courts, and agrees not
to assert any argument for change of venue or forum non conveniens.

 

--------------------------------------------------------------------------------



24.    Limited Liability.  IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR
DAMAGES OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN
IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

25.    Force Majeure.  Notwithstanding any other provision of this Agreement,
the Escrow Agent shall not be obligated to perform any obligation hereunder and
shall not incur any liability for the nonperformance or breach of any obligation
hereunder to the extent that the Escrow Agent is delayed in performing, unable
to perform or breaches such obligation because of acts of God, war, terrorism,
fire, floods, strikes, equipment or transmission failures reasonably beyond its
control, or other causes reasonably beyond its control.

26.    Identification.  Purchaser and the Shareholder Representative acknowledge
that the Escrow Agent, pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56) (the "Patriot Act"), is required to obtain, verify
and record information that identifies each person who opens an account and,
upon request, Purchaser and the Shareholder Representative, and any of their
successors or assigns, agree to provide the Escrow Agent with information
sufficient to establish their identity in accordance with the Patriot Act.

27.    Time of the Essence.  The parties agree that time is of the essence under
this Agreement.

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Escrow Agreement as of
the Effective Date.

PURCHASER:

Spartan Motors, Inc.

                                                                       

By:

Its:

SHAREHOLDER REPRESENTATIVE:

John Hancock Life Insurance Company

                                                                       

By:

Its:

ESCROW AGENT:

________________________

                                                                       

By:

Its:

 

 

--------------------------------------------------------------------------------



 

Exhibit A

Escrow Agent's Compensation:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT B

Telephone Number(s) for Call-backs and

Person(s) Designated to Instruct & Confirm Funds Transfer Instructions

If to Purchaser: Spartan Motors, Inc.

TIN#: 38-2078923

Address:          See Section 11 above

Wire Instructions:

 

TBD

 

 

Name                                       Telephone
Number                              Signature Specimen

1.  Joseph M. Nowicki            517-997-3844             
                                                                       

           

2.  Paula M. Droste                 517-543-6400  x3458                         
                                               

 

 

--------------------------------------------------------------------------------



EXHIBIT B

Telephone Number(s) for Call-backs and

Person(s) Designated to Instruct & Confirm Funds Transfer Instructions

If to the Shareholder Representative: John Hancock Life Insurance Company

TIN#: 04-1414660

Address:          See Section 11 above

Wire Instructions:

 

N/A.  Funds payable to the Shareholders will be deposited into the Paying Agent
Account by Escrow Agent.

 

 

Name                                       Telephone
Number                              Signature Specimen

1. Stephen J. Blewitt              
617-572-9624                                     
                                               

2. Scott B. Garfield               
617-572-9611                                     
                                               

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT B

 

PAYING AGENT AGREEMENT

 

THIS PAYING AGENT AGREEMENT (this "Agreement") is made and entered into
effective on __________, 2009 (the "Effective Date"), by and among Spartan
Motors, Inc., a Michigan corporation ("Purchaser"), John Hancock Life Insurance
Company, a Massachusetts life insurance company ("Hancock," in its individual
capacity and the "Shareholder Representative" in its capacity as such pursuant
to the Merger Agreement), and __________, as paying agent (the "Paying Agent"). 
Each capitalized term which is used but not otherwise defined herein has the
meaning ascribed to such term in the Merger Agreement (as defined below).

RECITALS

A.        On the date of this Agreement and pursuant to the terms of that
certain Agreement and Plan of Merger, dated November __, 2009 (the "Merger
Agreement"), by and among Purchaser, SMI Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of Purchaser ("Acquisition Sub"), Utilimaster Holdings,
Inc., a Delaware corporation ("Holdings"), and Hancock, Acquisition Sub will
merge with and into Holdings (the "Merger").

            B.        As a result of the Merger, Purchaser will become the owner
of all the outstanding shares of capital stock of Holdings, as the surviving
corporation in the Merger.  Pursuant to the Merger Agreement, Hancock has agreed
to act as the Shareholder Representative for the. stockholders of Holdings
(together with Hancock, the “Shareholders”) to which the consideration payable
by Purchaser in connection with the Merger is payable under the Merger
Agreement.

C.        The Merger Agreement provides that each share of Series A Preferred
Stock, Series B Preferred Stock, Series C Preferred Stock and Common Stock
(collectively, the "Shares") issued and outstanding immediately prior to the
Effective Time (except as otherwise provided in the Merger Agreement) shall be
canceled and converted automatically into the right to receive the Per Share Per
Share Merger Consideration.

 

D.        Purchaser and Shareholder Representative desire to appoint a paying
agent in connection with the disbursement of the Per Share Merger Consideration,
and Paying Agent has agreed to such an appointment pursuant to the terms and
conditions set forth in this Agreement.

 

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements contained in this Agreement and the execution and
performance of the Merger Agreement, the parties agree as follows:

1.                Appointment.  Purchaser and Shareholder Representative hereby
appoint the Paying Agent to serve as paying agent in connection with the
disbursement of the Per Share Merger Consideration.  The Paying Agent hereby
accepts such appointment pursuant to the terms and conditions set forth in this
Agreement.

 

--------------------------------------------------------------------------------



2.                Effective Time.  The Purchaser will notify the Paying Agent of
the actual Effective Time on the date thereof.

3.                Deposits Into Paying Agent Account.  On the Closing Date, the
Purchaser shall deposit with the Paying Agent, for the benefit of the
Shareholders, an amount sufficient to pay the aggregate Closing Per Share Merger
Consideration required to be paid pursuant to the Merger Agreement, less the
Closing Per Share Merger Consideration payable to any Shareholder who, on or
before the Closing Date, has delivered to Purchaser all stock certificates (the
"Certificates") representing the Shares owned by it as of the Closing Date, or
an affidavit of loss, accompanied by a letter of transmittal in the form
attached as Exhibit B (the "Letter of Transmittal"), duly executed by such
Shareholder, and shall deliver to the Paying Agent copies of all Letters of
Transmittal previously received.  Pursuant to the terms of the Merger Agreement
and that certain Escrow Agreement of even date herewith by and among Purchaser,
Hancock and ___________, as Escrow Agent, additional amounts may from time to
time be deposited with the Paying Agent, for the benefit of the Shareholders. 
The Paying Agent will hold all such amounts in a segregated account (the "Paying
Agent Account") and disburse such funds in accordance with Section 6 hereof. 
Funds on deposit in the Paying Agent Account shall be held in a non-interest
bearing, federally insured deposit account.

4.                Shareholders List.  The Shareholder Representative will
furnish to the Paying Agent and to Purchaser an electronic list as of the
Effective Time of the Shareholders in a form reasonably acceptable to Paying
Agent (the "Shareholders List").  The Shareholders List will include the name
and addresses of each of the Shareholders, their certificate number(s) for
Shares owned, the Closing Per Share Merger Consideration due to each
Shareholder, whether such amount has previously been paid, and such additional
information as the Paying Agent may reasonably request in connection with its
duties hereunder.  At any time the Paying Agent receives additional funds, the
Paying Agent shall promptly notify the Shareholder Representative of such amount
and shall request from the Shareholder Representative an updated Shareholders
List (the “Updated Shareholders List”) reflecting the allocation of the
additional amount among the Shareholders in accordance with the terms of the
Merger Agreement, up to the aggregate Per Share Merger Consideration. 

5.                Letter of Transmittal.  Within five (5) business days after
the Effective Time, the Shareholder Representative will cause to be mailed to
each Shareholder a Letter of Transmittal instructing such Shareholder of the
procedure for returning the Letter of Transmittal and the Certificates of such
Shareholder.

6.                Disbursements from Paying Agent Account.

                        (a)        Upon (i) receipt by the Paying Agent of the
Letter of Transmittal, duly executed and completed by any Shareholder, (ii)
receipt by the Paying Agent of the Certificates held by such Shareholder as
reflected on the Shareholders List or an affidavit of loss, and (iii) acceptance
of such documents by the Paying Agent in accordance with Section 7 hereof, the
Paying Agent shall take the following actions (in the order as shown):

 

--------------------------------------------------------------------------------



                                    (A)       physically cancel each Certificate
in respect of which the disbursement pursuant to clause (B) below will be made
and return each canceled Certificate to the Purchaser upon termination of this
Agreement; and

                                    (B)       within five (5) business days,
disburse from the Paying Agent Account to the account of such Shareholder an
amount equal to the amount to be paid to such person pursuant to the
Shareholders List.  The Paying Agent shall disburse such amount by check or
authorized wire transfer.

                        (b)        From time to time after the Closing Date and
promptly following any subsequent deposit pursuant to the Escrow Agreement or by
the Purchaser with the Paying Agent, on behalf of the Shareholders, in
accordance with the terms of the Merger Agreement, and receipt of the Updated
Shareholders List, the Paying Agent shall, upon receipt of the Updated
Shareholders List, disburse from the Paying Agent Account to the account of each
Shareholder who has theretofore furnished to the Paying Agent the Letter of
Transmittal, duly executed and completed by any Shareholder and all Certificates
held by such Shareholder as reflected on the Shareholders List (or an affidavit
of loss), an amount equal to the amount to be paid to such person pursuant to
the Updated Shareholders List, as updated pursuant to Section 4.  The Paying
Agent shall disburse such amount by check or authorized wire transfer.

                        (c)        The Paying Agent will provide the Purchaser
and the Shareholder Representative with an account statement, and any
discrepancies in any such account statement shall be noted by the Purchaser or
the Shareholder Representative to Paying Agent within thirty (30) days after
receipt thereof.  Failure to inform Paying Agent in writing of any discrepancies
in any such account statement within said 30-day period shall conclusively be
deemed confirmation of such account statement in its entirety.

                        (d)       Shareholder Representative may, from time to
time, direct the Paying Agent to pay the Shareholder Representative from the
Paying Agent Account amounts owed to the Shareholder Representative in
connection with all expenses (including reasonable attorneys’ fees, transfer
taxes and other governmental charges) incurred by and all other amounts paid by
the Shareholder Representative pursuant to the terms of the Merger Agreement,
the Escrow Agreement and this Agreement.

                        (e)        Promptly following the date that is ninety
(90) days after the Purchaser and Shareholder Representative provide written
notice to the Paying Agent that the final deposit in respect of the Per Share
Merger Consideration, including all amounts disbursed under the Escrow
Agreement, amounts for CV23 Payments or Annual Earn Out Amounts, has been
deposited with the Paying Agent, on behalf of the Shareholders, the Purchaser
shall be entitled to require the Paying Agent to deliver to the Purchaser any
funds in the Paying Agent Account that remain undistributed to the Shareholders,
unless required otherwise by applicable law.  Any Shareholder who has not
theretofore complied with the provisions of Sections 6, 7, 8 and 9 hereof shall
thereafter look only to the Purchaser for payment of such Shareholder's Per
Share Merger Consideration, but shall have no greater rights against the
Purchaser than may be accorded to general creditors of the Purchaser under
applicable law.  The Paying Agent shall not be liable to the Purchaser or any
such Shareholder for any cash from the Paying Agent Account

 

--------------------------------------------------------------------------------



delivered in respect of any such Shareholder's Shares, to a public official
pursuant to any applicable abandoned property, escheat or similar law.

7.                Examination of Documents Received.  The Paying Agent will
examine each Letter of Transmittal, Certificate and other supporting documents
received by it, other than from the Purchaser, to ascertain whether they appear
to have been completed and executed in accordance with the instructions set
forth in the Letter of Transmittal and other applicable requirements.  In the
event that the Paying Agent determines that any such Letter of Transmittal does
not appear to have been properly completed or executed, or that a Certificate
does not appear to be in proper form for surrender, or any other irregularity in
connection with the surrender appears to exist, the Paying Agent shall consult
with the Purchaser for instructions and shall not waive any irregularity in
connection with the surrender without prior written approval from the
Purchaser.  All Letters of Transmittal, Certificates and affidavits of loss
received by the Paying Agent from Purchaser shall be deemed in proper form.  In
particular, but without limitation, if there are any discrepancies between the
certificate number(s) for Shares that any Letter of Transmittal or other
supporting document may indicate are owned by a Shareholder and the certificate
number(s) for Shares that the Shareholders List indicates such Shareholder owned
of record, the Paying Agent shall consult with the Purchaser for instructions as
to the certificate number(s) of Shares, if any, it is authorized to accept for
payment and, in the absence of such instructions, the Paying Agent is not
authorized to make payment and shall, except as thereafter directed in writing
by the Purchaser or as required pursuant to Section 6(c) hereof, continue to
hold any Certificates surrendered in connection therewith, the related Letter of
Transmittal and any other supporting documents received with such Certificates.

8.                Payment to Other than Registered Shareholders.  If payment is
to be made by the Paying Agent to a person other than the registered holder of a
surrendered Certificate, the Paying Agent will make no payment until the
Certificate so surrendered has been endorsed properly, or is otherwise in proper
form for or any portion thereof to a person other than the registered holder of
the Certificate surrendered.

9.                Lost, Stolen or Destroyed Certificates.  With respect to any
Shareholder who reports that the failure to surrender a Certificate is due to
the theft, loss or destruction thereof, upon receipt of an affidavit of such
theft, loss or destruction in form reasonably acceptable to the Paying Agent,
the Paying Agent may effect payment to such Shareholder as though the
Certificate had been surrendered.  The Paying Agent shall be held harmless and
indemnified by the Company from any and all liability with respect to any
payment made to any Shareholder on the basis of any such affidavit without
presentation of a Certificate.

10.            Recordkeeping.

                        (a)        As of the Effective Time and until the
disbursement of the remaining funds in the Paying Agent Account to the Purchaser
pursuant to Section 6(c) hereof, the Paying Agent will serve as the sole paying
agent for the Shares.

 

--------------------------------------------------------------------------------



                        (b)        The Paying Agent shall furnish until
otherwise notified, reports to the Purchaser and Shareholder Representative
showing the certificate number for Certificates surrendered and payments made in
respect thereto on a monthly basis or as otherwise agreed to by the Purchaser
and Paying Agent.

                        (c)        Promptly following the date on which this
Agreement terminates, the Paying Agent shall furnish to the Purchaser and
Shareholder Representative a list of the Shareholders who shall have provided
the Paying Agent with the documentation required by this Agreement.

11.            Termination of Agreement.  This Agreement may terminate by the
written agreement of Purchaser and Shareholder Representative and shall
terminate automatically at such time as all the funds in the Paying Agent
Account have been disbursed in accordance with Section 6(c) hereof.  Upon the
termination of this Agreement, the duties of the Paying Agent under this
Agreement shall terminate; provided, however, that all provisions concerning the
indemnification of the Paying Agent shall survive any termination of this
Agreement.

12.            Paying Agent.

                        (a)  The Paying Agent shall have only those duties as
are specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties shall be implied.  The Paying Agent
shall neither be responsible for, nor chargeable with, knowledge of, nor have
any requirements to comply with, the terms and conditions of any other
agreement, instrument or document between the Purchaser and other parties, in
connection herewith, if any, including without limitation the Merger Agreement,
nor shall the Paying Agent be required to determine if any person or entity has
complied with any such agreements, nor shall any additional obligations of the
Paying Agent be inferred from the terms of such agreements, even though
reference thereto may be made in this Agreement.  In the event of any conflict
between the terms and provisions of this Agreement, those of the Merger
Agreement, and schedule or exhibit attached to this Agreement, or any other
agreement among the Purchaser, Shareholder Representative and other parties, the
terms and conditions of this Agreement shall control.  The Paying Agent may rely
upon and shall not be liable for acting or refraining from acting upon any
written notice, document, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties without inquiry and without requiring substantiating evidence
of any kind.  The Paying Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document, notice,
instruction or request.  The Paying Agent shall have no duty to solicit any
payments which may be due it or the Paying Agent Account, including, without
limitation, the deposit referenced in Section 3 of this Agreement nor shall the
Paying Agent have any duty or obligation to confirm or verify the accuracy or
correctness of any amounts deposited with it hereunder. 

                        (b)        The Paying Agent shall not be liable for any
action taken, suffered or omitted to be taken by it except to the extent that a
final adjudication of a court of competent jurisdiction determines that the
Paying Agent's gross negligence or willful misconduct was the primary cause of
any loss to any person.  The Paying Agent may execute any of its powers and
perform any of its duties hereunder directly or through attorneys and shall be
liable only for its

--------------------------------------------------------------------------------



gross negligence or willful misconduct (as finally adjudicated in a court of
competent jurisdiction) in the selection of any such attorney.  The Paying Agent
may consult with counsel, accountants and other skilled persons to be selected
and retained by it.  The Paying Agent shall not be liable for any action taken,
suffered or omitted to be taken by it in accordance with, or in reliance upon,
the advice or opinion of any such counsel, accountants or other skilled
persons.  In the event that the Paying Agent shall be uncertain or believe there
is some ambiguity as to its duties or rights hereunder or shall receive
instructions, claims or demands from any person hereto which, in its opinion,
conflict with any of the provisions of this Agreement, it shall be entitled to
refrain from taking any action and its sole obligation shall be to keep safely
all property held on deposit until it shall be given a direction in writing by
the Purchaser which eliminates such ambiguity or uncertainty to the satisfaction
of Paying Agent or by a final and non-appealable order or judgment of a court of
competent jurisdiction.  The Purchaser agrees to pursue any redress or recourse
in connection with any dispute without making the Paying Agent a party to the
same.  Anything in this Agreement to the contrary notwithstanding, in no event
shall the Paying Agent be liable for special, incidental, punitive, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Paying Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

13.            Resignation and Removal of Paying Agent.  The Paying Agent may
resign from the performance of its duties hereunder at any time by giving thirty
(30) days' prior written notice to the Purchaser and Shareholder Representative
or may be removed, with or without cause, by the Purchaser and Shareholder
Representative at any time by giving thirty (30) days' prior written notice to
the Paying Agent.  Such resignation or removal shall take effect upon the
appointment of a successor Paying Agent by the Purchaser and Shareholder
Representative.  Upon the acceptance in writing of any appointment as Paying
Agent hereunder by a successor Paying Agent, such successor Paying Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Paying Agent, and the retiring Paying Agent shall be
discharged from its duties and obligations under this Agreement, but shall not
be discharged from any liability for actions taken as Paying Agent under this
Agreement prior to such succession.  After any retiring Paying Agent's
resignation or removal, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Paying
Agent under this Agreement.

14.            Compensation and Reimbursement.  Shareholder Representative shall
(a) pay the fees of the Paying Agent for the services to be rendered hereunder,
which unless otherwise agreed in writing shall be as described in Exhibit A
attached hereto, and (b) pay or reimburse the Paying Agent upon request for all
expenses, disbursements and advances, including, without limitation reasonable
attorney's fees and expenses, incurred or made by it in connection with the
performance of this Agreement.

15.            Indemnity.   Shareholder Representative agrees to indemnify,
defend and save harmless the Paying Agent and its affiliates and their
respective successors, assigns, directors, officers, managers, attorneys,
accountants, experts, agents and employees (the "indemnitees") from and against
any and all losses, damages, claims, liabilities, penalties, judgments,
settlements, litigation, investigations, costs or expenses (including, without
limitation, the reasonable fees and expenses of counsel) (collectively "Losses")
arising out of or in connection

 

--------------------------------------------------------------------------------



with (a) the Paying Agent's performance of this Agreement, tax reporting or
withholding, the enforcement of any rights or remedies under or in connection
with this Agreement, or as may arise by reason of any act, omission or error of
the indemnitee, except in the case of any indemnitee to the extent that such
Losses are finally adjudicated by a court of competent jurisdiction to have been
primarily caused by the gross negligence or willful misconduct of such
indemnitee, or (b) its following any instructions or other directions from the
Shareholder Representative, except to the extent that its following any such
instruction or direction is expressly forbidden by the terms hereof.  The
Purchaser agrees to indemnify, defend and save harmless the Paying Agent and the
indemnitees from and against any and all Losses arising out of or in connection
with the Paying Agent's following any instructions or other directions from the
Purchaser, except to the extent that its following any such instruction or
direction is expressly forbidden by the terms hereof.  The Purchaser and
Shareholder Representative acknowledge that their respective indemnities herein
shall survive the resignation, replacement or removal of the Paying Agent or the
termination of this Agreement.  The obligations contained in this Section 15
shall survive the termination of this Agreement and the resignation, replacement
or removal of the Paying Agent.

16.            Patriot Act Disclosure; Tax Reporting.

                        (a)        Patriot Act Disclosure.  Section 326 of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, as amended ("USA PATRIOT Act")
requires the Paying Agent to implement reasonable procedures to verify the
identity of any person that opens a new account with it.  Accordingly, Purchaser
and Shareholder Representative acknowledge that Section 326 of the USA PATRIOT
Act and the Paying Agent's identity verification procedures require the Paying
Agent to obtain information which may be used to confirm the identity of
Purchaser and Shareholder Representative, including without limitation name,
address and organizational documents ("identifying information"). Purchaser and
Shareholder Representative agree to provide the Paying Agent with and consents
to the Paying Agent obtaining from third parties any such identifying
information required as a condition of opening an account with or using any
service provided by the Paying Agent.

 

                        (b)        Tax Reporting.

                                    (i)         On or before the date required
by applicable law, the Paying Agent will prepare and mail to each Shareholder an
IRS Form 1099-B or other applicable form reporting the aggregate amount received
by such Shareholder in accordance with applicable tax law.  The Paying Agent
will also prepare and file copies of such IRS Forms 1099-B or such other
applicable form with the Internal Revenue Service or other applicable taxing
authority on or before the date required, in accordance with applicable tax law.

                                    (ii)        Any payments made to any
Shareholder hereunder shall be subject to any applicable withholding laws or
regulations then in force with respect to the withholding of taxes, and the
Paying Agent shall withhold and remit to the applicable governmental entity all
amounts required to be withheld under such laws or regulations.  If the Paying
Agent has not received from any Shareholder (A) a duly completed and executed
IRS Form W-9 (or its successor form) in the case that such Shareholder is not a
Foreign Person or (B) an applicable

 

--------------------------------------------------------------------------------



IRS Form W-8 (or its successor form), duly completed and executed, in the case
that such Shareholder is a foreign corporation, foreign partnership, foreign
trust or nonresident alien (a "Foreign Person"), then the Paying Agent shall
deduct and withhold the applicable backup withholding tax from any payment made
to such Shareholder and shall timely and duly pay such withheld taxes to the
proper taxing authority in accordance with applicable U.S. tax law.  In the
event that the backup withholding taxes are withheld from a payment made to a
Shareholder pursuant to this Section 16, the Paying Agent shall deliver to such
Shareholder the appropriate form or documentation reporting such withholding and
the amount so withheld in accordance with applicable U.S. tax law. 

17.            Conflicts and Unresolved Disputes.  If, at any time, there shall
exist any dispute with respect to the holding or disposition of any of the funds
in the Paying Agent Account or any other obligations of the Paying Agent under
this Agreement, or if at any time the Paying Agent is unable to determine, to
the Paying Agent's sole satisfaction, the proper disposition of any funds in the
Paying Agent Account, or if the Purchaser and Shareholder Representative have
not, within thirty (30) days of the furnishing by the Paying Agent of a notice
of resignation pursuant to Section 13 hereof, appointed a successor Paying Agent
to act under this Agreement, then the Paying Agent may, in its sole discretion,
suspend the performance of any of its obligations under this Agreement until
such dispute or uncertainty shall be resolved to the sole satisfaction of the
Paying Agent or until a successor Paying Agent shall have been appointed, as the
case may be.  The Paying Agent shall have no liability to the Purchaser, any of
their affiliates or shareholders or any other person with respect to any such
suspension of performance or disbursement into court, specifically including any
liability or claimed liability that may arise, or be alleged to have arisen, out
of or as a result of any delay in the disbursement of funds held in the Paying
Agent Account or any delay in or with respect to any other action required or
requested of the Paying Agent.

18.            Representation and Warranties.  Purchaser  and Shareholder
Representative each represents and warrants that (a) in the case of Purchaser,
it is duly formed, validly existing and in good standing under the laws of
Michigan and, in the case of Shareholder Representative, it is duly formed,
validly existing and in good standing under the Commonwealth of Massachusetts,
and (b) it has all requisite corporate power and authority to execute and
deliver this Agreement and perform its obligations hereunder.

19.            Notices.  All notices, demands, or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (a) upon personal delivery
to the recipient, if during business hours on a business day (and otherwise, on
the next succeeding business day), (b) when received by fax, if during business
hours on a business day (and otherwise, on the next succeeding business day),
but only if a copy is also delivered to the recipient by reputable overnight
courier, with charges prepaid, (c) one business day after being sent to the
recipient by reputable overnight courier, with charges prepaid, or (d) four
business days after being mailed to the recipient by certified or registered
mail, return receipt requested, and postage prepaid.  Such notices, demands, and
other communications shall be sent to the recipient party at the address for
such party set forth below (or such other address as may be specified by the
relevant party providing notice to each other party in accordance with this
Section).  Proof of sending any notice, demand, or other communication shall be
the responsibility of the sender.

 

--------------------------------------------------------------------------------



 

If to Purchaser, to:

Spartan Motors, Inc.

1000 Reynolds Road

Charlotte, MI 48813

Attn:  Chief Financial Officer

Fax:  _________________

With copy to:

Varnum LLP

P.O. Box 352

Grand Rapids, MI 49501-0352

Attn:  Michael G. Wooldridge

Fax:  616-336-7000

 

 

If to Shareholder Representative, to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA  02116

Attn: Bond and Corporate Finance, C-2

Fax:  617-572-6454

With copy to:

John Hancock Financial Services

197 Clarendon Street, C-3-16

Boston, Massachusetts  02116

Attn: David Pemstein 

Fax:  617-421-4399

 

If to the Paying Agent, to:

 

 

 

Attn: 

Fax: 

 

 

20.            Compliance with Court Orders.  In the event that any escrow
property shall be attached, garnished or levied upon by any court order, or the
delivery thereof shall be stayed or enjoined by an order of a court, or any
order, judgment or decree shall be made or entered by any court order affecting
the property deposited under this Agreement, the Paying Agent is hereby
expressly authorized, in its sole discretion, to obey and comply with all writs,
orders or decrees so entered or issued, which it is advised by legal counsel of
its own choosing is binding upon it, whether with or without jurisdiction, and
in the event that the Paying Agent obeys or complies with any such writ, order
or decree it shall not be liable to any of the parties hereto or to any other
person, entity, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

21.            Miscellaneous.  The provisions of this Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by all the parties.  Neither this Agreement nor any right or interest hereunder
may be assigned in whole or in part by any party hereto without the prior
consent of the other parties.  This Agreement shall be governed by and construed
under the laws of the State of Indiana.  The parties further hereby waive any
right to a trial by jury with respect to any lawsuit or judicial proceeding
arising or relating to this Agreement.  No party to this Agreement is liable to
any other party for losses due to, or if it is unable to perform its obligations
under the terms of this Agreement because of, acts of God, fire, war, terrorism,
floods, strikes, electrical outages, equipment or transmission failure, or other
causes reasonably beyond its control.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Agreement may be transmitted

 

--------------------------------------------------------------------------------



by facsimile, and such facsimile will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party.  If any provision of this Agreement is determined to be
prohibited or unenforceable by reason of any applicable law of a jurisdiction,
then such provision shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in such
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction.  A person who is not a party to this Agreement shall have no
right to enforce any term of this Agreement. Where, however, the conflicting
provisions of any such applicable law may be waived, they are hereby irrevocably
waived by the parties hereto to the fullest extent permitted by law, to the end
that this Agreement shall be enforced as written.  Except as expressly provided
in Section 8 above, nothing in this Agreement, whether express or implied, shall
be construed to give to any person or entity other than the Paying Agent and
Purchaser and Shareholder Representative any legal or equitable right, remedy,
interest or claim under or in respect of this Agreement or any funds escrowed
hereunder.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Paying Agent Agreement as
of the Effective Date.

PURCHASER:

Spartan Motors, Inc.

                                                                       

By:

Its:

 

SHAREHOLDER REPRESENTATIVE:

John Hancock Life Insurance Company

                                                                       

By:

Its:

PAYING AGENT:

_____________________

                                                                       

By:

Its:

 

 

 

--------------------------------------------------------------------------------



Exhibit A

 

Schedule of Fees

 

 

 

 

 

 

--------------------------------------------------------------------------------



Exhibit B

 

Letter of Transmittal

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT C

Form of Certificate of Merger

STATE OF DELAWARE

CERTIFICATE OF MERGER OF

DOMESTIC CORPORATIONS

 

 

Pursuant to Title 8, Section 251(c) of the Delaware General Corporation Law, the
undersigned corporation executed the following Certificate of Merger:

 

            FIRST:  The name of the surviving corporation is Utilimaster
Holdings, Inc., and the name of the corporation being merged into this surviving
corporation is SMI Sub, Inc., each of which is a Delaware corporation.

 

            SECOND:  The Agreement and Plan of Merger has been approved,
adopted, certified, executed and acknowledged by each of the constituent
corporations in accordance with Title 8, Section 251.

 

            THIRD:  The name of the surviving corporation is Utilimaster
Holdings, Inc., a Delaware corporation.

 

            FOURTH:  The Certificate of Incorporation of the surviving
corporation shall be the Certificate of Incorporation of Utilimaster Holdings,
Inc.

 

            FIFTH:  The merger is to become effective upon the filing of this
Certificate of Merger with the Secretary of State of the State of Delaware.

 

            SIXTH:  The Agreement and Plan of Merger is on file at 1000 Reynolds
Road, Charlotte, Michigan 48813.

 

            SEVENTH:  A copy of the Agreement and Plan of Merger will be
furnished by the surviving corporation on request, without cost, to any
stockholder of the constituent corporations.

 

IN WITNESS WHEREOF, said surviving corporation has caused this Certificate of
Merger to be signed by an authorized officer, the ____ day of _____________,
A.D., 2009.

 

UTILIMASTER HOLDINGS, INC.

 

                                                                       

By:

Name:

Title:

 

--------------------------------------------------------------------------------



EXHIBIT D

 

Letter of Transmittal

 

By Mail:

 

By Overnight Courier:

 

 

[Insert]

 

 

[Insert]

 

Telephone Assistance:

[Insert]

 

Please read this Letter of Transmittal carefully.  This Letter of Transmittal
should be completed and signed in the space provided in Box D on page 4 and
hand-delivered or sent by overnight courier or registered mail, return receipt
requested and insured, with the completed and signed enclosed Internal Revenue
Service (“IRS”) Form W-9 (or the appropriate IRS Form W-8 if you are a non-U.S.
stockholder) and the certificates for Common Stock, Series A Preferred Stock,
Series B Preferred Stock, or Series C Preferred Stock of Utilimaster Holdings,
Inc., to be surrendered in connection with the transactions contemplated by the
Merger Agreement (as defined below).

 

THE INSTRUCTIONS TO THIS LETTER OF TRANSMITTAL SHOULD BE READ CAREFULLY

Ladies and Gentlemen:

 

The undersigned surrenders herewith the below-described
certificate(s) representing shares of Common Stock, Series A Preferred Stock,
Series B Preferred Stock, or Series C Preferred Stock (hereinafter the
“Shares”), of Utilimaster Holdings, Inc., a Delaware corporation (the
“Company”), to _________________, a _________________ (the “Paying Agent”), in
accordance with the terms of the merger of SMI Sub, Inc., a Delaware corporation
(the “Acquisition Sub”) with and into the Company pursuant to that certain
Agreement and Plan of Merger, dated as of November 18, 2009 (the “Merger
Agreement”), by and among the Company, Utilimaster Corporation, the Acquisition
Sub, Spartan Motors, Inc. (“Buyer”), and John Hancock Life Insurance Company
(“Hancock”).  Capitalized terms used but not defined herein shall have the
respective meanings as set forth in the Merger Agreement.

 

Such surrender is being made in exchange for payment, by check or wire transfer,
in an aggregate amount equal to the Closing Per Share Merger Consideration, if
any, payable to the undersigned in respect of such Shares, and all such other
amounts, if any, otherwise payable in respect of such Shares pursuant to the
terms and conditions of the Merger Agreement, the Escrow Agreement dated
November __, 2009 (the “Escrow Agreement”) and the Paying Agent Agreement, dated
as of November __, 2009 (the “Paying Agent Agreement”).  The Closing Per Share
Merger Consideration and the calculation of the Closing Per Share Merger
Consideration, is set forth on Schedule 1 to this Agreement.  The undersigned
accepts the calculation of the Closing Per Share Merger Consideration as
accurate and correct. 

 

Surrender of the Shares and the enclosed certificate(s) and/or execution of an
affidavit(s) of lost stock certificate and the execution and delivery of this
Letter of Transmittal are subject to the terms, conditions and limitations set
forth in the Merger Agreement, the Escrow Agreement, the Paying Agent Agreement
and this Letter of Transmittal (including its instructions), and, if such
surrender is prior to the date (the “Closing Date”) of the transactions
contemplated by the Merger Agreement (the “Closing”), conditioned upon the
consummation of the transactions contemplated by the Merger Agreement at the
Closing.  Copies of the Merger Agreement, Escrow Agreement  and Paying Agent
Agreement are available upon request of the Company.

 

--------------------------------------------------------------------------------



The undersigned hereby represents and warrants that he or she has full power and
authority to tender, sell, assign and transfer the Shares transferred hereby and
that, when and to the extent the same are accepted for payment by the Paying
Agent, Buyer will acquire for cancellation good, marketable and unencumbered
title thereto, free and clear of all liens, restrictions, charges, encumbrances,
conditional sales agreements or other obligations relating to the sale or
transfer thereof, and the same will not be subject to any adverse claims.  The
undersigned further represents and warrants that the undersigned has read and
understands the instructions accompanying this Letter of Transmittal.

 

The undersigned hereby releases the Company and its officers, directors,
employees, affiliates and successors (the “Releasees”) from all claims, demands,
and causes of action of any nature whatsoever that the undersigned has or may
have against any Releasee arising from the undersigned’s standing as a former
purchaser and holder of securities of the Company, including any claims related
to violations of federal or state securities laws, any claims related to the
Merger (as defined in the Merger Agreement) or other transactions contemplated
by the Merger Agreement, the exercise of any dissenters’ or appraisal rights as
a result of the Merger, any claims related to the relative liquidation
preferences of the shares of capital stock of the Company and any claims related
to the Shareholders Agreement (as defined in the Merger Agreement); provided,
however, that the undersigned does not hereby release any of the Releasees with
respect to (i) any claims for indemnification under the Company’s corporate
charter, by-laws or any ongoing contractual agreements if the undersigned is an
indemnitee thereunder in his capacity as a director, officer or employee of the
Company, (ii) claims relating to ongoing contractual commitments of any Releasee
to the undersigned that are outstanding immediately following the Effective Time
of the Merger (but excluding contractual commitments, other than any arising
under the Merger Agreement, relating to the undersigned’s status as a
shareholder of the Company or the undersigned’s purchase of securities of the
Company), or (iii) arising from any failure of Buyer or any of its affiliates
(including the Company following the Effective Time) to comply with any of their
covenants or agreements set forth in the Merger Agreement, the Paying Agent
Agreement or the Escrow Agreement or arising as a result of any breach of any
representation or warranty made by any of them in the Merger Agreement, the
Escrow Agreement or the Paying Agent Agreement or on any certificate or
instrument delivered by them at the Closing of the Merger or otherwise pursuant
to the Merger Agreement.

 

The undersigned understands that the Paying Agent will make payments due in
respect of the Shares as promptly as practicable following the date such amounts
are required to be paid pursuant to the terms of the Merger Agreement and the
Paying Agent Agreement, provided no such payment will be made until surrender to
the Paying Agent in this Letter of Transmittal and, as applicable, the
certificate(s) or affidavit(s) of lost stock certificate and the other documents
referenced herein, in each case, properly completed and executed. 

 

By virtue of this Letter of Transmittal, the undersigned hereby appoints John
Hancock Life Insurance Company as the Shareholder Representative under the
Merger Agreement, the Escrow Agreement and the Paying Agent Agreement and
(i) irrevocably appoints the Shareholder Representative as its representative,
agent, proxy, and attorney-in-fact for all purposes under this Agreement,
including the full power and authority on such Shareholder’s behalf:  (x) to
consummate the transactions contemplated by the Merger  Agreement, (y) to
negotiate, settle, compromise and make payments in respect of disputes arising
under, or relating to, the Merger Agreement, the Escrow Agreement and the Paying
Agent Agreement and the other agreements, certificates, instruments, and
documents contemplated by the Merger Agreement or executed or delivered in
connection therewith, and (z) to execute and deliver any amendment or waiver to
the Merger Agreement or any of the other agreements, certificates, instruments,
and documents contemplated by the Merger Agreement to be executed by the
undersigned Shareholder; (ii) consents to John Hancock Life Insurance Company
acting as the Shareholder Representative and taking all actions required or
permitted to be taken by the Shareholder Representative pursuant to the Merger
Agreement, the Escrow Agreement, the Paying Agent Agreement  and the other
agreements, certificates, instruments, and documents contemplated by the Merger
Agreement or executed or delivered in connection with therewith and performing
the duties of the Shareholder Representative pursuant to the terms thereof; and
(iii) agrees to be bound by the provisions of this Section 10.5 of the Merger
Agreement. 

 

 

--------------------------------------------------------------------------------



The Shareholders shall bear pro rata (based on the aggregate consideration owed
to each) all expenses (including reasonable attorneys’ fees, transfer taxes and
other governmental charges) incurred by and all other amounts paid by, the
Shareholder Representative in connection with its duties or rights as all
amounts paid by the Shareholder Representative pursuant to the terms of the
Merger Agreement, the Escrow Agreement and the Paying Agent Agreement, including
without limitation, under Section 2.7, 2.8, 2.9, 2.10, and 8.6 and Article 9 of
the Merger Agreement, and shall indemnify, defend and hold it harmless against
any and all Losses incurred in connection with the performance of its duties in
connection therewith; provided, however, (i) the obligation of the undersigned
pursuant to this paragraph shall be non-recourse to the undersigned and shall be
payable solely from the Per Share Merger Consideration owed to the undersigned. 

 

The undersigned agrees that the Shareholder Representative shall have the right
from time to time to direct the Paying Agent to pay the Shareholder
Representative amounts owed to it pursuant to the foregoing paragraph from
amounts then on deposit in the Paying Agent Account and such deduction shall
reduce the actual cash payments, if any, that would otherwise be owed to the
undersigned pursuant to the Merger Agreement.

 

The undersigned further acknowledges that the assertions embodied in the
representations and warranties contained in the Merger Agreement are qualified
by information contained in confidential disclosure schedules provided to Buyer
in connection with the signing of the Merger Agreement. These disclosure
schedules contain information that modifies, qualifies and creates exceptions to
the representations and warranties set forth in the Merger Agreement. 
Accordingly, the undersigned understands that the representations and warranties
in the Merger Agreement received by the undersigned may not constitute the
actual state of facts about the Company.

 

Please deliver the Closing Per Share Merger Consideration, if any, and any
amounts to which the undersigned is entitled in the name appearing above,
subject to the following instructions:

 

 

¨  Please check this box if you have lost your certificate(s).     If you have
lost your certificate(s), you may be required to provide additional
documentation such as an affidavit, indemnification and/or indemnity bond.

 

 

 

 

 

--------------------------------------------------------------------------------



LETTER OF TRANSMITTAL

BOX A                                                                 
Description of Company Stock Surrendered

 

Name(s) and Address of Registered Holder(s)

If there is any error in the name or address shown below, please make the
necessary corrections.

Certificate(s) Enclosed:

(Please fill in.  Attach separate schedule if needed)

 

 

[TO BE COMPLETED FOR EACH LETTER OF TRANSMITTAL]

Certificate Numbers

 

 

 

 

 

 

 

 

 

 

 

 

 

BOX B                  Special Payment Instructions

BOX C                  Special Delivery Instructions

 

Fill in ONLY if the check or wire transfer (if applicable) for cash to be
received by the undersigned is to be issued in a name OTHER than the name
appearing in Box A above. (Unless otherwise indicated in Box C, such check (if
applicable) will be mailed to the address indicated below.)  (See Instruction 
below.) (Signature Guarantee Required)

 

Name: 
                                                                                                   

 

Address: 
                                                                                                

 

                                                                                                 

 

Tax Identification/Social Security Number                                     

Fill in ONLY if the check or wire transfer (if applicable) for cash to be
received by the undersigned is to be sent to an address OTHER than to the
address appearing in Box A or B.

 

Name: 
                                                                          

Address : 
                                                                      

                                                                         

                                                                         

 

BOX D                    Signature

BOX E                    Wire Transfer

Instructions

 

Must be signed by registered holder(s), exactly as name appears on stock
certificate(s), or by person(s) authorized to become registered holder(s) by
certificates and documents transmitted herewith.  If signature is by an agent,
attorney, administrator, executor, guardian, trustee or others acting in a
fiduciary or representative capacity, or by an officer of a corporation on
behalf of the corporation, please set forth full title and furnish appropriate
supporting evidence.  (See Instructions below.)

_________________________________________________________________

Signature of Registered Holder(s)

 

_________________________________________________________________

Printed Name of Registered Holder(s)

 

_________________________________________________________________

Title, if any

 

Date: ___________________              Phone No:__________________________

 

Email Address (optional): ___________________  

 

Fill in ONLY if you desire funds to be delivered to you by wire transfer
(Minimum wire transfer $100,000.)

 

Bank Name:                                                                  

 

Bank Telephone Number:                                          

 

Account Name:                                                             

 

Account Number:                                                         

 

Routing Number:                                                          

 

 

SIGNATURE(S) GUARANTEED BY:             (REQUIRED ONLY AS PROVIDED IN
INSTRUCTION BELOW.)

                                                                                                                                                                                                                      

Name of Institution                                                           
Address (including Zip Code) 

                                                                                                                                                                                                                 

                                                                                                                                                                                                       

                                                                                                                                                                                                                 

Authorized Signature                                                         
Printed Name                                                                  
                          Date

 

 

 

--------------------------------------------------------------------------------



 

Delivery of the enclosed stock certificate(s) will be effected and risk of loss
shall pass only upon receipt by the Paying Agent at the address below.  Delivery
of a check or wire transfer (if applicable) for cash payment to which you are
entitled under the Merger Agreement (as defined on page 1) shall be made within
approximately five business days after the proper delivery, and receipt by the
Paying Agent, of this Letter of Transmittal and the appropriate stock
certificates.

 

 

--------------------------------------------------------------------------------



INSTRUCTIONS

A former stockholder of Utilimaster Holdings, Inc. will not receive the merger
consideration in exchange for such stockholders’ certificate(s) formerly
representing Shares until the certificate(s) owned by such stockholder are
received by the Paying Agent at the address set forth above, together with such
documents as the Paying Agent may require, and until the same are processed for
payment by the Paying Agent.  No interest will accrue on any amounts due.

1.        Guarantee of Signatures.  No signature guarantee on this Letter of
Transmittal is required (i) if this Letter of Transmittal is signed by the
registered holder of the certificate(s) surrendered herewith, unless such holder
has completed either the box entitled “Special Delivery Instructions” or the box
entitled “Special Issuance Instructions” on the Letter of Transmittal, or
(ii) if the certificate(s) is to be surrendered for the account of an eligible
guarantor institution such as a commercial bank, trust company, securities
broker/dealer, credit union or a savings association participating in a
Medallion Program approved by the Securities Transfer Association, Inc. (each of
the foregoing being an “Eligible Institution”).  In all other cases, all
signatures on the Letter of Transmittal must be guaranteed by an Eligible
Institution.  See Instruction 4.

2.        Delivery of Letter of Transmittal and Certificates.  This Letter of
Transmittal, properly completed and duly executed, together with the
certificate(s), should be delivered to the Paying Agent at the address set forth
in this Letter of Transmittal.

The method of delivery of certificate(s) and any other required documents is at
the election and risk of the owner.  However, if certificate(s) are sent by
mail, it is recommended that they be sent by certified mail, properly insured,
with return receipt requested.  Risk of loss and title of the
certificate(s) shall pass only upon delivery of the certificate(s) to the Paying
Agent.

All questions as to validity, form and eligibility of any surrender of any
Certificate hereunder will be determined by the Company, as the surviving
corporation (which may delegate power in whole or in part to the Paying
Agent) and such determination shall be final and binding.  The Company, as the
surviving corporation, reserves the right to waive any irregularities or defects
in the surrender of any certificate(s).  A surrender will not be deemed to have
been made until all irregularities have been cured or waived.

3.        Inadequate Space.  If the space provided herein is inadequate, the
Certificate numbers formerly represented thereby should be listed on a separate
schedule attached hereto.

4.        Signature on Letter of Transmittal, Stock Powers and Endorsements.  If
this Letter of Transmittal is signed by the registered holder of the
certificate(s) surrendered hereby, the signature must correspond exactly with
the name written on the face of the certificate(s) without alteration,
enlargement or any change whatsoever.

If the certificate(s) surrendered hereby is owned of record by two or more joint
owners, all such owners must sign this Letter of Transmittal.

If any surrendered Certificates are registered in different names on several
Certificates, it will be necessary to complete, sign and submit as many separate
Letters of Transmittal as there are different registrations of Certificates.

When this Letter of Transmittal is signed by the registered owner(s) of the
certificate(s) listed and surrendered hereby, no endorsements of the
certificate(s) or separate stock powers are required.

 

--------------------------------------------------------------------------------



If this Letter of Transmittal is signed by a person other than the registered
owner of the certificate(s) listed, such certificate(s) must be endorsed or
accompanied by appropriate stock power(s), in either case signed by the
registered owner or owners or a person with full authority to sign on behalf of
the registered owner.  Signatures on such certificate(s) or stock power(s) must
be guaranteed by an Eligible Institution.  See Instruction 1.

If this Letter of Transmittal or any certificate(s) or stock power(s) is signed
by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a
corporation or others acting in a fiduciary or representative capacity, such
persons should so indicate when signing, and evidence satisfactory to the Paying
Agent of his or her authority to so act must be submitted.  The Paying Agent
will not exchange any certificate(s) until all instructions herein are complied
with.

5.        Stock Transfer Taxes.  The registered holder shall timely pay all
transfer, documentary, sales, use, stamp, registration and other taxes arising
from or relating to the transactions contemplated by the Merger Agreement, to
the extent they relate specifically to the payment of cash to the undersigned,
and the undersigned shall, at his or her own expense, file all necessary tax
returns and other documentation with respect to all such transfer, documentary,
sales, use, stamp, registration and other taxes.  In the event that any
transfer, documentary, sales, use, stamp, registration or other taxes becomes
payable by reason of the payment of the merger consideration in any name other
than that of the registered holder, such transferee or assignee must pay such
tax or must establish that such tax has been paid or is not applicable.  The
Paying Agent will have no responsibility with respect to transfer, documentary,
sales, use, stamp, registration or other taxes.

6.        Special Delivery Instructions.  Indicate the name and address of the
person(s) to whom the check comprising the merger consideration are to be sent
if different from the name and address of the person(s) signing this Letter of
Transmittal.

7.        Substitute Form W-9.  Each surrendering stockholder is required to
provide the Paying Agent with such holder’s correct Taxpayer Identification
Number (“TIN”) on two (2) originals of the Substitute Form W-9, in the forms of
Schedules 2(a) and 2(b), and to certify whether the stockholder is subject to
backup withholding.  Failure to provide such information or an adequate basis
for exemption on the form may subject the surrendering stockholder to United
States federal income tax withholding on cash payments made to such surrendering
stockholder with respect to the certificate(s).  If such holder is an
individual, the TIN is his or her social security number.  A holder must cross
out item (2) in Part 2 of Substitute Form W-9 if such holder is subject to
backup withholding.  The box in Part 3 of the form should be checked if the
surrendering holder has not been issued a TIN and has applied for a TIN or
intends to apply for a TIN in the near future.  If the box in Part 3 is checked,
the surrendering holder must also complete the Certificate of Awaiting Taxpayer
Identification Number below in order to avoid backup withholding. 
Notwithstanding that the box in Part 3 is checked and the Certificate of
Awaiting Taxpayer Identification Number is completed, the Paying Agent will
withhold at a rate not to exceed 28% on all payments made prior to the time a
properly certified TIN is provided to the Paying Agent.  However, such amounts
will be refunded to such surrendering holder if a TIN is provided to the Paying
Agent within 60 days. 

8.        Lost, Stolen or Destroyed Certificate(s).  If your certificate(s) has
been lost, stolen or destroyed, an affidavit of loss in the form of Schedule 3
must be properly completed and returned to the Paying Agent.




 

--------------------------------------------------------------------------------




9.        INFORMATION AND ADDITIONAL COPIES.  INFORMATION AND ADDITIONAL COPIES
OF THIS LETTER OF TRANSMITTAL MAY BE OBTAINED FROM THE PAYING AGENT BY WRITING
TO THE ADDRESS ABOVE OR CALLING THE PAYING AGENT AT _______________.

IMPORTANT TAX INFORMATION

Under United States federal income tax laws, a holder who receives cash payments
pursuant to the Merger is required to provide the Paying Agent (as payer) with
such holder’s correct TIN on the Substitute Form W-9 below (or otherwise
establish a basis for exemption from backup withholding) and certify under
penalty of perjury that such TIN is correct and that such holder is not subject
to backup withholding.  If such holder is an individual, the TIN is his or her
social security number.  If the Paying Agent is not provided with the correct
TIN, a $50 penalty may be imposed by the Internal Revenue Service, and the
payment of any cash pursuant to the Merger may be subject to backup withholding.

Certain holders (including, among others, all corporations and foreign
individuals and entities) are not subject to these backup withholding and
reporting requirements.  Exempt holders should indicate their exempt status on
Substitute Form W-9.  In order for a foreign individual to qualify as an exempt
recipient, such individual must submit a Form W-8 BEN, signed under penalties of
perjury, attesting to such individual’s exempt status.  A Form W-8 BEN can be
obtained from the Paying Agent.  See the enclosed “Guidelines for Certification
of Taxpayer Identification Number on Substitute Form W-9” for additional
instructions.

If backup withholding applies, the Paying Agent is required to withhold at a
rate not to exceed 28% of any payments made to the holder or other payee. 
Backup withholding is not an additional tax.  Rather, the Federal income tax
liability of persons subject to backup withholding will be reduced by the amount
of tax withheld provided that the required information is given to the IRS.  If
withholding results in an overpayment of taxes, a refund may be obtained from
the Internal Revenue Service.

Purpose of Substitute Form W-9

To prevent backup withholding on payments made with respect to certificate(s),
the holder is required to notify the Paying Agent of such holder’s correct TIN
by completing the form below, certifying that (1) the TIN provided on the
Substitute Form W-9 is correct (or that such holder is awaiting a TIN), (2) such
holder is not subject to backup withholding because (a) such holder is exempt
from backup withholding, (b) such holder has not been notified by the Internal
Revenue Service that he is subject to backup withholding as a result of a
failure to report all interest or dividends or (c) the Internal Revenue Service
has notified such holder that such holder is no longer subject to backup
withholding and (3) such holder is a U.S. person (including a U.S. resident
alien).

What Number to Give the Paying Agent

The holder is required to give the Paying Agent the TIN (i.e., social security
number or employer identification number) of the holder of the
certificate(s) tendered hereby.  If the certificate(s) are held in more than one
name or are not held in the name of the actual owner, consult the enclosed
“Guidelines for Certification of Taxpayer Identification Number on Substitute
Form W‑9” for additional guidance on which number to report.

                All inquiries regarding this form should be made directly to:

                                                                                 

                Phone:                                                    

 

--------------------------------------------------------------------------------



 

All inquiries regarding the Merger should be made directly to:

 

Company Name:

Attention:

Address:

Phone:

Fax:

 

--------------------------------------------------------------------------------



 

  Tax Certification: Taxpayer Identification Number (TIN):   Social Security
Number                               Date:           ___________________        

                                                                        

            

             

            

                                                                                                                                                                                                        

                                                                                                                              
or

  
                                                                              Employee
Identification Number

                                                                        

            

                         

 

 


Name & Address:  ___________________________________  

                     ___________________________________

                                          ___________________________________

 

Customer is a (check one):

Corporation____             Partnership____              Individual/sole
proprietor____  Trust_____

Limited liability company____ Enter the tax classification (D=disregarded
entity, C=Corporation, P=Partnership______

Other _________________

 

Taxpayer is (check if applicable):

___ Exempt from backup withholding

Under the penalties of perjury, the undersigned certifies that:

(1)                   the number shown above is its correct Taxpayer
Identification Number (or it is waiting for a number to be issued to it);

(2)                   it is not subject to backup withholding because: (a) it is
exempt from backup withholding or (b) it has not been notified by the Internal
Revenue Service (IRS) that it is subject to backup withholding as a result of
failure to report all interest or dividends, or (c) the IRS has notified it that
it is no longer subject to backup withholding; and

(3)                   It is a U.S. citizen or other U.S. person (defined in the
Form W-9 instructions).

 (If the entity is subject to backup withholding, cross out the words after the
(2) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

Signature:              _______________________________

 

Printed Name:      _______________________________

 

--------------------------------------------------------------------------------



Obtaining a Number

If you don’t have a taxpayer identification number or you don’t know your
number, obtain Form SS-5, Application for a Social Security Number Card, Form
W-7, Application for IRS Individual Taxpayer Identification Number, or Form
SS-4, Application for Employer Identification Number, at the local office of the
Social Security Administration or the Internal Revenue Service and apply for a
number.

Payees Exempt from Backup Withholding

The following is a list of payees exempt from backup withholding and for which
no information reporting is required. For interest and dividends, all listed
payees are exempt except item (9). For broker transactions, payees listed in
items (1) through (13) and a person registered under the Investment Advisers Act
of 1940 who regularly acts as a broker are exempt. Payments subject to reporting
under sections 6041 and 6041A are generally exempt from backup withholding only
if made to payees described in items (1) through (7), except a corporation that
provides medical and health care services or bills and collects payments for
such services is not exempt from backup withholding or information reporting.
Only payees described in items (2) through (6) are exempt from backup
withholding for barter exchange transactions, patronage dividends, and payments
by certain fishing boat operators.

(1)       A corporation.

(2)       An organization exempt from tax under section 501(a), or an IRA, or a
custodial account under section 403(b)(7).

(3)       The United States or any of its agencies or instrumentalities.

(4)       A state, the District of Columbia, a possession of the United States,
or any of their political subdivisions or instrumentalities.

(5)       A foreign government or any of its political subdivisions, agencies,
or instrumentalities.

(6)       An international organization or any of its agencies or
instrumentalities.

(7)       A foreign central bank of issue.

(8)       A dealer in securities or commodities required to register in the
United States, the District of Columbia, or a possession of the United States.

(9)       A futures commission merchant registered with the Commodity Futures
Trading Commission.

(10)     A real estate investment trust.

(11)     An entity registered at all times during the tax year under the
Investment Company Act of 1940.

(12)     A common trust fund operated by a bank under section 584(a).

(13)     A financial institution.

(14)     A middleman known in the investment community as a nominee or listed in
the most recent publication of the American Society of Corporate Secretaries,
Inc., Nominee List

(15)     A trust exempt from tax under section 664 or described in section 4947.

 

Payments Exempt from Backup Withholding

Payments of dividends and patronage dividends not generally subject to backup
withholding include the following:

● Payments to nonresident aliens subject to withholding under section 1441.

● Payments to partnerships not engaged in a trade or business in the U.S. and
which have at least one nonresident alien partner.

● Payments of patronage dividends where the amount received is not paid in
money.

● Payments made by certain foreign organizations.

● Section 404(k) distributions made by an ESOP.

Payments of interest not generally subject to backup withholding include the
following:

● Payments of interest on obligations issued by individuals.

Note: The payee may be subject to backup withholding if this interest is $600 or
more and is paid in the course of the payer’s trade or business and the payee
has not provided his or her correct TIN to the payer.

● Payments of tax-exempt interest (including exempt-interest dividends under
Section 852).

 

--------------------------------------------------------------------------------



 

● Payments described in Section 6049(b)(5) to nonresident aliens.

● Payments on tax-free covenant bonds under section 1451.

● Payments made by certain foreign organizations.

● Mortgage interest paid to you.

Exempt payees described above should file Form W-9 to avoid possible erroneous
backup withholding. FILE THIS FORM WITH THE PAYER, FURNISH YOUR TAXPAYER
IDENTIFICATION NUMBER, WRITE “EXEMPT” IN PART II, AND RETURN IT TO THE PAYER. IF
THE PAYMENTS ARE INTEREST, DIVIDENDS, OR PATRONAGE DIVIDENDS, ALSO SIGN AND DATE
THE FORM.

Certain payments that are not subject to information reporting are also not
subject to backup withholding. For details, see sections 6041, 6041A(a), 6042,
6044, 6045, 6049, 6050(N) and 6050A and the regulations thereunder.

Privacy Act Notice - Section 6109 requires you to give your correct TIN to
persons who must file information returns with the IRS to report interest,
dividends, and certain other income paid to you, mortgage interest you paid, the
acquisition or abandonment of secured property, cancellation of debt, or
contributions you made to an IRA. The IRS uses the numbers for identification
purposes and to help verify the accuracy of your tax return. You must provide
your TIN whether or not you are required to file a tax return. Payers must
generally withhold 28% of taxable interest, dividend, and certain other payments
to a payee who does not give a TIN to a payer. Certain penalties may also apply.

Penalties

     (1) Penalty for Failure to Furnish Taxpayer Identification Number. - If you
fail to furnish your taxpayer identification number to a payer, you are subject
to a penalty of $50 for each such failure unless your failure is due to
reasonable cause and not to willful neglect.

     (2) Civil Penalty for False Information with Respect to Withholding. - If
you make a false statement with no reasonable basis which results in no
imposition of backup withholding, you are subject to a penalty of $500.

     (3) Criminal Penalty for Falsifying Information. - Willfully falsifying
certifications or affirmations may subject you to criminal penalties including
fines and/or imprisonment.

     (4) Misuse of TINS. - If the requester discloses or uses TINS in violation
of Federal law, the requester may be subject to civil and criminal penalties.

FOR ADDITIONAL INFORMATION CONTACT YOUR TAX CONSULTANT OR THE INTERNAL REVENUE
SERVICE.

 

 

--------------------------------------------------------------------------------



SCHEDULE 1

 

Closing Per Share Merger Consideration

 

 

 

 

--------------------------------------------------------------------------------



SCHEDULE 2(a)

SUBSTITUTE FORM W-9

 

PAYER’S NAME:  _______________

substitute

Form W-9

PART I — PLEASE PROVIDE YOUR TIN IN THE BOX AT RIGHT AND CERTIFY BY SIGNING AND
DATING BELOW

 

____________________________

Social Security Number

OR

____________________________

Employer Identification Number

Department of

the Treasury

Internal Revenue Service

PART II — Certification--Under penalties of perjury, I certify that:

(1)           The number shown on this form is my correct Taxpayer
Identification Number (or I am waiting for a number to be issued to me),

(2)           I am not subject to backup withholding because (i) I am exempt
from backup withholding, (ii) I have not been notified by the Internal Revenue
Service (“IRS”) that I am subject to backup withholding as a result of a failure
to report all interest or dividends, or (iii) the IRS has notified me that I am
no longer subject to backup withholding, and

(3)           I am a U.S. person (including a U.S. resident alien).

Payer’s Request

for Taxpayer

Identification

Number (TIN)

Certification Instructions--You must cross out item (2) in Part II above if you
have been notified by the IRS that you are subject to backup withholding because
of underreporting interest or dividends on your tax return.  However, if after
being notified by the IRS that you were subject to backup withholding you
received another notification from the IRS that you are no longer subject to
backup withholding, do not cross out item (2).

Signature:______________________________________________
Date:__________________________________________________

Name (Please Print):___________________________________

PART III

Awaiting TIN □

 

NOTE:  FAILURE TO COMPLETE AND RETURN THE SUBSTITUTE FORM W-9 MAY RESULT IN
BACKUP WITHHOLDING OF 28% OF ANY PAYMENTS MADE TO YOU.

(See Instruction 7)

YOU MUST COMPLETE THE FOLLOWING CERTIFICATE

IF YOU CHECKED THE BOX IN PART III OF SUBSTITUTE FORM W-9.

 

--------------------------------------------------------------------------------



 

 

CERTIFICATE OF AWAITING TAXPAYER IDENTIFICATION NUMBER

                I certify under penalties of perjury that a Taxpayer
Identification Number has not been issued to me, and either (i) I have mailed or
delivered an application to receive a Taxpayer Identification Number to the
appropriate Internal Revenue Service Center or Social Security Administration
Office or (ii) I intend to mail or deliver an application in the near future.  I
understand that if I do not provide a Taxpayer Identification Number within 60
days, 28% of all reportable payments made to me thereafter will be withheld
until I provide a number.

_____________________________________

 

______________________

Signature

_______________________

Name (Please Print)

_____________________________________

 

___________

Date

 

 

--------------------------------------------------------------------------------



SCHEDULE 2(b)

SUBSTITUTE FORM W-9

 

PAYER’S NAME:  _______________

substitute

Form W-9

PART I — PLEASE PROVIDE YOUR TIN IN THE BOX AT RIGHT AND CERTIFY BY SIGNING AND
DATING BELOW

 

____________________________

Social Security Number

OR

____________________________

Employer Identification Number

Department of

the Treasury

Internal Revenue Service

PART II — Certification--Under penalties of perjury, I certify that:

(1)           The number shown on this form is my correct Taxpayer
Identification Number (or I am waiting for a number to be issued to me),

(2)           I am not subject to backup withholding because (i) I am exempt
from backup withholding, (ii) I have not been notified by the Internal Revenue
Service (“IRS”) that I am subject to backup withholding as a result of a failure
to report all interest or dividends, or (iii) the IRS has notified me that I am
no longer subject to backup withholding, and

(3)           I am a U.S. person (including a U.S. resident alien).

Payer’s Request

for Taxpayer

Identification

Number (TIN)

Certification Instructions--You must cross out item (2) in Part II above if you
have been notified by the IRS that you are subject to backup withholding because
of underreporting interest or dividends on your tax return.  However, if after
being notified by the IRS that you were subject to backup withholding you
received another notification from the IRS that you are no longer subject to
backup withholding, do not cross out item (2).

Signature:______________________________________________
Date:__________________________________________________

Name (Please Print):___________________________________

PART III

Awaiting TIN □

 

NOTE:  FAILURE TO COMPLETE AND RETURN THE SUBSTITUTE FORM W-9 MAY RESULT IN
BACKUP WITHHOLDING OF 28% OF ANY PAYMENTS MADE TO YOU.

(See Instruction 7)

YOU MUST COMPLETE THE FOLLOWING CERTIFICATE

IF YOU CHECKED THE BOX IN PART III OF SUBSTITUTE FORM W-9.

 

--------------------------------------------------------------------------------



 

 

CERTIFICATE OF AWAITING TAXPAYER IDENTIFICATION NUMBER

                I certify under penalties of perjury that a Taxpayer
Identification Number has not been issued to me, and either (i) I have mailed or
delivered an application to receive a Taxpayer Identification Number to the
appropriate Internal Revenue Service Center or Social Security Administration
Office or (ii) I intend to mail or deliver an application in the near future.  I
understand that if I do not provide a Taxpayer Identification Number within 60
days, 28% of all reportable payments made to me thereafter will be withheld
until I provide a number.

_____________________________________

 

______________________

Signature

_______________________

Name (Please Print)

_____________________________________

 

___________

Date

 

 

--------------------------------------------------------------------------------



SCHEDULE 3

 

Affidavit of Lost Stock Certificate

(see attached)

 

 

 

 

 

--------------------------------------------------------------------------------



 

AFFIDAVIT OF LOST STOCK CERTIFICATE

 

STATE OF _____________________)

)           SS

COUNTY OF ___________________)

                                                                     (the
“Affiant”), being duly sworn, deposes and says under oath and in due form of law
as follows:

1.      The Affiant is the owner and entitled to possession of Certificate No.
           , evidencing ownership of                          
                                 (        ) shares of Common Stock of
Utilimaster Holdings, Inc., a Delaware corporation (the “Company”), and/or
Certificate No. _______, evidencing ownership of
                                                       (        ) shares of
Series A Preferred Stock of the Company, and/or Certificate No. _______,
evidencing ownership of                                                         
 (        ) shares of Series B Preferred Stock of the Company, and/or
Certificate No. _______, evidencing ownership of
                                                     (        ) shares of Series
C Preferred Stock of the Company (as applicable, the “Lost Certificate”).

2.      The Lost Certificate has been mutilated, lost, stolen or destroyed, and
the Affiant is unable to locate it.

3.      The Affiant has not disposed of any of the shares of stock represented
by the Lost Certificate, whether by sale, transfer, gift, or otherwise, nor has
the Affiant given any person a power of attorney or other authority of any kind
to dispose of or otherwise transfer any of those shares of stock.

4.      The Affiant makes these statements under oath in order to induce the
Company to accept this Affidavit of Lost Certificate.

5.      In consideration of the issuance to the Affiant of a duplicate stock
certificate, the Affiant agrees that if the Lost Certificate is ever found or
located, the Affiant will promptly deliver it to the Company for cancellation.

6.      In consideration of the Company directing payment to Affiant for the
securities evidenced by the Lost Certificate (the “Securities”), Affiant and
Affiant’s legal representatives, successors and assigns, hereby agree to
indemnify and save harmless the Company, ____________________ (as escrow/paying
agent), their successors and assigns (the “Indemnitees”), and each of them, from
and against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, damages, costs,
charges, counsel fees and other expenses, of every nature and character, which
the Indemnitees, or any of them, at any time, shall or may sustain or incur by
reason of any claim or demand which may be made as a result of the issuance of a
new certificate in place of the Securities or by reason of any payment,
transfer, exchange or other act which the Indemnitees, or any of them, may do or
cause to be done with respect to the Securities represented to have been lost,
stolen or destroyed, whether or not such liabilities, losses, costs, damages,
counsel fees and other expenses arise or occur through accident, oversight,
inadvertence or neglect on the part of the Indemnitees, or any of them, or their
respective officers, agents, clerks or employees.

 

[Notarized signature appears on the following page.]

 

--------------------------------------------------------------------------------



 

__________________________________
Name:

 

__________________________________
Name:

 

STATE OF _____________________)

)         SS

COUNTY OF ___________________)

Subscribed and sworn to before me, the undersigned, a Notary Public of the State
of _______________, in and for the County of _______________, this _____ day of
______________, 20___, by                                                     ,
known to me (or satisfactorily proven) to be the person named in the foregoing
Affidavit, who made oath that the matters and facts stated therein are true and
correct to the best of his or her knowledge, information, and belief.

__________________________________________

Notary Public

My Commission expires ______________________.

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT E

Form of Employee Acknowledgment

 

AMENDMENT TO [SEVERANCE/EMPLOYMENT] AGREEMENT ACKNOWLEDGEMENT

 

            This Amendment to [Severance/Employment] Agreement Acknowledgement
("Amendment") is entered into by and between Utilimaster Corporation
("Utilimaster") and [_________________] ("Employee"). 

 

            Utilimaster and Employee entered into a[n] [Severance/Employment]
Agreement dated and effective [_______________] ("Agreement").  Due to economic
conditions, Utilimaster previously implemented a ten percent reduction in base
salary for its similarly situated management employees, including Employee (the
"Reduction").  Pursuant to that certain [Severance/Employment Agreement]
Acknowledgement executed by the parties on [________________] (the "Wage
Reduction Acknowledgement"), the Reduction was to cease upon a "Change In
Control" (as defined therein).  As a result of the proposed merger of
Utilimaster Holdings, Inc. with a subsidiary of Spartan Motors, Inc., pursuant
to an agreement and plan of merger dated as of November 16, 2009 (the "Merger
Agreement"), there will be a Change in Control.  The parties desire to continue
the Reduction for up to an additional 120 days following the Closing of the
merger, as that term is used in the Merger Agreement, without triggering the
rights of the management employees, including Employee, to terminate their
employment for "Good Reason" as that term is defined in the Agreement.  
Accordingly, the parties agree as follows:

 

            1.         Reduction.      Utilimaster shall continue the Reduction
from and after the Closing, as that term is used in the Merger Agreement, for a
period not to exceed 120 days (the "Continued Reduction").    

 

2.         Acknowledgement.  Employee acknowledges and agrees that the Continued
Reduction will not be grounds for Employee to terminate [his or her] employment
for "Good Reason" as that term is defined in the Agreement. 

 

3.         Severance.      In the event Employee's employment is terminated
during the time the Continued Reduction is in place and such termination
entitles Employee to severance in accordance with the terms of the Agreement,
Employee's severance shall be calculated by using Employee's base salary prior
to the Reduction or the Continued Reduction.  

 

4.         Governing Terms.     All terms and conditions of the Agreement and
the Wage Reduction Agreement shall continue to control except as modified by
this Amendment. 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Utilimaster Corporation

 

 

__________________________________

Signature

 

 

__________________________________

Printed Name and Title

 

 

Dated: ____________________________

 

[Employee's Name]

 

 

__________________________________

Signature

 

 

__________________________________

Printed Name

 

 

Dated: ____________________________

 

 

 

--------------------------------------------------------------------------------



EXHIBIT F

 

Opinions to be Given by Counsel to Seller Parties

1.         Each of Holdings and the Company is a duly organized and validly
existing Delaware corporation, in good standing under the laws of the State of
Delaware.  UTM Acquisition Company, LLC is a duly organized and validly existing
limited liability company under the laws of the State of Indiana.  Each U.S. UC
Party has the corporate or limited liability company power and authority, as the
case may be, to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage in.

 

2.         Each U.S. UC Party has the corporate or limited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of the Agreement and the other [Transaction Documents] to
which it is a party, and has taken all necessary corporate or limited liability
company action, as the case may be, to authorize the execution, delivery and
performance of the Agreement and the other [Transaction Documents] to which it
is a party.  Each U.S. UC Party has duly executed and delivered the Agreement
and the other [Transaction Documents] to which it is a party.  The Agreement and
each of the other [Transaction Documents] is a valid and binding obligation of
each U.S. UC Party a party thereto, and is enforceable against such persons in
accordance with its terms.

 

3.         The execution and delivery by each U.S. UC Party of the Agreement and
any other [Transaction Document] to be executed or delivered by such U.S. UC
Party, and the performance of its obligations under the Agreement or any of such
other [Transaction Documents], do not and will not (a) conflict with or result
in a breach of the terms, conditions, or provisions of, its certificate of
incorporation, by-laws, articles of organization or written operating agreement,
as applicable, or the Shareholders Agreement, (b) require of it any
authorization, consent, approval, exemption, or other action by, or notice or
declaration to, or filing with, any court or administrative or governmental body
or agency, or (c) violate any law, statute, or regulation to which it is
subject, including, without limitation, the Delaware General Corporation Law.

 

4.         As of the Closing Date, (a) Holdings had outstanding 5,721,876 shares
of common stock, par value of $0.001 per share (the record owners of which are
set forth on Schedule 5.3 to the Agreement), 31,662 shares of Series A Preferred
Stock, par value of $.001 per share (the sole record owner of which is Hancock),
4,000 shares of Series B Preferred Stock, par value of $0.001 per share (the
sole record owner of which is Hancock), and 2,155 shares of Series C Preferred
Stock, par value of $0.001 per share (the record owners of which are set forth
on Schedule 5.3 to the Agreement); (b) the Company had outstanding 900 shares of
common stock, par value of $.01 per share (the sole record owner of which is
Holdings).  The issuance of all those outstanding shares was duly authorized and
all of the outstanding shares have been validly issued and are, to the best of
our knowledge, fully paid and nonassessable.

 

 

--------------------------------------------------------------------------------



5.         As of the Closing Date, the Company is the sole record owner of all
outstanding Equity Interests in UTM Acquisition Company, LLC.  The issuance by
UTM Acquisition Company, LLC of such Equity Interests to the Company was duly
authorized and all of such Equity Interests have been validly issued and are, to
the best of our knowledge, fully paid and nonassessable.

 

6.         Except as set forth in paragraphs 4 and 5 above, none of the U.S. UC
Parties has any Equity Interests, whether vested or unvested, issued or
outstanding as of the Closing Date.  Except as otherwise set forth on Schedule
5.3 to the Agreement, no U.S. UC Party is subject to any obligation (contingent
or otherwise) to issue any Equity Interests or Equity Equivalents (except for or
in connection with the transactions contemplated by the Agreement).

 

 

The foregoing opinions will be subject to appropriate and customary assumptions,
exceptions, limitations and qualifications, including an assumption that Indiana
law governs all agreements (except where the Delaware General Corporation Law
expressly governs).

 

 

--------------------------------------------------------------------------------



FIRST AMENDMENT TO

AGREEMENT AND PLAN OF MERGER

 

This FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (the "Amendment"), dated as
of November 30, 2009, is entered into by and among Spartan Motors, Inc., a
Michigan corporation ("Purchaser"), John Hancock Life Insurance Company, a
Massachusetts life insurance company ("Hancock", in its individual capacity, and
the "Shareholder Representative" in its capacity as such pursuant to the Merger
Agreement, as defined below), SMI Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of Purchaser ("Acquisition Sub"), Utilimaster Holdings,
Inc., a Delaware corporation ("Holdings"), and Utilimaster Corporation, a
Delaware corporation (the "Company").

RECITALS

A.        Purchaser, Hancock, the Shareholder Representative, Acquisition Sub,
Holdings, and the Company are parties to an Agreement and Plan of Merger, dated
November 18, 2009 (the "Merger Agreement").  Capitalized terms used in this
Amendment without definition are used with the meanings given in the Merger
Agreement.

B.        The Parties are entering into this Amendment in order to modify and
correct certain provisions of the Merger Agreement, as set forth below.

Acknowledgment

NOW, THEREFORE, the Parties agree as follows:

1.         Replacement of Schedule 2.6(e).  The Parties agree that the Schedule
2.6(e) attached to this Amendment shall be and is substituted for all purposes
under the Merger Agreement for the Schedule 2.6(e) originally attached to the
Merger Agreement.

2.         Replacement of Schedule 2.7.  The Parties agree that the Schedule 2.7
attached to this Amendment shall be and is substituted for all purposes under
the Merger Agreement for the Schedule 2.7 originally attached to the Merger
Agreement.

3.         Funding of 401(k) Contribution.  The Parties agree that Section
2.6(e) of the Merger Agreement shall be and is replaced in its entirety with the
following:

            (e)        At the Closing, Purchaser shall deliver the Aggregate
Bonus Amount to the Company and the Company shall (i) immediately after the
Effective Time, pay bonuses to the Persons and in the amounts set forth on
Schedule 2.6(e), and (ii) fund the 401(k) match amount set forth on
Schedule 2.6(e) (or such other amount as is calculated in accordance with the
plan documents, including the "last day" rule) shortly after the end of calendar
year 2009 consistent with the Company's plan documents, including the
application of the "last day" rule and any exceptions to such rule, and
applicable law.

 

--------------------------------------------------------------------------------



4.         Certain Tax Matters.  The Parties agree that (i) the last sentence of
Section 8.6(b) of the Merger Agreement shall be and is amended to insert the
phrase "(other than the amount shown for the 401(k) match)" immediately after
the reference to Schedule 2.6(e) in that sentence, and (ii) the following is
added as new Section 8.6(h):

(h)        The Parties agree the Tax benefit to Purchaser, if any, of the
Company's contribution of the 401(k) match pursuant to Section 2.6(e) above
shall be distributed for the benefit of the Shareholders in accordance with this
paragraph.  No later than March 31, 2010, Purchaser shall (i) deliver to the
Shareholder Representative Purchaser's calculation of the Tax benefit it expects
to receive as a result of such 401(k) contribution, together with supporting
documentation reasonably necessary to support such calculation, and (ii) remit
the amount of such expected Tax benefit to the Paying Agent for deposit into the
Paying Agent Account.  The Shareholder Representative shall have the right to
dispute Purchaser's calculation by providing written notice of such dispute to
Purchaser within thirty (30) days after receipt of Purchaser's calculation
pursuant to this paragraph.  During such 30-day period, Purchaser shall
reasonably cooperate with the Shareholder Representative in its review of
Purchaser’s determination of the expected net Tax benefit, including providing
the Shareholder Representative and/or its representatives access to Purchaser’s
tax advisors and copies of Purchaser’s tax returns, provided that the
Shareholder Representative shall reimburse Purchaser for all out-of-pocket
expenses incurred by Purchaser in providing such cooperation.  If the
Shareholder Representative sends timely notice that it disputes Purchaser’s
determination of the expected Tax benefit, and Purchaser and the Shareholder
Representative have not resolved such dispute in writing within 15 days of the
Shareholder Representative sending its dispute notice, the Shareholder
Representative may elect to submit such dispute to the Accounting Firm for
resolution.  The Accounting Firm's determination of the expected Tax benefit
described in this paragraph shall be final and binding on the Parties.  The cost
of the Accounting Firm shall be borne by the Shareholder Representative. 
Purchaser shall also reasonably cooperate with the Accounting Firm in its
determination of the Tax benefit to Purchaser, including providing the
Accounting Firm access to its tax advisors and copies of Purchaser’s Tax
returns, provided that the Shareholder Representative shall reimburse Purchaser
for all out-of-pocket expenses incurred by Purchaser in providing such
cooperation.

            5.         Supplement to Schedule 2.4.  The Parties agree that the
Schedule 2.4 - Supplement attached to this Amendment shall be and is added as a
supplement to the Schedule 2.4 originally attached to the Merger Agreement.  For
all purposes under the Merger Agreement, "Schedule 2.4" shall refer to the
Schedule 2.4 originally attached to the Merger Agreement as supplemented by the
Schedule 2.4 – Supplement attached to this Amendment.

 

--------------------------------------------------------------------------------



            6.         Definition of “Agreement”.  From and after the date of
this Amendment, the term “Agreement” as used in the Merger Agreement shall mean
the Merger Agreement as amended by this Amendment and all references to the
Merger Agreement in any agreement, instrument, certificate or other document
executed in connection with or pursuant to the Merger Agreement, including
without limitation, the Escrow Agreement, the Paying Agent Agreement and any
letter of transmittal shall also mean the Merger Agreement as amended by this
Amendment.

            7.         Replacement of Schedule 5.3.  The Parties agree that the
Schedule 5.3 attached to this Amendment shall be and is substituted for all
purposes under the Merger Agreement for the Schedule 5.3 originally attached to
the Merger Agreement.

8.         Ratification.  Except as expressly modified by this Amendment, the
terms and conditions of the Merger Agreement remain in full force and effect as
originally written.

[Signatures follow on next page]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Acknowledgment as of the date
first written above.

 

PURCHASER:

Spartan Motors, Inc.

/s/ Joseph M. Nowicki                                     

By:  Joseph M. Nowicki

Its:  CFO

 

ACQUISITION SUB:

SMI Sub, Inc.

/s/ Joseph M. Nowicki                                     

By:  Joseph M. Nowicki

Its:  Treasurer

HOLDINGS:

Utilimaster Holdings, Inc.

/s/ Michael A. Kitson                                       

By:  Michael A. Kitson

Its:  President & CEO

COMPANY:

Utilimaster Corporation

/s/ Michael A. Kitson                                       

By:  Michael A. Kitson

Its:  President & CEO

HANCOCK (in its capacity as a Shareholder and as the Shareholder
Representative):

John Hancock Life Insurance Company

 

 

/s/ Stephen J. Blewitt                                       

By:  Stephen J. Blewitt

Its: 

 

 

--------------------------------------------------------------------------------

